Exhibit 10.3

CENDANT RENTAL CAR FUNDING (AESOP) LLC,
 
as Issuer
 
CENDANT CAR RENTAL GROUP, INC.,
 
as Administrator
 
MIZUHO CORPORATE BANK, LTD.,
as Administrative Agent
 
BAYERISCHE LANDESBANK NEW YORK BRANCH,
 
as Syndication Agent,
 
CALYON CAYMAN ISLANDS BRANCH.,
 
as Documentation Agent,
 
CERTAIN FINANCIAL INSTITUTIONS,
 
as Purchasers
 
and
 
THE BANK OF NEW YORK,
 
as Trustee and Series 2004-1 Agent
 
_____________________
 
AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT
 
dated as of March 29, 2005
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
 
dated as of June 3, 2004
 
_____________________

 

--------------------------------------------------------------------------------




ARTICLE I DEFINITIONS
 
2
 
ARTICLE II PURCHASE AND SALE OF SERIES 2004-1 NOTES; DELIVERY OF SERIES 2004-1
NOTES, CLASS A-1 INCREASES AND OPTIONAL CLASS A-1 DECREASES OF CLASS A-1
INVESTED AMOUNT
 
26
 
 
Section 2.1. Purchases of Series 2004-1 Notes
 
26
 
 
Section 2.2. Delivery
 
27
 
 
Section 2.3. Procedure for Initial Issuance and for Increasing the Class A-1
Invested Amount
 
27
 
 
Section 2.4. Procedure for Decreasing the Series 2004-1 Invested Amount
 
29
 
 
Section 2.5. Reductions of the Class A-1 Maximum Invested Amount
 
30
 
 
Section 2.6. Interest; Fees
 
30
 
 
Section 2.7. Indemnification by CRCF
 
31
 
ARTICLE III SERIES 2004-1 ALLOCATIONS
 
   
Section 3.1. Establishment of Series 2004-1 Collection Account, Series 2004-1
Excess Collection Account and Series 2004-1 Accrued Interest Account
 
32
 
 
Section 3.2. Allocations with Respect to the Series 2004-1 Notes
 
32
 
 
Section 3.3. Payments to Noteholders and Each Series 2004-1 Interest Rate Hedge
Counterparty
 
37
 
 
Section 3.4. Payment of Note Interest and Commitment Fees
 
40
 
 
Section 3.5. Payment of Note Principal
 
40
 
 
Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment
 
46
 
 
Section 3.7. Series 2004-1 Reserve Account
 
46
 
 
Section 3.8. Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account
 
48
 
 
Section 3.9. Series 2004-1 Distribution Account
 
52
 
 
Section 3.10. Series 2004-1 Interest Rate Hedges
 
54
 
 
Section 3.11. Series 2004-1 Demand Notes Constitute Additional Collateral for
Series 2004-1 Notes
 
55
 
 
Section 3.12. Payments to Purchasers
 
55
 
 
Section 3.13. Appointment of Series 2004-1 Agent
 
55
 
ARTICLE IV AMORTIZATION EVENTS
 
56
 
ARTICLE V RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
57
 
ARTICLE VI CONDITIONS PRECEDENT
 
59
 
 
Section 6.1. Conditions Precedent to Effectiveness of Supplement
 
59
 

 
(i)

--------------------------------------------------------------------------------


 


ARTICLE VII CHANGE IN CIRCUMSTANCES
 
61
 
 
Section 7.1. Increased Costs
 
61
 
 
Section 7.2. Taxes
 
62
 
 
Section 7.3. Break Funding Payments
 
64
 
 
Section 7.4. Alternate Rate of Interest
 
65
 
 
Section 7.5. Mitigation Obligations
 
65
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES, COVENANTS
 
66
 
 
Section 8.1. Representations and Warranties of CRCF and the Administrator
 
66
 
 
Section 8.2. Covenants of CRCF and the Administrator
 
66
 
ARTICLE IX THE ADMINISTRATIVE AGENT
 
68
 
 
Section 9.1. Appointment
 
68
 
 
Section 9.2. Delegation of Duties
 
68
 
 
Section 9.3. Exculpatory Provisions
 
68
 
 
Section 9.4. Reliance by Administrative Agent
 
69
 
 
Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
 
69
 
 
Section 9.6. Non-Reliance on the Administrative Agent and Other Purchasers
 
70
 
 
Section 9.7. Indemnification
 
70
 
 
Section 9.8. The Administrative Agent in Its Individual Capacity
 
70
 
 
Section 9.9. Resignation of Administrative Agent; Successor Administrative Agent
 
71
 
ARTICLE X GENERAL
 
71
 
 
Section 10.1. Successors and Assigns
 
71
 
 
Section 10.2. Securities Law
 
72
 
 
Section 10.3. Adjustments; Set-off
 
73
 
 
Section 10.4. No Bankruptcy Petition
 
73
 
 
Section 10.5. Costs and Expenses
 
73
 
 
Section 10.6. Exhibits
 
74
 
 
Section 10.7. Ratification of Base Indenture
 
74
 
 
Section 10.8. Counterparts
 
74
 
 
Section 10.9. Governing Law
 
74
 
 
Section 10.10. Amendments
 
74
 
 
Section 10.11. Discharge of Indenture
 
75
 
 
Section 10.12. Capitalization of CRCF
 
75
 
 
Section 10.13. Series 2004-1 Required Non-Program Enhancement Percentage
 
75
 
 
Section 10.14. Series 2004-1 Demand Notes; Series 2004-1 Letter of Credit
 
75
 
 
Section 10.15. Termination of Supplement
 
75
 
 
Section 10.16. Collateral Representations and Warranties of CRCF
 
76
 
 
Section 10.17. No Waiver; Cumulative Remedies
 
77
 
 
Section 10.18. Waiver of Setoff
 
77
 
 
Section 10.19. Notices
 
77
 
 
Section 10.20. Confidential Information
 
77
 
 
Section 10.21. USA Patriot Action Notice
 
79
 

 
(ii)


--------------------------------------------------------------------------------


 


Section 10.22. Notice to Moodys'
 
79
 

 
(iii)

--------------------------------------------------------------------------------



AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT, dated as of March 29, 2005 (this
“Supplement”), among CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly known as
AESOP Funding II L.L.C.), a special purpose limited liability company
estab-lished under the laws of Delaware (“CRCF”), CENDANT CAR RENTAL GROUP, INC.
(as assignee of Avis Rent A Car System, Inc.), a Delaware corporation, as
administrator (the “Administrator”), MIZUHO CORPORATE BANK, LTD. (“Mizuho”), in
its capacity as admin-istrative agent for the Purchasers (the “Administrative
Agent”), BAYERISCHE LANDESBANK NEW YORK BRANCH, as Syndication Agent, CALYON
CAYMAN ISLANDS BRANCH, as Documentation Agent, the Purchasers (as defined
herein), THE BANK OF NEW YORK, a New York banking corporation, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”) and THE BANK OF NEW YORK, a New York
banking corporation, as agent for the benefit of the Series 2004-1 Noteholders
and each Series 2004-1 Interest Rate Hedge Counterparty (in such capacity, the
“Series 2004-1 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between CRCF and the Trustee (as amended, modi-fied or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, on January 20, 2004, CRCF, Mizuho Corporate Bank, Ltd., certain
financials institutions as purchasers and The Bank of New York, as Trustee and
Series 2004-1 Agent entered in the Series 2004-1 Supplement (as amended, the
“Original Series 2004-1 Supplement”);
 
WHEREAS, the purchasers (the “Original Purchasers”) under the Original Series
2004-1 Supplement as in effect immediately prior to this Agreement have agreed
to amend and restate the Original Series 2004-1 Supplement in its entirety;
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
Pursuant to the Original Series 2004-1 Supplement, there was created a Series of
Notes to be issued pursuant to the Base Inden-ture and this Supplement and such
Series of Notes shall be designated generally as the Series 2004-1 Rental Car
Asset Backed Notes.
 
Pursuant to this Supplement the Series 2004-1 Notes will be divided into two
classes: one of which shall be designated as the Floating Rate Series 2004-1
Rental Car Asset Backed Notes, Class A-1 and one of which shall be designated as
the Floating Rate Series 2004-1 Rental Car Asset Backed Notes, Class A-2.
 
The proceeds from the increase of the Series 2004-1 Notes shall be deposited in
the Collection Account and shall be paid to CRCF and used to make Loans under
the Loan Agreements to the extent that the Borrowers have requested Loans
thereunder and Eligible
 
-1-

--------------------------------------------------------------------------------


Vehicles are available for acquisition or refinancing thereunder on the date
hereof. Any such portion of proceeds not so used to make Loans shall be deemed
to be Principal Collections.
 
The Series 2004-1 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
 
ARTICLE I
DEFINITIONS
 
(a)  All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless other-wise stated herein, as the
context other-wise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2004-1 Notes and not to any other Series of Notes issued by CRCF.
 
(b)  The following words and phrases shall have the following meanings with
respect to the Series 2004-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
 
“Acquiring Purchaser” is defined in Section 10.1(b).
 
“Additional Cendant Credit Document” means in the event the Cendant Credit
Agreement is no longer in effect, (i) any credit agreement which replaces the
Cendant Credit Agreement on substantially similar terms, or (ii) in the event
the Cendant Credit Agreement is not replaced, any document evidencing
indebtedness of Cendant where the aggregate amount of such indebtedness under
such document exceeds $25,000,000.
 
“Adjusted LIBO Rate” means, with respect to each Eurodollar Period, pertaining
to a portion of the Purchaser Invested Amount allocated to a Eurodollar Tranche,
an interest rate per annum (rounded upwards, if necessary, to the nearest 1/16th
of 1%) equal to LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.
 
“Administrative Agent” is defined in the first paragraph hereto.
 
“Administrator” is defined in the first paragraph hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime
 
-2-

--------------------------------------------------------------------------------


Rate or the Federal Funds Effective Rate shall be effective from and including
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
 
“Alternate Base Rate Tranche” means, with respect to any Class A-1 Purchaser or
any Class A-2 Purchaser, the portion of the Class A-1 Purchaser Invested Amount
or Class A-2 Purchaser Invested Amount, as the case may be, with respect to such
Class A-1 Purchaser or Class A-2 Purchaser, as the case may be, not allocated to
a Eurodollar Tranche.
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, certificates, orders, interpretations, licenses and
permits of any Governmental Authority from time to time in effect, and
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction (including laws specifically mandating
compliance by property owners).
 
“Applicable Margin” is defined in the Fee Letter.
 
“Article VII Costs” means any amounts due pursuant to Article VII.
 
“Bank Accounts” is defined in Section 10.16(f).
 
“Benefitted Purchaser” is defined in Section 10.3.
 
“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York or the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.
 
“Cendant” means Cendant Corporation, a Delaware corporation.
 
“Cendant Credit Agreement” means the Five Year Competitive Advance and Revolving
Credit Agreement, dated as of November 22, 2004 among Cendant, the Lenders
referred to therein, Bank of America, N.A., as syndication agent, The Bank of
Nova Scotia, Barclay's Bank PLC, Calyon New York Branch and Citibank, N.A., as
co-documentation agents, and JPMorgan Chase Bank, N.A., as administrative agent,
as in effect on the date hereof, as further amended, modified or supplemented
from time to time, and any successor or replacement Cendant facility.
 
“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to any Series 2004-1 Letters of Credit.
 
“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to any Series 2004-1 Letter of Credit.
 
“Certificate of Termination Demand” means a certificate in the form of Annex C
to any Series 2004-1 Letter of Credit.
 
-3-

--------------------------------------------------------------------------------


“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to any Series 2004-1 Letter of Credit.
 
“Change in Control” means (a) Cendant shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of CCRG, ARAC or
BRAC or (b) either CRCF or AESOP Leasing is no longer indirectly wholly-owned by
CCRG.
 
“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the date hereof or (b)
any request, guideline or directive (whether or not having the force of law)
from any government or political subdivision or agency, authority, bureau,
central bank, commission, department or instrumentality thereof, or any court,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic
(each an “Official Body”) charged with the administration, interpretation or
application thereof, or the compliance with any request or directive of any
Official Body (whether or not having the force of law) made, issued or occurring
after the date hereof.
 
“Claim” is defined in Section 2.7.
 
“Class” means a class of the Series 2004-1 Notes, which may be the Class A-1
Notes or the Class A-2 Notes.
 
“Class A-1 Alternate Base Rate Tranche” means, with respect to any Class A-1
Purchaser, the portion of the Class A-1 Purchaser Invested Amount with respect
to such Class A-1 Purchaser not allocated to a Class A-1 Eurodollar Tranche.
 
“Class A-1 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Controlled Amorti-zation Period, the amount, if any, by
which the portion of the Monthly Total Principal Allocation paid to the Class
A-1 Noteholders pursuant to Section 3.5(g) for the previous Related Month was
less than the Class A-1 Controlled Distribution Amount for the previous Related
Month; provided, however, that for the first Related Month in the Controlled
Amortization Period, the Class A-1 Carryover Con-trolled Amortization Amount
shall be zero.
 
“Class A-1 Commitment Percentage” means, on any date of determination, with
respect to any Class A-1 Purchaser, the ratio, expressed as a percentage, which
such Class A-1 Purchaser’s Class A-1 Maximum Purchaser Invested Amount bears to
the Class A-1 Maximum Invested Amount on such date.
 
“Class A-1 Controlled Amortization Amount” means (i) with respect to any Related
Month other than the last Related Month during the Series 2004-1 Controlled
Amortization Period, an amount (rounded down to the nearest penny) equal to the
Class A-1 Invested Amount as of the end of the Series 2004-1 Revolving Period
divided by 6 and (ii) with respect to the last Related Month during the Series
2004-1 Controlled Amortization Period, any remaining outstanding Class A-1
Invested Amount.
 
“Class A-1 Controlled Distribution Amount” means, with respect to any Related
Month during the Controlled Amortization Period, an amount equal to the sum of
the Class A-1
 
-4-

--------------------------------------------------------------------------------


Controlled Amortization Amount and any Class A-1 Carryover Controlled
Amortization Amount for such Related Month.
 
“Class A-1 Decrease” is defined in Section 2.4(a).
 
“Class A-1 Eurodollar Tranche” means, with respect to any Class A-1 Purchaser,
any portion of the Class A-1 Purchaser Invested Amount with respect to such
Class A-1 Purchaser allocated to a particular Eurodollar Period and an Adjusted
LIBO Rate determined by reference thereto.
 
“Class A-1 Increase” is defined in Section 2.3(a).
 
“Class A-1 Increase Amount” is defined in Section 2.3(a).
 
“Class A-1 Increase Date” is defined in Section 2.3(a).
 
"Class A-1 Increase Expiry Date" means the earliest of (a) the Early Controlled
Amortization Date, (b) the date on which an Amortization Event (other than
of (i) the type specified in clause (j) of Article IV that has been waived by
Class A-1 Purchasers having in the aggregate more than 50% of the aggregate
amount of the Class A-1 Commitment Percentages for all Class A-1 Purchasers or
(ii) the type specified in clause (a) through (i) of Article IV that has been
waived by 100% of the Series 2004-1 Noteholders) shall have occurred with
respect to the Series 2004-1 Notes and (c) November 30, 2007.
 
“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Notes, which is $95,000,000.
 
“Class A-1 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-1 Outstanding Principal Amount plus the amount of any
principal payments made to Class A-1 Noteholders that have been rescinded or
otherwise returned by the Class A-1 Noteholders for any reason.
 
“Class A-1 Maximum Invested Amount” means, on any date of determination, the sum
of the Class A-1 Maximum Purchaser Invested Amounts with respect to each of the
Class A-1 Purchasers on such date.
 
“Class A-1 Maximum Purchaser Invested Amount” means, with respect to any
Purchaser, the amount set forth opposite its name on Schedule I hereto, as such
amount may be increased or decreased from time to time in accordance with the
terms hereof.
 
“Class A-1 Monthly Interest” means, with respect to any Series 2004-1 Interest
Period, an amount equal to the sum of (i) the product of (a) the average daily
Class A-1 Invested Amount allocated to Class A-1 Eurodollar Tranches as of the
first day of such Series 2004-1 Interest Period, (b) the Adjusted LIBO Rate for
the Eurodollar Period plus the Applicable Margin on the first day of such Series
2004-1 Interest Period and (c) the number of days in such Series 2004-1 Interest
Period divided by 360 and (ii) the sum, for each day in such Series 2004-1
Interest Period, of the product of (a) the Class A-1 Invested Amount allocated
to a Class A-1
 
-5-

--------------------------------------------------------------------------------


Alternate Base Rate Tranche for such day, (b) the Alternate Base Rate for such
day plus the Applicable Margin for such day divided by 365.
 
“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
 
“Class A-1 Notes” means any one of the Series 2004-1 Floating Rate Rental Car
Asset Backed Notes, Class A-1, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-1. Definitive
Class A-1 Notes shall have such insertions and deletions as are necessary to
give effect to the provisions of Section 2.18 of the Base Indenture.
 
“Class A-1 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-1 Initial Invested Amount plus (b) the
sum of the amount of each Class A-1 Increase minus (c) the aggregate amount of
principal payments made to Class A-1 Noteholders on or prior to such date.
 
“Class A-1 Pro Rata Share” means, with respect to any Class A-1 Purchaser, on
any date, the ratio, expressed as a percentage, of such Class A-1 Purchaser’s
Purchaser Invested Amount to the Class A-1 Invested Amount.
 
“Class A-1 Purchaser” means each of the several financial institutions
designated on Schedule I hereof as purchasers of Class A-1 Notes and its
permitted successors and assigns.
 
“Class A-1 Purchaser Increase Amount” means, with respect to any Class A-1
Purchaser, for any Business Day, such Purchaser’s Class A-1 Commitment
Percentage of the Class A-1 Increase Amount, if any, on such Business Day.
 
“Class A-1 Purchaser Invested Amount” means, with respect to any Class A-1
Purchaser, (a) when used with respect to the date hereof, such Class A-1
Purchaser’s Class A-1 Commitment Percentage of the Class A-1 Initial Invested
Amount and (b) when used with respect to any other date, an amount equal to (i)
the Class A-1 Purchaser Invested Amount with respect to such Class A-1 Purchaser
on the immediately preceding Business Day plus (ii) the Class A-1 Purchaser
Increase Amount with respect to such Class A-1 Purchaser on such date minus
(iii) the amount of principal payments made on the Class A-1 Notes to such Class
A-1 Purchaser pursuant to Section 3.5(f) on such date plus (iv) the amount of
principal payments on the Class A-1 Notes recovered from such Class A-1
Purchaser by a trustee as a preference payment in a bankruptcy proceeding of a
Demand Note Issuer or otherwise.
 
“Class A-2 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Controlled Amortization Period, the amount, if any, by
which the portion of the Monthly Total Principal Allocation paid to the Class
A-2 Noteholders pursuant to Section 3.5(g) for the previous Related Month was
less than the Class A-2 Controlled Distribution Amount for the previous Related
Month; provided, however, that for the first Related Month in the Controlled
Amortization Period, the Class A-2 Carryover Controlled Amortization Amount
shall be zero.
 
-6-

--------------------------------------------------------------------------------


“Class A-2 Controlled Amortization Amount” means with respect to each Related
Month during the Series 2004-1 Controlled Amortization Period, $50,000,000.
 
“Class A-2 Controlled Distribution Amount” means, with respect to any Related
Month during the Controlled Amortization Period, an amount equal to the sum of
the Class A-2 Controlled Amortization Amount and any Class A-2 Carryover
Controlled Amortization Amount for such Related Month.
 
“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Notes, which is $300,000,000.
 
“Class A-2 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-2 Outstanding Principal Amount plus the amount of any
principal payments made to Class A-2 Noteholders that have been rescinded or
otherwise returned by the Class A-2 Noteholders for any reason.
 
“Class A-2 Monthly Interest” means, with respect to any Series 2004-1 Interest
Period, an amount equal to the sum of (i) the product of (a) the average daily
Class A-2 Invested Amount allocated to Class A-2 Eurodollar Tranches as of the
first day of such Series 2004-1 Interest Period, (b) the Adjusted LIBO Rate for
the Eurodollar Period plus the Applicable Margin on the first day of such Series
2004-1 Interest Period and (c) the number of days in such Series 2004-1 Interest
Period divided by 360 and (ii) the sum, for each day in such Series 2004-1
Interest Period, of the product of (a) the Class A-2 Invested Amount allocated
to a Class A-2 Alternate Base Rate Tranche for such day, (b) the Alternate Base
Rate for such day plus the Applicable Margin for such day divided by 365.
 
“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
 
“Class A-2 Notes” means any one of the Series 2004-1 Floating Rate Rental Car
Asset Backed Notes, Class A-2, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2. Definitive
Class A-2 Notes shall have such insertions and deletions as are necessary to
give effect to the provisions of Section 2.18 of the Base Indenture.
 
“Class A-2 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-2 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-2 Noteholders on or prior to such
date.
 
“Class A-2 Pro Rata Share” means, with respect to any Class A-2 Purchaser, on
any date, the ratio, expressed as a percentage, of such Class A-2 Purchaser’s
Purchaser Invested Amount to the Class A-2 Invested Amount.
 
“Class A-2 Purchaser” means each of the several financial institutions
designated on Schedule 1 hereof as purchasers of Class A-2 Notes and its
permitted successors and assigns.
 
“Class A-2 Purchaser Invested Amount” means, with respect to each Class A-2
Purchaser, (a) when used with respect to the Effective Date, the amount set
forth on Schedule 1
 
-7-

--------------------------------------------------------------------------------


next to such Class A-2 Purchaser’s name and (b) when used with respect to any
other date, an amount equal to (i) the Class A-2 Purchaser Invested Amount with
respect to such Class A-2 Purchaser on the immediately preceding Business Day
minus (ii) the amount of principal payments made on the Class A-2 Notes to such
Class A-2 Purchaser pursuant to Section 3.5(f) on or prior to such date plus
(iii) the amount of principal payments on the Class A-2 Notes recovered from
such Class A-2 Purchaser by a trustee as a preference payment in a bankruptcy
preceding of a Demand Note Issuer or otherwise.
 
“Commitment” means, with respect to any Class A-1 Purchaser, the obligation of
such Class A-1 Purchaser to purchase a Class A-1 Note on the date hereof and,
thereafter, to maintain and, subject to certain conditions, increase the Class
A-1 Purchaser Invested Amount with respect to such Class A-1 Purchaser, in each
case, in an amount up to the Class A-1 Maximum Purchaser Invested Amount with
respect to such Purchaser.
 
“Commitment Fee” is defined in Section 2.6(c).
 
“Commitment Fee Rate” is defined in the Fee Letter.
 
“Company indemnified person” is defined in Section 2.7.
 
“Consent” is defined in Article V.
 
“Consent Period Expiration Date” is defined in Article V.
 
“Demand Note Issuer” means each issuer of a Series 2004-1 Demand Note.
 
“Designated Amounts” is defined in Article V.
 
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2004-1 Letter of Credit, or any combination thereof, as the
context may require.
 
“Early Controlled Amortization Date” means the first day of the month following
(1) the occurrence of an “Event of Default” (as defined in the Cendant Credit
Agreement or any Additional Cendant Credit Document, as applicable) and (2) as a
result of such “Event of Default” (as defined in the Cendant Credit Agreement or
any Additional Cendant Credit Document, as applicable), the acceleration of any
or all debt outstanding under the Cendant Credit Agreement or the acceleration
of a total of $50,000,000 of debt outstanding under one or more Additional
Cendant Credit Documents.
 
“Effective Date” is defined in Section 6.1.
 
“Eurodollar Period” means,
 
(i) with respect to any Class A-1 Eurodollar Tranche and any Class A-1
Purchaser:
 
(a) initially, the period commencing on the date hereof, any Class A-1 Increase
Date or a conversion date, as the case may be, with respect to such Class A-1
 
-8-

--------------------------------------------------------------------------------


Eurodollar Tranche and ending on the first Distribution Date thereafter (or such
other period which is acceptable to the Class A-1 Purchaser and which in no
event will be less than 7 days); and
 
(b) thereafter, each period commencing on the last day of the immediately
preced-ing Eurodollar Period applicable to such Class A-1 Eurodollar Tranche and
ending on the next succeeding Distribution Date (or such other period which is
acceptable to the Class A-1 Purchaser and which in no event will be less than 7
days); and
 
(ii) with respect to any Class A-2 Eurodollar Tranche and any Purchaser:
 
(a) initially, the period commencing on the date hereof or a conversion date, as
the case may be, with respect to such Class A-2 Eurodollar Tranche and ending on
the first Distribution Date thereafter (or such other period which is acceptable
to the Class A-2 Purchaser and which in no event will be less than 7 days); and
 
(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Class A-2 Eurodollar Tranche and
ending on the next succeeding Distribution Date (or such other period which is
acceptable to the Class A-2 Purchaser and which in no event will be less than 7
days).
 
“Eurodollar Tranche” means any Class A-1 Eurodollar Tranche and any Class A-2
Eurodollar Tranche.
 
“Excess Collections” is defined in Section 3.3(e)(i).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Purchaser
or any other recipient of any payment to be made by or on account of any
obligation of CRCF here-under, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America or by any other
Governmental Authority, in each case, as a result of a present or former
connection between the United States of America or the jurisdiction of such
Governmental Authority imposing such tax, as the case may be, and the
Administrative Agent, such Purchaser or any other such recipient (except a
connection arising solely from the Administra-tive Agent’s, such Purchaser’s or
such recipient’s having executed, delivered or performed its obligations
hereunder, receiving a payment hereunder or enforcing the Series 2004-1 Notes)
and (b) any branch profits tax imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which CRCF is located (except
any such branch profits or similar tax imposed as a result of a connection with
the United States of America or other jurisdiction as a result of a connection
arising solely from the Administrative Agent’s, such Purchaser’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2004-1 Notes).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if
 
-9-

--------------------------------------------------------------------------------


necessary, to the next 1/100 of 1%) of the quotations for such day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means the letters dated the date hereof, from CRCF addressed to the
Administrative Agent and each of the Purchasers setting forth certain fees
payable from time to time to the Purchasers, as such letter may be amended or
replaced from time to time.
 
“Finance Lease Series Invested Amount” means the sum of the Invested Amounts for
each Finance Lease Series Notes.
 
“Finance Lease Series Notes” means each Series of Notes, which will continue to
receive collections from the Finance Lease pursuant to the Base Indenture and
the related Series Supplement following the occurrence of an Event of Bankruptcy
with respect to CCRG, ARAC, BRAC, any other Permitted Sublessee or the
Administrator.
 
“Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by CRCF as the “Fixed Amount” under any Series 2005-2 Interest Rate
Hedge after the netting of payments due to CRCF as the “Floating Amount” from
the Series 2005-2 Interest Rate Hedge Counterparty under such Series 2005-2
Interest Rate Hedge on such Distribution Date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Lease Deficit Disbursement” means an amount drawn under a Series 2004-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
 
“LIBO Rate” means, with respect to each Eurodollar Period, a rate per annum to
be determined by the Administrative Agent as follows:
 
(i) On each LIBO Rate Determination Date, the Administrative Agent will
determine the London interbank offered rate for U.S. dollar deposits for a
period equal to, or if not equal to, most closely approximating, such Eurodollar
Period that appears on Telerate Page 3750 as it relates to U.S. dollars as of
11:00 a.m., London time, on such LIBO Rate Determination Date;
 
(ii) If, on any LIBO Rate Determination Date, such rate does not appear on
Telerate Page 3750, the Administrative Agent will request that the principal
London offices of each of four major banks in the London interbank market
selected by the Administrative Agent provide the Administrative Agent with
offered quotations for deposits in U.S. dollars for a period equal to such
Eurodollar Period, commencing on the first day of such Eurodollar Period, to
prime banks in the London interbank market at approximately 11:00 a.m., London
time, on such LIBO Rate Determination Date and in a prin-cipal amount equal to
the amount of the related Eurodollar Tranche that is representa-tive of a single
transaction in such market at such time. If at least two such quotations are
provided, “LIBO Rate” for such Eurodollar Period will be the arithmetic mean of
such quotations; or
 
-10-

--------------------------------------------------------------------------------


(iii) If fewer than two such quotations are provided pursuant to clause (ii),
“LIBO Rate” for such Eurodollar Period will be the arithmetic mean of rates
quoted by three major banks in the City of New York selected by the
Administrative Agent at approxi-mately 11:00 a.m., New York City time, on such
LIBO Rate Determination Date for loans in U.S. dollars to leading European
banks, for a period equal to such Eurodollar Period, commencing on the first day
of such Eurodollar Period, and in a principal amount equal to the amount of the
related Eurodollar Tranche; provided, however, that if the banks selected as
aforesaid by the Administrative Agent are not quoting rates as mentioned in this
sentence, “LIBO Rate” for such Eurodollar Period will be the same as “LIBO Rate”
for the immediately preceding Eurodollar Period.
 
“LIBO Rate Determination Date” means, with respect to any Eurodollar Period, the
second London Banking Day preceding the first day of such Eurodollar Period.
 
“LOC Pro Rata Share” means, with respect to any Series 2004-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2004-1 Letter of Credit
Provider’s Series 2004-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2004-1 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2004-1 Letter of Credit Provider as of any
date, if such Series 2004-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2004-1
Letter of Credit made prior to such date, the avail-able amount under such
Series 2004-1 Letter of Credit Provider’s Series 2004-1 Letter of Credit as of
such date shall be treated as reduced (for calculation purposes only) by the
amount of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2004-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2004-1 Letter of Credit).
 
“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
 
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2004-1 Principal Allocations with respect to such Related Month.
 
“Original Purchasers” is defined in the Preliminary Statements.
 
“Original Series 2004-1 Notes” means each of the Series 2004-1 Notes issued
pursuant to the Original Series 2004-1 Supplement that is outstanding
immediately prior to the Effective Date.
 
“Original Series 2004-1 Supplement” is defined in the Preliminary Statements.
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery
 
-11-

--------------------------------------------------------------------------------


or enforcement of, or otherwise with respect to, this Supplement, the Base
Indenture or any Related Document.
 
“Outstanding” means, with respect to the Series 2004-1 Notes, the Series 2004-1
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2004-1 Notes and to the Administrative Agent
and the Purchasers hereunder shall not have been paid in full.
 
“Participants” is defined in Section 10.1(c).
 
“Past Due Rent Payment” is defined in Section 3.2(g).
 
“Preference Amount” means any amount previously distributed to a Purchaser on or
relating to a Series 2004-1 Note that is recoverable or that has been recovered
as a voidable preference by the trustee in a bankruptcy proceeding of a Demand
Note Issuer pursuant to the United States Bankruptcy Code (11 U.S.C.), as
amended from time to time, in accordance with a final nonappealable order of a
court having competent jurisdiction.
 
“Pre-Preference Period Demand Note Payments” means, as of any date of
deter-mination, the aggregate amount of all proceeds of demands made on the
Series 2004-1 Demand Notes included in the Series 2004-1 Demand Note Payment
Amount as of the Series 2004-1 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and includ-ing the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without contin-uing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceed-ings shall equal the Series 2004-1 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.
 
“Prime Rate” means the rate of interest per annum identified as the “Prime Rate”
in the “Money Rates” section of The Wall Street Journal; each change in the
Prime Rate shall be effective from and including the date such change is
published as being effective.
 
“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2004-1 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of the Series
2004-1 AESOP I Operating Lease Loan Agreement Borrowing Base and the Series
2004-1 AESOP I Finance Lease Loan Agreement Borrowing Base on such date.
 
“Pro Rata Share” means, with respect to any Purchaser, on any date, the ratio,
expressed as a percentage, which the Purchaser Invested Amount with respect to
such Purchaser bears to the Series 2004-1 Invested Amount on such date.
 
-12-

--------------------------------------------------------------------------------


“Purchaser” means any Class A-1 Noteholder and any Class A-2 Noteholders.
 
“Purchaser Invested Amount” means (i) with respect to a Class A-1 Purchaser, its
Class A-1 Purchaser Invested Amount and (ii) with respect to a Class A-2
Purchaser, its Class A-2 Purchaser Invested Amount.
 
“Purchaser Percentage” means (i) with respect to each Class A-1 Purchaser (a)
prior to the Class A-1 Increase Expiry Date, such Class A-1 Purchaser’s Class
A-1 Commitment Percentage and (b) on or after the Class A-1 Increase Expiry
Date, such Class A-1 Purchaser’s Class A-1 Pro Rata Share and (ii) with respect
to each Class A-2 Purchaser, such Class A-2 Purchaser’s Class A-2 Pro Rata
Share.
 
“Qualified Interest Rate Hedge Provider” means a bank, corporation or other
financial institution having (i) a short-term senior unsecured debt, deposit,
claims paying or other similar rating of at least “A-1” from S&P or a long-term
senior unsecured debt, deposit, claims paying or other similar rating of at
least “BBB+” from S&P and (i) a short-term senior unsecured debt, deposit,
claims paying or other similar rating of “P-1” from Moody’s or a long-term
senior unsecured debt, deposit, claims paying or other similar rating of at
least “Baa3” from Moody’s.
 
“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.
 
“Requisite Noteholders” means Purchasers having in the aggregate more than 50%
of the aggregate amount of the Purchaser Percentages for all Purchasers.
 
“Series 1998-1 Notes” means the Series of Notes designated as the Series 1998-1
Notes.
 
“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.
 
“Series 2000-4 Notes” means the Series of Notes designated as the Series 2000-4
Notes.
 
“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.
 
“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.
 
“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.
 
“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.
 
“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.
 
-13-

--------------------------------------------------------------------------------


“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.
 
“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.
 
“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.
 
“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.
 
“Series 2004-1 Accrued Interest Account” is defined in Section 3.1(b).
 
“Series 2004-1 AESOP I Finance Lease Loan Agreement Borrowing Base” means, as of
any date of determination, the product of (a) the Series 2004-1 Finance Lease
Vehicle Percentage as of such date and (b) the AESOP I Finance Lease Loan
Agreement Borrowing Base as of such date.
 
“Series 2004-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2004-1 AESOP
Operating Lease Vehicle Percentage as of such date and (b) the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date.
 
“Series 2004-1 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2004-1 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denomina-tor of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
“Series 2004-1 Agent” is defined in the recitals hereto.
 
“Series 2004-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2004-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
 
“Series-2004-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2004-1 Reserve Account (after
giving effect to any deposits thereto and with-drawals and releases therefrom on
such date).
 
“Series 2004-1 Carryover Controlled Amortization Amount” means the sum of the
the Class A-1 Carryover Controlled Amortization Amount and the Class A-2
Controlled Amortization Amount.
 
“Series 2004-1 Cash Collateral Account” is defined in Section 3.8(e).
 
“Series 2004-1 Cash Collateral Account Collateral” is defined in Section 3.8(a).
 
-14-

--------------------------------------------------------------------------------


“Series 2004-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2004-1 Available Cash Collateral
Account Amount and (b) the excess, if any, of the Series 2004-1 Enhancement
Amount (after giving effect to any withdrawal from the Series 2004-1 Reserve
Account on such Distribution Date) over the Series 2004-1 Required Enhancement
Amount on such Distribution Date; provided, however, that, on any date after the
Series 2004-1 Letter of Credit Termination Date, the Series 2004-1 Cash
Collateral Account Surplus shall mean the excess, if any, of (x) the Series
2004-1 Available Cash Collateral Account Amount over (y) the Series 2004-1
Demand Note Payment Amount minus the Pre-Preference Period Demand Note Payments
as of such date.
 
“Series 2004-1 Cash Collateral Percentage” means, as of any date of
determina-tion, the percentage equivalent of a fraction, the numerator of which
is the Series 2004-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2004-1 Letter of Credit Liquidity Amount as
of such date.
 
“Series 2004-1 Collateral” means the Collater-al, each Series 2004-1 Letter of
Credit, each Series 2004-1 Demand Note, the Series 2004-1 Interest Rate Hedge
Collateral, the Series 2004-1 Distribution Account Collateral, the Series 2004-1
Cash Collateral Account Collateral and the Series 2004-1 Reserve Account
Collateral.
 
“Series 2004-1 Collection Account” is defined in Section 3.1(b).
 
“Series 2004-1 Controlled Amortization Amount” means the sum of the Class A-1
Controlled Amortization Amount and the Class A-2 Controlled Amortization Amount.
 
“Series 2004-1 Controlled Amortization Period” means the period commencing at
the opening of business on the earlier of the Early Controlled Amortization Date
and December 1, 2007 (or, in each case, if such day is not a Business Day, the
Business Day immediately preceding such day) and continuing to the earliest of
(i) the commencement of the Series 2004-1 Rapid Amortization Period, (ii) the
date on which the Series 2004-1 Notes are fully paid and (iii) the termination
of the Indenture.
 
“Series 2004-1 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2004-1 Controlled Amortization Period, an amount
equal to the sum of the Series 2004-1 Controlled Amortization Amount for such
Related Month and any Series 2004-1 Carryover Controlled Amortization Amount for
such Related Month.
 
“Series 2004-1 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D to this Supplement, as amended, modified
or restated from time to time.
 
“Series 2004-1 Demand Note Payment Amount” means, as of the Series 2004-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2004-1 Demand Notes pursuant to Section 3.5(c)(iii), 3.5(d)(ii) or
3.5(e)(ii) that were deposited into the Series 2004-1 Distribution Account and
paid to the Series 2004-1 Noteholders during the one-year period ending on the
Series 2004-1 Letter of Credit Termination Date; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with
 
-15-

--------------------------------------------------------------------------------


respect to a Demand Note Issuer shall have occurred during such one-year period,
the Series 2004-1 Demand Note Payment Amount as of the Series 2004-1 Letter of
Credit Termination Date shall equal the Series 2004-1 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.
 
“Series 2004-1 Deposit Date” is defined in Section 3.2.
 
“Series 2004-1 Distribution Account” is defined in Section 3.9(a).
 
“Series 2004-1 Distribution Account Collateral” is defined in Section 3.9(d) of
this Supplement.
 
“Series 2004-1 Eligible Letter of Credit Provider” means a person satisfactory
to CCRG and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2004-1 Letter of Credit, a long-term senior unsecured debt
rating of at least “A+” from Standard & Poor’s and a short-term senior unsecured
debt rating of at least “A-1” from Standard & Poor’s and a long-term senior
unsecured debt rating of at least “A1” from Moody’s and a short-term senior
unsecured debt rating of “P-1” from Moody’s that is a commercial bank having
total assets in excess of $500,000,000; provided that if a person is not a
Series 2004-1 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such person shall not be a
Series 2004-1 Eligible Letter of Credit Provider until CRCF has provided 10
days’ prior notice to the Administrative Agent that such person has been
proposed as a Series 2004-1 Letter of Credit Provider.
 
“Series 2004-1 Enhancement” means the Series 2004-1 Cash Collateral Account
Collateral, the Series 2004-1 Letters of Credit, the Series 2004-1 Demand Notes
and the Series 2004-1 Reserve Account Amount.
 
“Series 2004-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2004-1 Letter of Credit Amount as of such date, (ii) the
Series 2004-1 Avail-able Reserve Account Amount as of such date and (iii) the
amount of cash and Permitted Investments on deposit in the Series 2004-1
Collection Account (not including amounts allocable to the Series 2004-1 Accrued
Interest Account) and the Series 2004-1 Excess Collection Account as of such
date.
 
“Series 2004-1 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2004-1 Enhancement Amount is less than the Series
2004-1 Required Enhancement Amount as of such date.
 
“Series 2004-1 Excess Collection Account” is defined in Section 3.1(b).
 
“Series 2004-1 Expected Final Distribution Date” means the earlier of (i) the
sixth Distribution Date in the Series 2004-1 Controlled Amortization Period and
(ii) the June 2008 Distribution Date.
 
“Series 2004-1 Finance Lease Vehicle Percentage” means, as of any date, the
percentage equivalent of a fraction the numerator of which is the Series 2004-1
Invested Amount as of such date and the denominator of which is the Finance
Lease Series Invested Amount.
 
-16-

--------------------------------------------------------------------------------


“Series 2004-1 Initial Invested Amount” is defined in Section 2.3(a).
 
“Series 2004-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribu-tion Date; provided, however, that the initial Series 2004-1
Interest Period shall com-mence on and include the date hereof.
 
“Series 2004-1 Interest Rate Hedge” is defined in Section 3.10(a).
 
“Series 2004-1 Interest Rate Hedge Collateral” is defined in Section 3.10(b).
 
“Series 2004-1 Interest Rate Hedge Counterparty” means CRCF’s counterparty under
any Series 2004-1 Interest Rate Hedge.
 
“Series 2004-1 Interest Rate Hedge Proceeds” means the amounts received by the
Trustee from a Series 2004-1 Interest Rate Hedge Counterparty from time to time
in respect of any Series 2004-1 Interest Rate Hedge (including amounts received
from a guarantor or from collateral).
 
“Series 2004-1 Invested Amount” means, on any date of determination, the sum of
(i) the Class A-1 Invested Amounts and (ii) the Class A-2 Invested Amount on
such date.
 
“Series 2004-1 Invested Percentage” means as of any date of determination:
 
(a) when used with respect to Principal Collections, the percentage equivalent
(which percent-age shall never exceed 100%) of a fraction the nu-merator of
which shall be equal to the Series 2004-1 Invested Amount, determined during the
Series 2004-1 Revolving Period as of the end of the Related Month or, until the
end of the initial Related Month, as of the date hereof, or, during the Series
2004-1 Controlled Amortization Period and the Series 2004-1 Rapid Amortization
Period, as of the end of the Series 2004-1 Revolving Period, and the denominator
of which shall be the greater as of the end of the immediately preceding
Business Day of (I) the Aggregate Asset Amount as of the end of the Related
Month or, until the end of the initial Related Month, as of the date hereof and
(II) as of the same date in clause (I), the sum of the numerators used to
deter-mine (i) invested percentages for allocations with respect to Principal
Collections (for all Series of Notes and all classes of such Series of Notes)
and (ii) overcollateralization percentages for alloca-tions with respect to
Principal Collections (for all Series of Notes that provide for credit
enhancement in the form of overcollateralization); and
 
(b) when used with respect to Interest Collections, the percentage equivalent
(which percent-age shall never exceed 100%) of a fraction the nu-merator of
which shall be the Accrued Amounts with respect to the Series 2004-1 Notes on
such date of determina-tion, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.
 
“Series 2004-1 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which
 
-17-

--------------------------------------------------------------------------------


pursuant to Section 3.2(a), (b) or (c) would have been allocated to the Series
2004-1 Accrued Interest Account if all payments of Monthly Base Rent required to
have been made under the Leases from and excluding the preceding Distribution
Date to and including such Distribution Date were made in full over (b) the
aggregate amount of Interest Collections which pursuant to Section 3.2(a), (b)
or (c) have been allocated to the Series 2004-1 Accrued Interest Account
(excluding any amounts paid into the Series 2004-1 Accrued Interest Account
pursuant to the proviso in Sections 3.2(c)(ii) and 3.2(d)(ii)) from and
excluding the preceding Distribution Date to and including such Distribution
Date.
 
“Series 2004-1 Lease Payment Deficit” means either a Series 2004-1 Lease
Interest Payment Deficit or a Series 2004-1 Lease Principal Payment Deficit.
 
“Series 2004-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2004-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) of this
Supplement on account of such Series 2004-1 Lease Principal Payment Deficit.
 
“Series 2004-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2004-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2004-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.
 
“Series 2004-1 Letter of Credit” means an irrevocable letter of credit, if any,
substan-tially in the form of Exhibit E to this Supplement issued by a Series
2004-1 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty.
 
“Series 2004-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2004-1 Letter of Credit, as specified therein (which
amount shall include any reinstatement of the available amount only to the
extent actually given effect by such Series 2004-1 Letter of Credit Provider),
and (ii) if the Series 2004-1 Cash Collateral Account has been established and
funded pursuant to Section 3.8, the Series 2004-1 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2004-1 Demand Notes on such date.
 
“Series 2004-1 Letter of Credit Expiration Date” means, with respect to any
Series 2004-1 Letter of Credit, the expiration date set forth in such Series
2004-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2004-1 Letter of Credit.
 
“Series 2004-1 Letter of Credit Liquidity Amount” means, as of any date of
determination (subject to Section 10.14(b)), the sum of (a) the aggregate amount
available to be drawn on such date under each Series 2004-1 Letter of Credit, as
specified therein, and (b) if the
 
-18-

--------------------------------------------------------------------------------


Series 2004-1 Cash Collateral Account has been established and funded pursuant
to Section 3.8 of this Supplement, the Series 2004-1 Available Cash Collateral
Account Amount on such date.
 
“Series 2004-1 Letter of Credit Provider” means the issuer of a Series 2004-1
Letter of Credit.
 
“Series 2004-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2004-1 Notes are fully paid and (b) the Series
2004-1 Termination Date.
 
“Series 2004-1 Limited Liquidation Event of Default” means, so long as such
event or condition contin-ues, any event or condition of the type specified in
clauses (a) through (j) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (j) of Article IV shall
not constitute a Series 2004-1 Limited Liquidation Event of Default if (i)
within such thirty (30) day period, such Amortization Event shall have been
cured or (ii) the Trustee shall have received the written consent of each of the
Series 2004-1 Noteholders waiv-ing the occurrence of such Series 2004-1 Limited
Liquidation Event of Default.
 
“Series 2004-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2004-1 Maximum Amount” means any of the Series 2004-1 Maximum
Manufacturer Amounts, the Series 2004-1 Maximum Non-Eligible Manufacturer
Amount, the Series 2004-1 Maximum Non-Program Vehicle Amount or the Series
2004-1 Maximum Specified States Amount.
 
“Series 2004-1 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2004-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2004-1 Maximum Mitsubishi Amount, the Series 2004-1 Maximum Nissan
Amount, the Series 2004-1 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount or the Series 2004-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.
 
“Series 2004-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
“Series 2004-1 Maximum Nissan Amount” means, as of any day, an amount equal to
5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
-19-

--------------------------------------------------------------------------------


“Series 2004-1 Maximum Non-Eligible Manufactur-er Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
 
“Series 2004-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to 25% of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.
 
“Series 2004-1 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
 
“Series 2004-1 Monthly Interest” means the sum of the Class A-1 Monthly Interest
and the Class A-2 Monthly Interest.
 
“Series 2004-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or (c)
would have been allocated to the Series 2004-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2004-1 Collection
Account (without giving effect to any amounts paid into the Series 2004-1
Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii) and/or
3.2(d)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.
 
“Series 2004-1 Non-Program Vehicle Percentage” means, as of any date of
deter-min-ation, the higher of (a) a fraction, expressed as a percentage, the
numerator of which is the sum of (i) the Series 2004-1 Finance Lease Vehicle
Percentage of the aggregate Net Book Value of all Non-Program Vehicles leased
under the Finance Lease on such date and (ii) the Series 2004-1 AESOP I
Operating Lease Vehicle Percentage of the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease on such date and
the denominator of which is the sum of (x) the aggregate Net Book Value of all
Vehicles leased under the Finance Lease and (y) the Series 2004-1 AESOP I
Operating Lease Vehicle Percentage of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease and (b) a fraction, expressed
as a percentage, the numerator of which is the aggregate Net Book Value of all
Non-Program Vehicles leased under the Leases on such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the Leases on
such date.
 
“Series 2004-1 Note” means either or both, as the context may require, of the
Class A-1 Notes and the Class A-2 Notes.
 
“Series 2004-1 Noteholder” means a Person in whose name a Series 2004-1 Note is
registered in the Note Register.
 
“Series 2004-1 Past Due Rent Payment” is defined in Section 3.2(g).
 
-20-

--------------------------------------------------------------------------------


“Series 2004-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2004-1 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.
 
“Series 2004-1 Principal Allocation” is defined in Section 3.2(a)(ii).
 
“Series 2004-1 Program Vehicle Percentage” means, as of any date of
determina-tion, 100% minus the Series 2004-1 Non-Program Vehicle Percentage as
of such date.
 
“Series 2004-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2004-1
Notes and ending upon the earliest to occur of (i) the date on which the Series
2004-1 Notes are fully paid and the Series 2004-1 Interest Rate Hedges have been
terminated and there are no amounts due and owing thereunder and (ii) the
termination of the Indenture.
 
“Series 2004-1 Reimbursement Agreement” means any and each agreement provid-ing
for the reimbursement of a Series 2004-1 Letter of Credit Provider for draws
under its Series 2004-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Series 2004-1 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the excess, if any, of (x) the Series 2004-1 Invested
Amount as of such date over (y) the Series 2004-1 AESOP I Finance Lease Loan
Agreement Borrowing Base as of such date.
 
“Series 2004-1 Required Enhancement Amount” means, as of any date of
deter-mi-nation, the sum of:
 
(i) the product of the Series 2004-1 Required Enhancement Percentage as of such
date and the Series 2004-1 Invested Amount as of such date;
 
(ii) the greater of (x) the Series 2004-1 Percent-age of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2004-1 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 25% of the sum of (1) the Series 2004-1 Finance Lease
Vehicle Percentage of the Net Book Value of all Vehicles leased under the AESOP
I Finance Lease as of the immediately preceding Business Day and (2) the Series
2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 
-21-

--------------------------------------------------------------------------------


(iii) the greater of (x) the Series 2004-1 Percent-age of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2004-1 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 
(iv) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggre-gate Net Book Value of all Vehicles manufac-tured by Kia, Isuzu,
Subaru, Hyundai or Suzuki, indi-vidu-ally, and leased under the Leases as of the
immediately preceding Busi-ness Day over the Series 2004-1 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufac-tured by Kia, Isuzu, Subaru, Hyundai or Suzuki, indi-vidu-ally, and
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles manufac-tured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, indi-vidu-ally, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 5% of the sum of (1) the Series
2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all Vehicles
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
the immediately preceding Business Day;
 
(v) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru,
Hyundai or Suzuki, in the aggregate, and leased under the Leases as of the
immediately preceding Business Day over the Series 2004-1 Maximum Aggre-gate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 15% of the sum of (1) the Series
2004-1 Finance Lease Vehicle Percentage of the Net
 
-22-

--------------------------------------------------------------------------------


Book Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
 
(vi) the greater of the Series 2004-1 Percentage of the excess, if any, of the
Specified States Amount as of the immediately preceding Business Day over the
Series 2004-1 Maximum Specified States Amount as of the immediately preceding
Business Day;
 
(vii) the greater of (x) the Series 2004-1 Per-cent-age of the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2004-1 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the sum of
(1) the Series 2004-1 Finance Lease Vehicle Percentage of the aggregate Net Book
Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Manufacturers other than Eligible Non-Program Manufacturers and leased under the
AESOP I Operating Lease as of the immediately preceding Business Day over (B) 3%
of the sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the Net
Book Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day; and
 
(viii) at any time that the long-term senior unsecured debt rating of Nissan is
“BBB-” or above from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and
in all other cases the greater of (x) the Series 2004-1 Percent-age of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the Leases as of the immediately preceding Business Day
over the Series 2004-1 Maximum Nissan Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1
Finance Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Nissan and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Nissan and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day.
 
“Series 2004-1 Required Enhancement Percentage” means, as of any date of
deter-mination, the sum of (i) the product of (A) 14.0% and (B) the Series
2004-1 Program
 
-23-

--------------------------------------------------------------------------------


Vehicle Percentage as of the immediately preceding Business Day and (ii) the
product of (A) the Series 2004-1 Required Non-Program Enhancement Percentage as
of such date and (B) the Series 2004-1 Non-Program Vehicle Percentage as of the
immediately preceding Business Day.
 
“Series 2004-1 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 19.5% and (b) the sum of (i) 19.5% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).
 
“Series 2004-1 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the excess, if any, of the Series 2004-1
Required Enhancement Amount over the Series 2004-1 Enhancement Amount (excluding
therefrom the Series 2004-1 Available Reserve Account Amount and calculated
after giving effect to any payments of principal to be made on the Series 2004-1
Notes) on such Distribution Date.
 
“Series 2004-1 Reserve Account” is defined in Section 3.7(a).
 
“Series 2004-1 Reserve Account Collateral” is defined in Section 3.7(d).
 
“Series 2004-1 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2004-1 Available Reserve Account Amount
over the Series 2004-1 Required Reserve Account Amount on such Distribution
Date.
 
“Series 2004-1 Revolving Period” means the period from and including, the
Effective Date to the earlier of (i) the commencement of the Series 2004-1
Controlled Amortization Period and (ii) the commencement of the Series 2004-1
Rapid Amortization Period.
 
“Series 2004-1 Shortfall” is defined in Section 3.3(f).
 
“Series 2004-1 Termination Date” means the Distribution Date falling in the
sixth calendar month after an Amortization Event occurs and is continuing;
provided that if an Amortization Event occurs after the 15th day of a month,
then such Amortization Event shall be deemed, for purposes of this definition,
to have occurred on the first day of the following month.
 
“Series 2004-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c), (d) or (e) on the Series 2004-1 Letters of Credit,
the aggregate amount drawn by the Trustee on all Series 2004-1 Letters of
Credit.
 
“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.
 
“Series 2004-3 Notes” means the Series of Notes designated as the Series 2004-3
Notes.
 
-24-

--------------------------------------------------------------------------------


“Series 2004-4 Notes” means the Series of Notes designated as the Series 2004-4
Notes.
 
“Series 2004-5 Notes” means the Series of Notes designated as the Series 2004-5
Notes.
 
“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.
 
“Special Enhancement Draw Date” means the first Distribution Date upon which a
Lease Event of Default or an Amortization Event under Article IV (d) or (e) has
occurred or is continuing and each Distribution Date thereafter.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numer-ator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) estab-lished by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percent-ages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements with-out benefit of or credit for proration,
exemptions or offsets that may be available from time to time under such
Regulation D or comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in the
reserve percentage.
 
“Supplement” is defined in the recitals hereto.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date Disbursement” means an amount drawn under a Series 2004-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.
 
“Termination Disbursement” means an amount drawn under a Series 2004-1 Letter of
Credit pursuant to a Certificate of Termination Demand.
 
“Transfer Supplement” is defined in Section 10.1(b).
 
“Transferee” is defined in Section 10.1(d).
 
“Trustee” is defined in the recitals hereto.
 
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2004-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
 
“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such
 
-25-

--------------------------------------------------------------------------------


Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.
 
“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2004-1 Maximum Amount.
 
“Waiver Request” is defined in Article V.
 
 
ARTICLE II
PURCHASE AND SALE OF SERIES 2004-1 NOTES; DELIVERY OF SERIES 2004-1
NOTES, CLASS A-1 INCREASES AND OPTIONAL CLASS A-1 DECREASES OF
CLASS A-1 INVESTED AMOUNT
 
Section 2.1.   Purchases of Series 2004-1 Notes. (a)  Surrender of the Original
Series 2004-1 Notes. Each of the Original Series 2004-1 Purchasers has
surrendered its Original Series 2004-1 Note in consideration of either the
payment in full of the amount outstanding thereunder or the issuance or a Class
A-1 Note or a Class A-2 Note, as applicable, on or prior to the date hereof.
 
(b)  Initial Purchases of Class A-1 Notes and Class A-2 Notes. Subject to the
terms and conditions of this Supplement (i) each Class A-1 Purchaser shall
advance funds under its Class A-1 Note in an amount equal to its Class A-1
Commitment Percentage of the Class A-1 Initial Invested Amount on any Business
Day during the period from the Effective Date to and including the Class A-1
Increase Expiry Date and (ii) thereafter, each Class A-1 Purchaser shall
maintain its Class A-1 Note in accordance with the provisions of this
Supplement. On the Effective Date, subject to the terms and conditions of this
Supplement, each Class A-2 Purchaser shall purchase a Class A-2 Note in an
amount set forth on Schedule 1 next to its name.
 
(c)  Payments for Series 2004-1 Notes. Payments by each Purchaser for a Series
2004-1 Note shall be made in immediately available funds on the Effective Date
and, in the case of each Class A-1 Purchaser, on each Class A-1 Increase Date to
the Trustee for deposit into the Series 2004-1 Collection Account. The
obligation of each Class A-1 Purchaser and each Class A-2 Purchaser to make
advances on its Class A-1 Note or to purchase a Class A-2 Note is several and no
Class A-1 Purchaser or Class A-2 Purchaser shall be responsible for the failure
of any other Class A-1 Purchaser or Class A-2 Purchaser, as the case may be, to
make its advance or purchase. On the Effective Date, for any Purchaser who is
also an Original Purchaser, the aggregate amount payable by such Purchaser for
any Class A-1 Note and/or Class A-2 shall be reduced by aggregate outstanding
principal amount of its Series 2004-1 Note immediately prior to the Effective
Date.
 
(d)  Class A-1 Maximum Purchaser Invested Amounts. Notwithstanding anything to
the contrary contained in this Supplement, at no time shall the Class A-1
Purchaser Invested Amount with respect to any Class A-1 Purchaser exceed the
Class A-1 Maximum Purchaser Invested Amount with respect to such Class A-1
Purchaser at such time.
 
-26-

--------------------------------------------------------------------------------


(e)  Form of Series 2004-1 Notes. The Class A-1 Notes shall be issued in fully
registered form without interest coupons, substantially in the form set forth in
Exhibit A-1 hereto. The Class A-2 Notes shall be issued in fully registered form
without interest coupons, substantially in the form set forth in Exhibit A-2
hereto.
 
Section 2.2.   Delivery. (a)  On the Effective Date, CRCF shall sign and shall
direct the Trustee in writing to duly authenticate, and the Trustee, upon
receiving such direction, shall so (x) authenticate (i) a Class A-1 Note in the
name of each Class A-1 Purchaser in an amount equal to the Class A-1 Maximum
Purchaser Invested Amount with respect to such Class A-1 Purchaser and (ii) a
Class A-2 Note in the name of each Class A-2 Purchaser in the amount set forth
on Schedule 1 next to such Class A-2 Purchaser’s name and (y) deliver such Class
A-1 Note to the Administrative Agent on behalf of such Class A-1 Purchaser and
such Class A-2 Note to the Administrative Agent on behalf of such Class A-2
Purchaser.
 
(b)  The Administrative Agent shall maintain a record of the actual Purchaser
Invested Amount outstanding with respect to each Purchaser and the actual Class
A-1 Invested Amount and Class A-2 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Class A-1 Purchaser Invested Amounts, the
outstanding Class A-1 Invested Amount, the outstanding Class A-2 Purchaser
Invested Amounts and the outstanding Class A-2 Invested Amount from time to
time. Upon a written request from the Trustee, the Administrative Agent shall
provide in writing the identity of the Class A-1 Purchaser and the Class A-1
Commitment Percentage and/or Class A-1 Pro Rata Share with respect to such Class
A-1 Purchaser to the Trustee. Upon a written request from the Trustee the
Administrative Agent shall provide in writing the identity of the Class A-2
Purchasers and the Class A-2 Pro Rata Share with respect to such Class A-2
Purchaser to the Trustee.
 
Section 2.3.   Procedure for Initial Issuance and for Increasing the Class A-1
Invested Amount. (a)  Subject to Section 2.3(b), (i) on the Effective Date, each
Class A-1 Purchaser shall purchase a Class A-1 Note in accordance with Section
2.1 and (ii) on any Business Day during the period from the Effective Date to
(but excluding) the Class A-1 Increase Expiry Date such Class A-1 Purchaser
hereby agrees that the Class A-1 Purchaser Invested Amount with respect to such
Class A-1 Purchaser may be increased by an amount equal to its Class A-1
Commitment Percentage of the Class A-1 Increase Amount (an “Class A-1
Increase”), upon the request of CRCF (each date on which an increase in the
Class A-1 Invested Amount occurs hereunder being herein referred to as the
“Class A-1 Increase Date” applicable to such Class A-1 Increase); provided,
however, that CRCF shall have given the Administrative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B hereto, of such
request no later than 1:00 p.m. (New York City time) on the third Business Day
prior to the Effective Date or such Class A-1 Increase Date, as the case may be.
Such notice shall (x) notify the Administrative Agent of the Effective Date or
the Class A-1 Increase Date, as the case may be, and (y) state the initial
invested amount (the “Class A-1 Initial Invested Amount”) or the proposed amount
of the increase in the Class A-1 Invested Amount (an “Class A-1 Increase
Amount”), as the case may be. The obligations of each Class A-1 Purchaser to
fund a Class A-1 Increase Amount is several and no Class A-1 Purchaser shall be
responsible for the failure of another Class A-1 Purchaser to fund its Class A-1
Increase.
 
-27-

--------------------------------------------------------------------------------


(b)  No Purchaser shall be required to make the initial purchase of a Series
2004-1 Note on the Effective Date or, in the case of a Class A-1 Purchaser, to
increase its Class A-1 Purchaser Invested Amount on any Class A-1 Increase Date
hereunder unless:
 
(i)  (1) in the case of a Class A-1 Purchaser, such Class A-1 Purchaser’s Class
A-1 Commitment Percentage of the Class A-1 Initial Invested Amount or such Class
A-1 Increase Amount is equal to (A) $5,000,000 or an integral multiple of
$100,000 in excess thereof (except as set forth in clause (iv)) or (B) if less,
the excess of the Class A-1 Maximum Purchaser Invested Amount with respect to
such Class A-1 Purchaser over the Class A-1 Purchaser Invested Amount with
respect to such Class A-1 Purchaser and (2) in the case of a Class A-2
Purchaser, the initial purchase shall be equal to the such Class A-2 Purchaser’s
Class A-2 Purchaser Invested Amount as of the Effective Date;
 
(ii)  in the case of a Class A-1 Purchaser, after giving effect to the Class A-1
Initial Invested Amount or such Class A-1 Increase Amount, the Class A-1
Purchaser Invested Amount with respect to such Class A-1 Purchaser would not
exceed the Class A-1 Maximum Purchaser Invested Amount with respect to such
Class A-1 Purchaser;
 
(iii)  after giving effect thereto, no AESOP I Operating Lease Vehicle
Deficiency would occur and be continuing;
 
(iv)  no Amortization Event or Potential Amortization Event would occur and be
continuing prior to or after giving effect thereto;
 
(v)  all of the representations and warranties made by each of CRCF, the
Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of the Effective Date or such Class
A-1 Increase Date, as the case may be, as if made on and as of such date (except
to the extent such representations and warranties are expressly made as of
another date in which case such representations and warranties shall be true and
correct in all material respects as of such other date); and
 
(vi)  the Class A-1 Increase Date shall occur prior to the Class A-1 Increase
Expiry Date;
 
(vii)  all conditions precedent to the making of any Loan under the applicable
Loan Agreements would be satisfied.
 
CRCF’s acceptance of funds in connection with (x) the initial purchase of Series
2004-1 Notes on the Effective Date and (y) each Class A-1 Increase occurring on
any Class A-1 Increase Date shall constitute a representation and warranty by
CRCF to the Purchasers as of the Effective Date or, in the case of the Class A-1
Purchasers, such Class A-1 Increase Date (except to the extent such
representations and war-ran-ties are expressly made as of another date), as the
case may be, that all of the conditions con-tained in this Section 2.3(b) have
been satisfied.
 
(c)  Upon receipt of any notice required by Section 2.3(a) from CRCF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to each Class A-1 Purchaser, no later than 5:00 p.m.
(New York City time) on the day
 
-28-

--------------------------------------------------------------------------------


received. After receipt by any Class A-1 Purchaser of such notice from the
Administrative Agent, such Class A-1 Purchaser shall, so long as the condi-tions
set forth in Sections 2.3(a) and (b) are satisfied, pay in immediately available
funds its Class A-1 Commitment Percentage (or any portion thereof) of the amount
of such Class A-1 Increase on the related Class A-1 Increase Date to the Trustee
for deposit into the Series 2004-1 Collection Account.
 
(d)  Unless the Administrative Agent shall have received notice from a Class A-1
Purchaser prior to the proposed date of any Class A-1 Increase that such Class
A-1 Purchaser will not make available to the Administrative Agent such Class A-1
Purchaser’s Class A-1 Commitment Percentage of such Class A-1 Increase, the
Administrative Agent may assume that such Class A-1 Purchaser has made its Class
A-1 Commitment Percentage of such Class A-1 Increase available on such date in
accordance with Section 2.3(a) and may, in reliance upon such assumption, make
available to CRCF a corresponding amount. In such event, if a Class A-1
Purchaser has not in fact made its Class A-1 Commitment Percentage of such Class
A-1 Increase available to the Administrative Agent, then the applicable Class
A-1 Purchaser and CRCF severally agree to pay the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from an including the date such amount is made available
to CRCF to but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Class A-1 Purchaser, the greater for
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by CRCF, the interest rate applicable to the
Alternate Base Rate Tranche. If CRCF and such Class A-1 Purchaser shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to CRCF the amount of such interest
paid by CRCF for such period. If such Class A-1 Purchaser pays its share of the
applicable Class A-1 Increase, then the amount so paid shall constitute such
Class A-1 Purchaser’s Class A-1 Commitment Percentage included in such Class A-1
Increase. A notice of the Administrative Agent to any Class A-1 Purchaser or
CRCF with respect to any amount owing under this Section 2.3(d) shall be
conclusive, absent manifest error.


(e) On the Effective Date, each Class A-2 Purchaser shall, so long as the
condi-tions to the occurrence of the Effective Date have been satisfied, pay in
immediately available funds an amount equal to the amount specified on Schedule
1 next to such Class A-2 Purchaser’s name to the Trustee for deposit into the
Series 2004-1 Collection Account.
 
Section 2.4.   Procedure for Decreasing the Series 2004-1 Invested
Amount. (a) Class A-1 Invested Amount. On any Distribution Date prior to the
occurrence of an Amortization Event, upon the written request of CRCF or the
Administrator on behalf of CRCF, the Class A-1 Invested Amount may be reduced (a
“Class A-1 Decrease”) by the Trustee’s withdrawing from the Series 2004-1 Excess
Collection Account, depositing into the Series 2004-1 Distribution Account and
dis-trib-uting to the Administrative Agent funds on deposit in the Series 2004-1
Excess Collection Account on such day in accordance with Section 3.5(b) in an
amount not to exceed the amount of such funds on deposit on such day; provided
that CRCF shall have given the Adminis-trative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt) of the amount of
such Class A-1 Decrease prior to 9:30 a.m. (New York City time) on the third
Business Day prior to such Class A-1 Decrease; provided, that any such Class A-1
Decrease shall be in an amount equal to $5,000,000 and integral multiples of
$100,000
 
-29-

--------------------------------------------------------------------------------


in excess thereof. Upon each Class A-1 Decrease, the Administrative Agent shall
indicate in its records such Class A-1 Decrease and the Class A-1 Purchaser
Invested Amount outstanding with respect to each Class A-1 Purchaser after
giving effect to such Class A-1 Decrease.
 
(b)  Class A-2 Invested Amount.On any Distribution Date prior to the occurrence
of an Amortization Event, upon the written request of CRCF or the Administrator
on behalf of CRCF, the Class A-2 Invested Amount may be reduced (a “Class A-2
Decrease”) by the Trustee’s withdrawing from the Series 2004-1 Excess Collection
Account, depositing into the Series 2004-1 Distribution Account and
dis-trib-uting to the Administrative Agent funds on deposit in the Series 2004-1
Excess Collection Account on such day in accordance with Section 3.5(b) in an
amount not to exceed the amount of such funds on deposit on such day; provided
that CRCF shall have given the Adminis-trative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt) of the amount of
such Class A-2 Decrease prior to 9:30 a.m. (New York City time) on the third
Business Day prior to such Class A-2 Decrease; provided, that any such Class A-2
Decrease shall be in an amount equal to $10,000,000 and integral multiples of
$500,000 in excess thereof. Upon each Class A-2 Decrease, the Administrative
Agent shall indicate in its records such Class A-2 Decrease and the Class A-2
Purchaser Invested Amount outstanding with respect to each Class A-2 Purchaser
after giving effect to such Class A-2 Decrease. Once reduced, the Class A-2
Purchaser Invested Amounts may not be subsequently increased.
 
Section 2.5.   Reductions of the Class A-1 Maximum Invested Amount. (a)   On any
Business Day prior to the Class A-1 Increase Expiry Date, CRCF may, upon two (2)
Business Days’ prior written notice to the Administrative Agent (effec-tive upon
receipt) (with copies to the Administrator and the Trustee) reduce the Class A-1
Maximum Invested Amount in an amount equal to $5,000,000 or a whole multi-ple of
$1,000,000 in excess thereof; provided that no such termination or reduction
shall be per-mitted if, after giving effect thereto and to any reduction in the
Class A-1 Invested Amount on such date, (x) the Class A-1 Purchaser Invested
Amount with respect to any Class A-1 Purchaser would exceed the Class A-1
Maximum Purchaser Invested Amount with respect to such Class A-1 Purchaser then
in effect or (y) the Class A-1 Invested Amount would exceed the Class A-1
Maximum Invested Amount. Any reduc-tion in the Class A-1 Maximum Invested Amount
shall be made on a pro rata basis to the Class A-1 Maximum Purchaser Invested
Amounts with respect to the Class A-1 Purchasers, based on the Class A-1 Maximum
Purchaser Invested Amount with respect to each Class A-1 Purchaser. Once
reduced, the Class A-1 Maximum Purchaser Invested Amounts may not be
subsequently reinstated without each such Class A-1 Purchaser’s prior written
consent, which consent shall be granted or not in the sole discretion of such
Class A-1 Purchaser.
 
Section 2.6.   Interest; Fees. (a) Interest shall be payable on the Series
2004-1 Notes on each Distribution Date pursuant to Section 3.3. Unless otherwise
provided for herein or otherwise specified in writing by CRCF, any Class A-1
Increase Amount shall be allocated to an Alternate Base Rate Tranche and shall
be reallocated to a Class A-1 Eurodollar Tranche on the first Distribution Date
following the applicable Class A-1 Increase Date. Unless otherwise provided for
herein or otherwise specified in writing by CRCF, the proceeds of the Class A-2
Notes shall be allocated to a Class A-2 Eurodollar Tranche.
 
-30-

--------------------------------------------------------------------------------


(b)  On not less than three Business Days notice, the Administrator may, on
CRCF’s behalf, convert any Eurodollar Tranche into any Alternate Base Rate
Tranche on the last day of the Eurodollar Period for such Eurodollar Tranche. On
not less than three Business Days notice, the Administrator may, on CRCF’s
behalf, convert on any Business Day any Alternative Base Rate Tranche to a
Eurodollar Tranche.
 
(c)  CRCF shall pay with funds available pursuant to Section 3.3(a) to the
Administra-tive Agent, for the account of each Class A-1 Purchaser, on each
Distribution Date, a commitment fee with respect to the Series 2004-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Effective Date to and including the Class A-1
Increase Expiry Date at the Commitment Fee Rate of the average daily Class A-1
Maximum Purchaser Invested Amount with respect to such Class A-1 Purchaser
during such Series 2004-1 Interest Period less the sum of the aver-age daily
Class A-1 Purchaser Invested Amount with respect to such Class A-1 Purchaser.
The Commitment Fees shall be payable monthly in arrears on each Distribution
Date.
 
(d)  Calculations of per annum rates under this Supplement shall be made on the
basis of a 360- (or 365-/366- in the case of interest on an Alternate Base Rate
Tranche) day year. Calculations of Commitment Fees shall be made on the basis of
a 360-day year. Each determination of the Adjusted LIBO Rate by the
Administrative Agent shall be conclusive and binding upon each of the parties
hereto in the absence of manifest error.
 
(e) In no event shall the interest charged with respect to a Series 2004-1 Note
exceed the maximum amount permitted by Applicable Law. If at any time the
interest rate charged with respect to the Series 2004-1 Notes exceeds the
maximum rate permitted by Applicable Law, the rate of interest to accrue
pursuant to this Supplement and such Series 2004-1 Note shall be limited to the
maximum rate permitted by Applicable Law, but any subsequent reductions in LIBO
Rate shall not reduce the interest to accrue on such Series 2004-1 Note below
the maximum amount permitted by Applicable Law until the total amount of
interest accrued on such Series 2004-1 Note equals the amount of interest that
would have accrued if a varying rate per annum equal to the interest rate had at
all times been in effect. If the total amount of interest paid or accrued on the
Series 2004-1 Note under the foregoing provisions is less than the total amount
of interest that would have accrued if the interest rate had at all times been
in effect, CRCF agrees to pay to the Series 2004-1 Noteholders an amount equal
to the difference between (a) the lesser of (i) the amount of interest that
would have accrued if the maximum rate permitted by Applicable Law had at all
times been in effect, or (ii) the amount of interest that would have accrued if
the Adjusted LIBO Rate had at all times been in effect, and (b) the amount of
interest accrued in accordance with the other provisions of this Supplement.
 
Section 2.7.   Indemnification by CRCF. CRCF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Purchaser and each of their
respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liabil-ity, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indem-nified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of CRCF pursuant to the Indenture or the other
Related Documents to which it is a party, (ii) a breach of any representation or
warranty made or deemed made by CRCF (or any of its officers) in the Indenture
or other Related Document or (iii) a
 
-31-

--------------------------------------------------------------------------------


failure by CRCF to comply with any applicable law or regulation or to perform
its covenants, agreements, duties or obliga-tions required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reason-able costs or expenses
incurred in connec-tion with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury resulted from the gross negligence, bad faith or willful misconduct of
such Company indemnified person or its officers, directors, agents, princi-pals,
employees or employers or includes any Excluded Taxes; provided that any
payments made by CRCF pursuant to this Section 2.7 shall be made solely from
funds available pursuant to Section 3.3(e), shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against CRCF to the
extent that such funds are insufficient to make such payment.
 
ARTICLE III
SERIES 2004-1 ALLOCATIONS
 
With respect to the Series 2004-1 Notes, the following shall apply:
 
Section 3.1.   Establishment of Series 2004-1 Collection Account, Series 2004-1
Excess Collection Account and Series 2004-1 Accrued Interest Account. (a)  All
Collections allocable to the Series 2004-1 Notes shall be allocated to the
Collection Account.
 
(b)  The Trustee will create three administra-tive subaccounts within the
Collection Account for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty: the Series 2004-1 Collection
Account (such sub-account, the “Series 2004-1 Collection Account”), the Series
2004-1 Excess Collection Account (such sub-account, the “Series 2004-1 Excess
Collection Account”) and the Series 2004-1 Accrued Interest Account (such
sub-account, the “Series 2004-1 Accrued Interest Account”). Each of the parties
hereto acknowledges and agrees that the accounts established pursuant to this
paragraph are for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, and no other Series of Noteholders
shall have any interest in the accounts established pursuant to this paragraph
or the Collections therein.
 
Section 3.2.   Allocations with Respect to the Series 2004-1 Notes. On each
Business Day on which Collections are deposited into the Collection Account
(each such date, a “Series 2004-1 Deposit Date”), the Adminis-trator will direct
the Trustee in writing pursu-ant to the Administration Agreement to allocate all
amounts deposited into the Collection Account in accordance with the provisions
of this Section 3.2:
 
(a)  Allocations of Collections During the Series 2004-1 Revolving Period.
During the Series 2004-1 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agree-ment to allocate, prior
to 11:00 a.m. (New York City time) on each Series 2004-1 Deposit Date, all
amounts deposited into the Collection Account as set forth below:
 
-32-

--------------------------------------------------------------------------------


(i)  allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 Invest-ed Percentage (as determined pursuant to clause
(b) of such definition and measured as of such day) of the Interest Collections
on such day and (B) any amounts received by the Trustee on such day in respect
of the Series 2004-1 Interest Rate Hedges. All such amounts allocated to the
Series 2004-1 Collection Account shall be further allocated to the Series 2004-1
Accrued Interest Account; and
 
(ii)  allocate to the Series 2004-1 Excess Collection Account the sum of (A) the
Series 2004-1 Invested Percentage (as determined pursuant to clause (a) of such
definition and measured as of such day) of the aggregate amount of Principal
Collections on such day (for any such day, the “Series 2004-1 Principal
Allocation”) and (B) the proceeds from the initial issuance of the Series 2004-1
Notes and from any Class A-1 Increase; provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article V of this Supplement.
 
(b)  Allocations of Collections During the Series 2004-1 Controlled
Amortiza-tion Period. With respect to the Series 2004-1 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2004-1 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
 
(i)  allocate to the Series 2004-1 Collection Account an amount determined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2004-1 Accrued Interest Account; and
 
(ii)  allocate to the Series 2004-1 Collection Account an amount equal to the
Series 2004-1 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2004-1 Notes; provided,
however, that if the Monthly Total Principal Allocation exceeds the Series
2004-1 Controlled Distribution Amount, then the amount of such excess shall be
allo-cated to the Series 2004-1 Excess Collection Account; and provided,
further, that if a Waiver Event shall have occurred, then such allocation shall
be modified as provided in Article V.
 
(c)  Allocations of Collections During the Series 2004-1 Rapid Amortization
Period. With respect to the Series 2004-1 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to CCRG, any other
Lessee or any Permitted Sublessee, the Adminis-trator will direct the Trustee in
writing pursuant to the Administration Agree-ment to allocate, prior to 11:00
a.m. (New York City time) on any Series 2004-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i)  allocate to the Series 2004-1 Collection Account an amount deter-mined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2004-1 Accrued Interest Account; and
 
-33-

--------------------------------------------------------------------------------


(ii)  allocate to the Series 2004-1 Collection Account an amount equal to the
Series 2004-1 Princi-pal Allocation for such day, which amount shall be used to
make principal payments on each Distribution Date in respect of the Series
2004-1 Notes, ratably, without preference or priority of any kind, until the
Series 2004-1 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2004-1 Notes,
any amounts received by the Trustee on such day in respect of the Series 2004-1
Interest Rate Hedges and other amounts available pursuant to Section 3.3 to pay
Series 2004-1 Monthly Interest, any Fixed Rate Payments and the Commitment Fees
on the next succeeding Distribution Date will be less than the sum of the Series
2004-1 Monthly Interest, any Fixed Rate Payments and the Commitment Fees for
such Distribution Date and (B) the Series 2004-1 Enhancement Amount is greater
than zero, then the Administrator shall direct the Trustee in writing to
reallocate a portion of the Principal Collections allocated to the Series 2004-1
Notes during the Related Month equal to the lesser of such insufficiency and the
Series 2004-1 Enhancement Amount to the Series 2004-1 Accrued Interest Account
to be treated as Interest Collections on such Distribution Date.
 
(d) Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occur-rence of an Event of Bankruptcy with respect to CCRG, ARAC,
BRAC, or any other Permitted Sublessee, the Administrator will direct the
Trustee in writing pursuant to the Administra-tion Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2004-1 Deposit Date, all
amounts deposited into the Collection Account as set forth below:
 
(i) allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement, (B)
the Series 2004-1 Finance Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Finance Lease Loan Agreement and (C) any
amounts received by the Trustee on such day in respect of the Series 2004-1
Interest Rate Hedges on such day. All such amounts allocated to the Series
2004-1 Collection Account shall be further allocated to the Series 2004-1
Accrued Interest Account; and
 
(ii) allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Principal Collections made under the AESOP I Operating Lease Loan Agreement and
(B) the Series 2004-1 Finance Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Finance Lease Loan Agreement, which amount
shall be used to make principal payments on each Payment Date in respect of the
Class A-1 Notes and the Class A-2 Notes, ratably,
 
-34-

--------------------------------------------------------------------------------


without preference or priority of any kind, until the Series 2004-1 Invested
Amount has been paid in full; provided that if on any Determination Date (A) the
Administrator determines that the amount anticipated to be available from
Interest Collections allocable to the Series 2004-1 Notes, any amounts received
by the Trustee on such day in respect of the Series 2004-1 Interest Rate Hedges
and other amounts available pursuant to Section 3.3 to pay Series 2004-1 Monthly
Interest, any Fixed Rate Payments and the Commitment Fees on the next succeeding
Distribution Date will be less than the Series 2004-1 Monthly Interest, Fixed
Rate Payments and Commitment Fees for the Series 2004-1 Interest Period ending
on the day preceding such Distribution Date and (B) the Series 2004-1
Enhancement Amount is greater than zero, then the Administrator shall direct the
Trustee in writing to reallocate a portion of the Principal Collections
allocated to the Series 2004-1 Notes during the Related Month equal to the
lesser of such insufficiency and the Series 2004-1 Enhancement Amount to the
Series 2004-1 Accrued Interest Account to be treated as Interest Collections on
such Distribution Date.
 
(e) Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by CRCF to the Series 2004-1 Notes (i) during the
Series 2004-1 Revolving Period shall be allocated to the Series 2004-1 Excess
Collection Account and applied in accordance with Section 3.2(f) and (ii) during
the Series 2004-1 Controlled Amortization Period or the Series 2004-1 Rapid
Amortization Period shall be allocated to the Series 2004-1 Collection Account
and applied in accordance with Section 3.2(b), 3.2(c) or 3.2(d), as applicable,
to make principal payments in respect of the Series 2004-1 Notes.
 
(f) Series 2004-1 Excess Collection Account. Amounts allocated to the Series
2004-1 Excess Collection Account on any Series 2004-1 Deposit Date will be
(i) first, deposited in the Series 2004-1 Reserve Account in an amount up to the
excess, if any, of the Series 2004-1 Required Reserve Account Amount for such
date, after giving effect to any Class A-1 Increase, Class A-1 Decrease or Class
A-2 Decrease on such date, over the Series 2004-1 Available Reserve Account
Amount for such date, (ii) second, to the extent directed by CRCF used to pay
the principal amount of other Series of Notes that are then required to be paid,
(iii) third, to the extent directed in writing by the Administrator, used to
make a voluntary Class A-1 Decrease in the Class A-1 Invested Amount or a
voluntary Class A-2 Decrease in the Class A-2 Invested Amount, (iv) fourth, to
the extent directed in writing by the Administrator used to make a voluntary
decrease in the Invested Amount of any other Series of Notes that may be reduced
in accordance with the Indenture, (v) fifth, released to AESOP Leasing in an
amount equal to the product of (A) the Loan Agreement’s Share with respect to
the AESOP I Operating Lease Loan Agreement as of such date times (B) 100% minus
the Loan Payment Allocation Percentage with respect to the AESOP I Operating
Lease Loan Agreement as of such date times (C) the amount of any remaining funds
and (vi) sixth, paid to CRCF for any use permitted by the Related Documents
including to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are avail-able for
financing thereunder; provided, in the case of clauses (ii), (v) and (vi), that
no AESOP I Operating Lease Vehicle Deficiency would result therefrom or
 
-35-

--------------------------------------------------------------------------------


exist immediately thereafter. Upon the occurrence of an Amortization Event,
funds on deposit in the Series 2004-1 Excess Collection Account will be
with-drawn by the Trustee, deposited in the Series 2004-1 Collection Account and
allocated as Principal Collections to reduce the Series 2004-1 Invested Amount
on the immediately succeeding Distribution Date.
 
(g) Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 3.2(a), if after the occurrence of a Series 2004-1 Lease Payment
Deficit, the Lessees shall make pay-ments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2004-1 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2004-1 Collection
Account an amount equal to the Series 2004-1 Invested Percentage as of the date
of the occurrence of such Series 2004-1 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2004-1 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2004-1 Collection
Account and apply the Series 2004-1 Past Due Rent Payment in the following
order:
 
(i) if the occurrence of such Series 2004-1 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2004-1 Reserve Account pursuant to Section
3.3(d), deposit in the Series 2004-1 Reserve Account an amount equal to the
lesser of (x) the Series 2004-1 Past Due Rent Payment and (y) the excess, if
any, of the Series 2004-1 Required Reserve Account Amount over the Series 2004-1
Available Reserve Account Amount on such day;
 
(ii) if the occurrence of the related Series 2004-1 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2004-1 Letters of Credit, pay to each Series 2004-1 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accor-dance with
the provisions of the applicable Series 2004-1 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2004-1 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2004-1
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2004-1 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2004-1 Past Due Rent Payment
remaining after Payment pursuant to clause (i) above;
 
(iii) if the occurrence of such Series 2004-1 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2004-1 Cash Collateral Account, deposit
in the Series 2004-1 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2004-1 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2004-1 Cash Collateral Account on account of such Series 2004-1 Lease
Payment Deficit;
 
-36-

--------------------------------------------------------------------------------


(iv) allocate to the Series 2004-1 Accrued Interest Account the amount, if any,
by which the Series 2004-1 Lease Interest Payment Deficit, if any, relating to
such Series 2004-1 Lease Payment Deficit exceeds the amount of the Series 2004-1
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and
 
(v) treat the remaining amount of the Series 2004-1 Past Due Rent Payment as
Principal Collections allocated to the Series 2004-1 Notes in accordance with
Section 3.2(a)(ii) or 3.2(b)(ii), as the case may be.
 
Section 3.3.   Payments to Noteholders and Each Series 2004-1 Interest Rate
Hedge Counterparty. On the second London Banking Day prior to the start of each
Eurodollar Period, the Administrative Agent shall determine the Adjusted LIBO
Rate for the Eurodollar Period and shall provide written notice of the Adjusted
LIBO Rate to the Trustee and the Administrator. On each Determination Date, as
provided below, the Administrator shall instruct the Paying Agent in writing
pursuant to the Administra-tion Agreement to with-draw, and on the following
Distribution Date the Paying Agent, acting in accor-dance with such
instruc-tions, shall withdraw the amounts required to be withdrawn from the
Collection Account pursu-ant to Sections 3.3(a) below in respect of all funds
available from Interest Collections and Series 2004-1 Interest Rate Hedge
Proceeds processed since the preceding Distribution Date and allocated to the
holders of the Series 2004-1 Notes.
 
(a) Note Interest with respect to the Series 2004-1 Notes. On each
Determina-tion Date, the Adminis-trator shall instruct the Trustee and the
Paying Agent in writing pursuant to the Administration Agreement as to the
amount to be withdrawn and paid pursuant to Section 3.4 from the Series 2004-1
Accrued Interest Account to the extent funds are anticipated to be available
from Interest Collections allo-cable to the Series 2004-1 Notes and the Series
2004-1 Interest Rate Hedge Proceeds pro-cessed from, but not including, the
preceding Distribu-tion Date through the succeeding Dis-tribution Date in
respect of (w) first, an amount equal to the Series 2004-1 Monthly Interest for
the Series 2004-1 Interest Period ending on the day preceding such related
Distribution Date, (x) second, an amount equal to the Commitment Fees for each
Class A-1 Purchaser for the Series 2004-1 Interest Period ending on the day
preceding the related Distribution Date, (y) third, an amount equal to all Fixed
Rate Payments for the next succeeding Distribution Date, and (z) fourth, an
amount equal to the amount of any unpaid Series 2004-1 Shortfall as of the
preceding Distribu-tion Date (together with any accrued interest on such Series
2004-1 Shortfall). On the following Distribution Date, the Trustee shall
withdraw the amounts described in the first sentence of this Sec-tion
3.3(a) from the Series 2004-1 Accrued Interest Account and deposit such amounts
in the Series 2004-1 Distribution Account.
 
(b) Withdrawals from Series 2004-1 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2004-1 Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (w), (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2004-1 Reserve Account and deposit in the Series 2004-1
Distribution Account on such
 
-37-

--------------------------------------------------------------------------------


Distribution Date an amount equal to the lesser of the Series 2004-1 Available
Reserve Account Amount and such insufficiency. The Trustee shall withdraw such
amount from the Series 2004-1 Reserve Account and deposit such amount in the
Series 2004-1 Distribution Account.
 
(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2004-1 Lease Payment Deficit, such notification to be in
the form of Exhibit F to this Supplement (each a “Lease Payment Deficit
Notice”).
 
(d) Draws on Series 2004-1 Letters of Credit For Series 2004-1 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2004-1 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2004-1 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount (identified by the Administrator) equal to
the least of (i) such Series 2004-1 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of the amounts described in clauses (w), (x), (y) and
(z) of Section 3.3(a) above on such Distribution Date over the amounts available
from the Series 2004-1 Accrued Interest Account, on such Distribution Date plus
the amount withdrawn from the Series 2004-1 Reserve Account pursuant to Section
3.3(b) and (iii) the Series 2004-1 Letter of Credit Liquidity Amount on the
Series 2004-1 Letters of Credit, by presenting to each Series 2004-1 Letter of
Credit Provider a draft accompanied by a Certificate of Lease Deficit Demand and
shall cause the Lease Deficit Disbursements to be deposited in the Series 2004-1
Distribution Account on such Distribution Date for distribution in accordance
with Section 3.4; provided, however, that if the Series 2004-1 Cash Collateral
Account has been estab-lished and funded, the Trustee shall withdraw from the
Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2004-1
Available Cash Collateral Account Amount on such Distribu-tion Date and draw an
amount equal to the remainder of such amount on the Series 2004-1 Letters of
Credit.
 
(e) Balance. On or prior to the second Busi-ness Day preceding each Distribution
Date, the Adminis-trator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Sec-tion 3.3(a)), if any, of the amounts
available from the Series 2004-1 Accrued Interest Account as follows:
 
(i) on each Distribution Date during the Series 2004-1 Revolving Period or the
Series 2004-1 Controlled Amortization Period, (1) first, to each Series 2004-1
Interest Rate Hedge Counterparty, an amount equal to the Fixed Rate Payment for
such Distribution Date due and owing to such Series 2004-1 Interest Rate Hedge
Counterparty, (2) second, to the Administrator, an amount equal to the Series
2004-1 Percentage as of the beginning of such Series 2004-1 Interest Period of
the por-tion of the Monthly Administration Fee pay-able by CRCF (as specified in
clause (iii) of the definition thereof) for such Series 2004-1
 
-38-

--------------------------------------------------------------------------------


Interest Period, (3) third, to the Trustee, an amount equal to the Series 2004-1
Percentage as of the beginning of such Series 2004-1 Interest Period of the
Trustee’s fees for such Series 2004-1 Interest Period, (4) fourth, to the Series
2004-1 Distribution Account to pay any Article VII Costs, (5) fifth, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2004-1 Percentage
as of the beginning of such Series 2004-1 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2004-1
Interest Period, (6) sixth, to each Series 2004-1 Interest Rate Hedge
Counterparty, any amounts due and owing under the applicable Series 2004-1
Interest Rate Hedge (other than any Fixed Rate Payment) and (7) seventh, the
balance, if any (“Excess Collections”), shall be withdrawn by the Paying Agent
from the Series 2004-1 Collection Account and deposited in the Series 2004-1
Excess Collection Account; and
 
(ii) on each Distribution Date during the Series 2004-1 Rapid Amorti-zation
Period, (1) first, to each Series 2004-1 Interest Rate Hedge Counterparty, an
amount equal to the Fixed Rate Payment for such Distribution Date due and owing
to such Series 2004-1 Interest Rate Hedge Counterparty, (2) second, to the
Trustee, an amount equal to the Series 2004-1 Percentage as of the beginning of
such Series 2004-1 Interest Period of the Trustee’s fees for such Series 2004-1
Interest Peri-od, (3) third, to the Adminis-tra-tor, an amount equal to the
Series 2004-1 Percentage as of the beginning of such Series 2004-1 Interest
Period of the portion of the Monthly Administration Fee (as specified in clause
(iii) of the definition thereof) payable by CRCF for such Series 2004-1 Interest
Period, (4) fourth, to the Series 2004-1 Distribution Account to pay any Article
VII Costs, (5) fifth, to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2004-1 Percentage as of the beginning of such Series 2004-1
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2004-1 Interest Period, (6) sixth, so long as the
Series 2004-1 Invested Amount is greater than the Monthly Total Principal
Allocations for the Related Month, an amount equal to the excess of the Series
2004-1 Invested Amount over the Monthly Total Principal Allocations for the
Related Month shall be treated as Principal Collections and (7) seventh, to each
Series 2004-1 Interest Rate Hedge Counterparty, any amounts due and owing under
the applicable Series 2004-1 Interest Rate Hedge (other than any Fixed Rate
Payment).
 
(f) Shortfalls. If the amounts described in Section 3.3 are insuffi-cient to pay
the Series 2004-1 Monthly Interest and the Commitment Fees of the Class A-1
Purchasers on any Dis-tribution Date, payments of interest to the Series 2004-1
Noteholders and payments of Commitment Fees to the Class A-1 Purchasers will be
reduced on a pro rata basis by the amount of such defici-ency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the “Series 2004-1 Shortfall.” Interest shall accrue on the Series 2004-1
Shortfall at the Alternate Base Rate plus 2% per annum.
 
-39-

--------------------------------------------------------------------------------


Section 3.4.   Payment of Note Interest and Commitment Fees. On each
Distribution Date, subject to Sec-tion 9.8 of the Base Indenture, the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Adminis-trative Agent for the accounts of the Purchasers from the Series 2004-1
Distribution Account the amounts deposited in the Series 2004-1 Distribution
Account pursuant to Section 3.3. Upon the receipt of funds from the Paying Agent
on each Distribution Date on account of Series 2004-1 Monthly Interest, the
Administrative Agent shall pay to each Purchaser its Class A-1 Pro Rata Share or
Class A-2 Pro Rata Share, as the case may be, of the Series 2004-1 Monthly
Interest with respect to the Series 2004-1 Interest Period ending on the day
preceding such Distribution Date plus the amount of any unpaid Series 2004-1
Shortfalls relating to unpaid Series 2004-1 Monthly Interest payable as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. Upon the receipt of funds from the Paying Agent on
each Distribution Date on account of Commitment Fees, the Administrative Agent
shall pay to each Class A-1 Purchaser an amount equal to the Commitment Fee
payable to such Class A-1 Purchaser with respect to the Series 2004-1 Interest
Period ending on the day preceding such Distribution Date plus the amount of any
unpaid Series 2004-1 Shortfalls relating to unpaid Commitment Fees payable to
such Class A-1 Purchaser as of the preceding Distribution Date, together with
any interest thereon at the Alternate Base Rate plus 2% per annum. If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 3.4 on account of Commitment Fees is less than the Commitment Fees
payable on such Distribution Date, the Administrative Agent shall pay the amount
available to the Class A-1 Purchasers, on a pro rata basis, based on the
Commitment Fee payable to each Class A-1 Purchaser on such Distribution Date.
Upon the receipt of funds from the Trustee or the Paying Agent on any
Distribution Date on account of Article VII Costs, the Administrative Agent
shall pay such amounts to the Purchaser owed such amounts. If the amounts paid
to the Administrative Agent on any Distribution Date pursuant to Section 3.3(e)
on account of Article VII Costs are less than the Article VII Costs due and
payable on such Distribution Date, the Administrative Agent shall pay the
amounts available to the Purchasers owed such amounts, on a pro rata basis,
based on the Article VII Costs owing to such Purchasers. Due and unpaid Article
VII Costs owing to a Purchaser shall accrue interest at the Alternate Base Rate
plus 2%; provided that Article VII Costs shall not be considered due until the
first Distribution Date following five days notice to CRCF and the Administrator
of such Article VII Costs.
 
Section 3.5.   Payment of Note Principal
 
. (a)  Monthly Payments During Controlled Amortization Period or Rapid
Amortization Period. Commencing on the second Determination Date during the
Series 2004-1 Controlled Amortization Period, or the first Determina-tion Date
after the commence-ment of the Series 2004-1 Rapid Amortization Period, the
Administrator shall in-struct the Trustee and the Paying Agent in writing
pursu-ant to the Administration Agreement and in accordance with this Section
3.5 as to (i) the amount allocated to the Series 2004-1 Notes during the Related
Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as the case may be,
(ii) any amounts to be drawn on the Series 2004-1 Demand Notes and/or on the
Series 2004-1 Letters of Credit (or withdrawn from the Series 2004-1 Cash
Collateral Account) and (iii) any amounts to be withdrawn from the Series 2004-1
Reserve Account and deposited into the Series 2004-1 Distribution Account.
 
(b)  Decreases. On any Business Day during the Series 2004-1 Revolving Period on
which a Class A-1 Decrease is to be made pursuant to Section 2.4(a), the Trustee
shall
 
-40-

--------------------------------------------------------------------------------


withdraw from the Series 2004-1 Excess Collection Account in accordance with the
written instructions of the Admin-istrator an amount equal to the lesser of (i)
the funds then allocated to the Series 2004-1 Excess Collection Account and (ii)
the amount of such Class A-1 Decrease, and deposit such amount in the Series
2004-1 Distribution Account, to be paid to the Administrative Agent for
distribution in accordance with Section 3.5(g). On any Business Day during the
Series 2004-1 Revolving Period on which a Class A-2 Decrease is to be made
pursuant to Section 2.4(b), the Trustee shall withdraw from the Series 2004-1
Excess Collection Account in accordance with the written instructions of the
Admin-istrator an amount equal to the lesser of (i) the funds then allocated to
the Series 2004-1 Excess Collection Account and (ii) the amount of such Class
A-2 Decrease, and deposit such amount in the Series 2004-1 Distribution Account,
to be paid to the Administrative Agent for distribution in accordance with
Section 3.5(g)
 
(c)  Principal Deficit Amount. On each Distribution Date on which the Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2004-1 Distribution Account as follows:
 
(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing, prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Principal Deficit Amount resulting from a Series 2004-1 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2004-1 Reserve Account, an amount
equal to the lesser of (x) the Series 2004-1 Available Reserve Account Amount
and (y) such Principal Deficit Amount and deposit it in the Series 2004-1
Distribution Account on such Distribution Date.
 
(ii) Principal Draws on Series 2004-1 Letters of Credit. If the Administrator
determines on any Distribution Date during the Series 2004-1 Amortization Period
that there exists a Series 2004-1 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2004-1
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administra-tor in respect of a Series 2004-1 Lease Principal
Payment Deficit on or prior to 11:00 a.m. (New York City time) on a Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date draw an amount equal to the least of (i) such Series 2004-1 Lease Principal
Payment Deficit, (ii) the amount by which the Principal Deficit Amount on such
Distribution Date exceeds the amount to be deposited in the Series 2004-1
Distribution Account in accordance with clause (i) of this Section 3.5(c) and
(iii) the Series 2004-1 Letter of Credit Liquidity Amount (such amount to be
determined after giving effect to any draw made on such Distribution Date
pursuant to Section 3.3(d)) on the Series 2004-1 Letters of Credit, by
presenting to each Series 2004-1 Letter of Credit Provider a draft accom-panied
by a Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2004-1 Distribution Account on such
Distribution Date; provided, however, that if the Series 2004-1 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collat-eral Percentage on such Distribution Date of the least of the amounts
described in
 
-41-

--------------------------------------------------------------------------------


clauses (i), (ii) and (iii) above and (y) the Series 2004-1 Available Cash
Collateral Account Amount on such Distribution Date and draw an amount equal to
the remainder of such amount on the Series 2004-1 Letters of Credit.
 
(iii) Demand Note Draw. If on any Determination Date, the Adminis-trator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2004-1 Reserve
Account pursuant to Section 3.5(c)(i) and any draws on the Series 2004-1 Letter
of Credit pursuant to Section 3.5 (c)(ii) on such Distribution Date) will be
greater than zero and there are any Series 2004-1 Letters of Credit on such
date, prior to 10:00 a.m. (New York City time) on the second Business Day prior
to such Distribution Date, the Administrator shall instruct the Trustee in
writing to deliver a Demand Notice to the Demand Note Issuers demanding payment
of an amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2004-1 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the defini-tion thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2004-1 Demand Notes to be deposited into the Series 2004-1
Distribution Account.
 
(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit in the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 conse-cutive days) with respect to any
Demand Note Issuer, the Trustee shall not have delivered such Demand Notice to
any Demand Note Issuer on the second Business Day preceding such Distribution
Date, then, in the case of (x) or (y), the Trustee shall on such Business Day
draw on the Series 2004-1 Letters of Credit an amount equal to the lesser of
(i) Series 2004-1 Letter of Credit Amount and (ii) the aggregate amount that the
Demand Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) by presenting
to each Series 2004-1 Letter of Credit Provider a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2004-1 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2004-1 Cash Collateral Account and deposit in the
Series 2004-1 Distribution Account an amount equal to the lesser of (x) the
Series 2004-1 Cash Collateral Percentage on such Business Day of the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2004-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
and (y) the Series 2004-1 Available Cash Collateral Account Amount on such
Business Day and draw an amount equal to the remainder of the aggregate amount
that the Demand Note Issuers failed to pay under the Series 2004-1 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) on the
Series 2004-
 
-42-

--------------------------------------------------------------------------------


1 Letters of Credit. The Trustee shall deposit into, or cause the deposit of,
the proceeds of any draw on the Series 2004-1 Letters of Credit and the proceeds
of any withdrawal from the Series 2004-1 Cash Collateral Account to be deposited
in the Series 2004-1 Distribution Account.
 
(d)  Series 2004-1 Termination Date. The entire Series 2004-1 Invested Amount
shall be due and payable on the Series 2004-1 Termination Date. In connection
therewith:
 
(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2004-1 Distribution Account of the amount to be deposited in accordance
with Section 3.5(a), together with any amounts to be deposited therein in
accordance with Section 3.5(c) on the Series 2004-1 Termination Date, the amount
to be deposited in the Series 2004-1 Distribution Account with respect to the
Series 2004-1 Termination Date is or will be less than the Series 2004-1
Invested Amount, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to the Series 2004-1 Termination Date, the Administrator
shall instruct the Trustee in writing to withdraw from the Series 2004-1 Reserve
Account, an amount equal to the lesser of the Series 2004-1 Available Reserve
Account Amount and such insufficiency and deposit it in the Series 2004-1
Distribution Account on the Series 2004-1 Termination Date.
 
(ii) Demand Note Draw. If the amount to be deposited in the Series 2004-1
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2004-1 Termination Date is less than the Series 2004-1 Invested
Amount, and there are any Series 2004-1 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2004-1 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit G on the Demand Note Issuers for payment under the Series
2004-1 Demand Notes in an amount equal to the lesser of (i) such insuf-fici-ency
and (ii) the Series 2004-1 Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding the Series
2004-1 Termination Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecu-tive days) with respect to a Demand Note Issuer shall have
occurred and be contin-uing, the Trustee shall not be required to deliver such
Demand Notice to such Demand Note Issuer. The Trustee shall cause the proceeds
of any demand on the Series 2004-1 Demand Notes to be deposited into the Series
2004-1 Distribution Account.
 
(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date for which a Demand Notice has been transmitted by the Trustee
to the Demand Note Issuers pursuant to clause (ii) of this Section 3.5(d) any
Demand Note Issuer shall have failed to pay to the Trustee or deposit into the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence
 
-43-

--------------------------------------------------------------------------------


 of an Event of Bankruptcy (or the occurrence of an event described in clause
(a) of the defini-tion thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2004-1 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2004-1 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2004-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2004-1 Letter of Credit Amount on such
Business Day by presenting to each Series 2004-1 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2004-1 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2004-1 Cash Collateral
Account and deposit in the Series 2004-1 Distribution Account an amount equal to
the lesser of (x) the Series 2004-1 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers failed to pay under the Series
2004-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2004-1 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2004-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2004-1 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2004-1 Letters of Credit and
the proceeds of any withdrawal from the Series 2004-1 Cash Collateral Account to
be deposited in the Series 2004-1 Distribution Account.
 
(e)  Special Enhancement Draw Date. In addition to the other rights to draw upon
the Series 2004-1 Reserve Account, the Series 2004-1 Demand Note and the Series
2004-1 Letter of Credit, the Trustee and the Administrative Agent shall have the
following rights on any Special Enhancement Draw Date:
 
(i)  Reserve Account Withdrawal. On the second Business Day prior to a Special
Enhancement Draw Date, the Administrative Agent may at its option instruct the
Trustee in writing to withdraw from the Series 2004-1 Reserve Account any amount
not to exceed the Series 2004-1 Available Reserve Account Amount and deposit it
in the Series 2004-1 Distribution Account on the Special Enhancement Draw Date.
 
(ii)  Demand Note Draw. On or prior to 10:00 a.m. on the second Business Day
prior to any Special Enhancement Draw Date, the Administrative Agent may at its
option instruct the Trustee in writing to make a Demand Notice on the Demand
Note Issuers for payment under the Series 2004-1 Demand Notes in any amount not
to exceed the Series 2004-1 Letter of Credit Amount. If the Trustee receives
such instruction prior to 10:00 a.m. on such date, then the Trustee shall, prior
to 12:00 noon (New York City time) on the second Business Day preceding the
Special Enhancement Draw Date, deliver such Demand Notice to the Demand Note
Issuers; provided, however, that if an Event of Bankruptcy (or the occurrence of
an event described in clause (a) of the definition thereof, without the lapse of
a period of 60 consecu-tive days) with respect to a Demand Note Issuer shall
have occurred and be contin-uing, the Trustee shall not be
 
-44-

--------------------------------------------------------------------------------


required to deliver such Demand Notice to such Demand Note Issuer. The Trustee
shall cause the proceeds of any demand on the Series 2004-1 Demand Notes to be
deposited into the Series 2004-1 Distribution Account.
 
(iii)  Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date for which a Demand Notice has been transmitted by the Trustee
to the Demand Note Issuers pursuant to clause (ii) of this Section 3.5(e) any
Demand Note Issuer shall have failed to pay to the Trustee or deposit into the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the defini-tion thereof,
without the lapse of a period of 60 consecutive days) with respect to one or
more of the Demand Note Issuers, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding the
Special Enhancement Draw Date, then, in the case of (x) or (y) the Trustee shall
draw on the Series 2004-1 Letters of Credit by 12:00 noon (New York City time)
on such Business Day an amount equal to the lesser of (a) the amount that the
Demand Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) and (b) the
Series 2004-1 Letter of Credit Amount on such Business Day by presenting to each
Series 2004-1 Letter of Credit Provider a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2004-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Business Day of the amount that the Demand Note
Issuers failed to pay under the Series 2004-1 Demand Notes (or, the amount that
the Trustee failed to demand for payment thereunder) and (y) the Series 2004-1
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the amount that the Demand Note Issuers failed to pay
under the Series 2004-1 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2004-1 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2004-1 Letters of Credit and the proceeds of any withdrawal from the
Series 2004-1 Cash Collateral Account to be deposited in the Series 2004-1
Distribution Account.
 
(f)  Distribution by Paying Agent. On each Distribution Date occurring on or
after the date a withdrawal is made from the Series 2004-1 Collection Account
pursuant to Section 3.5(a) or amounts are deposited in the Series 2004-1
Distribution Account pursuant to Section 3.5(b), (c), (d) and/or (e) the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Administrative Agent for the accounts of the Purchasers from the Series 2004-1
Distribution Account the amount deposited therein pursuant to Sec-tion 3.5(a),
(b), (c), (d) and/or (e).
 
(g)  Distribution by Administrative Agent. Upon the receipt of funds on account
of a Class A-1 Decrease from the Trustee, the Administrative Agent shall pay to
each Class A-1 Purchaser, such Class A-1 Purchaser’s Class A-1 Pro Rata Share of
the amount of such Class A-1 Decrease, and upon the receipt of funds on account
of a Class A-2 Decrease from
 
-45-

--------------------------------------------------------------------------------


the Trustee, the Administrative Agent shall pay to each Class A-2 Purchaser,
such Class A-2 Purchaser’s Class A-2 Pro Rata Share of the amount of such Class
A-2 Decrease. Upon the receipt of funds from the Trustee pursuant to Sections
3.5(a), (c), (d) and/or (e) on any Distribution Date, the Administrative Agent
shall pay to each Purchaser, such Purchaser’s Pro Rata Share of such funds.
 
Section 3.6.   Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment. If the Administrator fails to give notice or instructions to make
(i) any payment from or deposit into the Collection Account (including the
administrative subaccounts therein established for the benefit of the Series
2004-1 Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty), the
Series 2004-1 Reserve Account or the Series 2004-1 Cash Collateral Account or
(ii) drawn upon the Series 2004-1 Letters of Credit, required to be given by the
Adminis-trator, at the time speci-fied in the Administration Agreement or any
other Related Document (including appli-cable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account (including the
administrative subaccounts therein established for the benefit of the Series
2004-1 Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty), the
Series 2004-1 Reserve Account or the Series 2004-1 Cash Collateral Account, as
applicable, without such notice or instruction from the Administrator, provided
that the Adminis-tra-tor, upon request of the Trustee or, with respect to the
Series 2004-1 Reserve Account, or the Series Cash Collateral Account or Series
2004-1 Letters of Credit, the Administrative Agent upon request of the Trustee,
promptly provides the Trustee with all information necessary to allow the
Trustee to make such payment, deposit or draw, as the case may be. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.
 
Section 3.7.   Series 2004-1 Reserve Account. (a)  Establishment of Series
2004-1 Reserve Account. CRCF shall establish and maintain in the name of the
Trustee, for the benefit of the Series 2004-1 Noteholders and each Series 2004-1
Interest Rate Hedge Counterparty, or cause to be established and maintained, an
account (the “Series 2004-1 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2004-1 Noteholders and each Series 2004-1 Interest Rate Hedge
Counterparty. The Series 2004-1 Reserve Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segre-gated trust account with the corporate
trust depart-ment of a depository institution or trust com-pany having corporate
trust powers and acting as trustee for funds deposited in the Series 2004-1
Reserve Account; provided that, if at any time such Qualified Institution is no
longer a Qualified Institution or the credit rating of any securities issued by
such depository institution or trust com-pany shall be reduced to below “BBB-”
by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within 30 days of
such reduction, establish a new Series 2004-1 Reserve Account with a new
Qualified Institution. If the Series 2004-1 Reserve Account is not maintained in
accordance with the pre-vious sentence, CRCF shall establish a new Series 2004-1
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Trustee in
writing to transfer all cash and investments from the non-qualifying Series
2004-1 Reserve Account into the new Series 2004-1 Reserve Account. Initially,
the Series 2004-1 Reserve Account will be established with The Bank of New York.
 
-46-

--------------------------------------------------------------------------------


(b)  Administration of the Series 2004-1 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2004-1 Reserve Account to invest
funds on deposit in the Series 2004-1 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2004-1 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-1 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of CRCF,
take such action as is required to maintain the Trustee’s security interest in
the Permitted Investments credited to the Series 2004-1 Reserve Account. CRCF
shall not direct the Trustee to dispose of (or permit the disposal of) any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of purchase price of such Permitted Investments. In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2004-1 Reserve Account shall remain uninvested.
 
(c)  Earnings from Series 2004-1 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2004-1
Reserve Account shall be deemed to be on deposit therein and available for
distribution.
 
(d)  Series 2004-1 Reserve Account Constitutes Additional Collateral for Series
2004-1 Notes. In order to secure and provide for the repayment and payment of
the CRCF Obligations with respect to the Series 2004-1 Notes, CRCF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title and interest
in and to the following (whether now or hereafter existing or acquired): (i) the
Series 2004-1 Reserve Account, includ-ing any security entitlement thereto; (ii)
all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-1
Reserve Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2004-1 Reserve Account, whether consti-tuting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2004-1 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including, without limitation, cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the “Series
2004-1 Reserve Account Collateral”). The Trustee shall possess all right, title
and interest in and to all funds on deposit from time to time in the Series
2004-1 Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitle-ment orders in respect of the Series 2004-1
Reserve Account. The Series 2004-1 Reserve Account Collateral shall be under the
sole dominion and
 
-47-

--------------------------------------------------------------------------------


control of the Trustee for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty. The Series 2004-1 Agent hereby
agrees (i) to act as the securities intermediary (as defined in Section
8-102(a)(14) of the New York UCC) with respect to the Series 2004-1 Reserve
Account; (ii) that its jurisdiction as securities intermediary is New York,
(iii) that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Series 2004-1 Reserve Account
shall be treated as a financial asset (as defined in Section 8-102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee without further
consent by CRCF or any other entitlement holder.
 
(e)  Preference Amount Withdrawals from the Series 2004-1 Reserve Account or the
Series 2004-1 Cash Collateral Account. If a Purchaser notifies the Trustee in
writing of the existence of a Preference Amount, then, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, on the
Business Day on which those conditions are first satisfied, the Trustee shall
withdraw from the Series 2004-1 Cash Collateral Account and pay to the Purchaser
an amount equal to such Preference Amount. Prior to any withdrawal from the
Series 2004-1 Cash Collateral Account pursuant to this Section 3.7(e), the
Trustee shall have received (i) a certified copy of the order requiring the
return of such Preference Amount; (ii) an opinion of counsel satisfactory to the
Trustee that such order is final and not subject to appeal; and (iii) a release
as to any claim against CRCF by the Purchaser for any amount paid in respect of
such Preference Amount. On the Business Day after Series 2004-1 Letter of Credit
Termination Date, the Trustee shall transfer the amount on deposit in the Series
2004-1 Reserve Account to the Series 2004-1 Cash Collateral Account.
 
(f)  Series 2004-1 Reserve Account Surplus. In the event that the Series 2004-1
Reserve Account Surplus on any Distribution Date on which no Amortization Event
is continuing, after giving effect to all withdrawals from the Series 2004-1
Reserve Account, is greater than zero, the Trustee, acting in accordance with
the written instructions of the Administrator pursuant to the Administration
Agreement, shall withdraw from the Series 2004-1 Reserve Account an amount equal
to the Series 2004-1 Reserve Account Surplus and shall pay such amount to CRCF;
provided that if the Distribution Date is the Series 2004-1 Letter of Credit
Termination Date and the Series 2004-1 Demand Note Payment Amount is greater
than zero, the Trustee shall transfer the Series 2004-1 Available Reserve
Account Amount to the Series 2004-1 Cash Collateral Account.
 
(g)  Termination of Series 2004-1 Reserve Account. Upon the termination of this
Supplement pursuant to Section 10.15, the Trustee, acting in accordance with the
written instructions of the Administrator, after the prior payment of all
amounts owing to the Series 2004-1 Noteholders and payable from the Series
2004-1 Reserve Account as provided herein, shall withdraw from the Series 2004-1
Reserve Account all amounts on deposit therein for payment to CRCF.
 
Section 3.8.   Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account. (a) Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account Constitute Additional Collateral for Series 2004-1 Notes. In order to
secure and provide for the repayment and payment of CRCF’s obligations with
respect to the Series 2004-1 Notes, CRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the
 
-48-

--------------------------------------------------------------------------------


Trustee, for the benefit of the Series 2004-1 Noteholders and each Series 2004-1
Interest Rate Hedge Counterparty, all of CRCF’s right, title and interest in and
to the following (whether now or hereafter existing or acquired): (i) each
Series 2004-1 Letter of Credit; (ii) the Series 2004-1 Cash Collateral Account,
including any security entitle-ment thereto; (iii) all funds on deposit in the
Series 2004-1 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2004-1 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2004-1 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2004-1 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2004-1 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, possess all right, title and interest
in all funds on deposit from time to time in the Series 2004-1 Cash Collateral
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2004-1 Cash Collateral
Account. The Series 2004-1 Cash Collateral Account shall be under the sole
dominion and control of the Trustee for the benefit of the Series 2004-1
Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty. The Series
2004-1 Agent hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-1
Cash Collateral Account; (ii) that its jurisdiction as securities intermediary
is New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2004-1
Cash Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee without further consent by CRCF or any other entitlement holder.
 
(b)  Series 2004-1 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then scheduled Series 2004-1 Letter of Credit
Expiration Date with respect to any Series 2004-1 Letter of Credit, excluding
the amount available to be drawn under such Series 2004-1 Letter of Credit but
taking into account each substitute Series 2004-1 Letter of Credit which has
been obtained from a Series 2004-1 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2004-1 Enhancement Amount would
be equal to or more than the Series 2004-1 Required Enhancement Amount, then the
Administrator shall notify the Trustee in writing no later than two Business
Days prior to such Series 2004-1 Letter of Credit Expiration Date of such
determination. If prior to the date which is ten (10) days prior to the then
scheduled Series 2004-1 Letter of Credit Expiration Date with respect to any
Series 2004-1 Letter of Credit, excluding the amount available to be drawn under
such Series 2004-1 Letter of Credit but taking into account a substitute Series
2004-1 Letter of Credit which has been obtained from a Series 2004-1 Eligible
Letter of Credit Provider and is in full force and effect on such date, the
Series 2004-1 Enhancement Amount would be less than the Series 2004-1 Required
Enhancement Amount, then the Administrator or the Administrative Agent shall
notify the Trustee in writing no later than two Business Days prior to such
Series 2004-1 Letter of Credit Expiration Date of (x) the excess, if any, of the
Series 2004-1 Required Enhancement
 
-49-

--------------------------------------------------------------------------------


Amount over the Series 2004-1 Enhancement Amount, excluding the available amount
under such expiring Series 2004-1 Letter of Credit but taking into account any
substitute Series 2004-1 Letter of Credit which has been obtained from a Series
2004-1 Eligible Letter of Credit Provider and is in full force and effect on
such date, and (y) the amount available to be drawn on such expiring Series
2004-1 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 p.m. (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 p.m. (New York City time) on the next following Business Day), draw the
lesser of the amounts set forth in clauses (x) and (y) above on such expiring
Series 2004-1 Letter of Credit by presenting a draft accompanied by a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2004-1 Cash Collateral Account.
 
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
Business Days prior to each Series 2004-1 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 p.m. (New York City time) on such Business Day draw the
full amount of such Series 2004-1 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-1 Cash Collateral
Account.
 
(c)  Series 2004-1 Letter of Credit Providers. The Administrator or the
Administrative Agent shall notify the Trustee in writing within one Business Day
(provided that the Administrative Agent will not have any liability for the
failure to provide such notice) of becoming aware that (i) the long-term senior
unsecured debt credit rating of any Series 2004-1 Letter of Credit Provider has
fallen below “A+” as determined by Standard & Poor’s or “A1” as determined by
Moody’s or (ii) the short-term senior unsecured debt credit rating of any Series
2004-1 Letter of Credit Provider has fallen below “A-1” as determined by
Standard & Poor’s or “P-1” as determined by Moody’s. At such time the
Administrator or the Administrative Agent shall also notify the Trustee of
(i) the excess, if any, of the Series 2004-1 Required Enhancement Amount over
the Series 2004-1 Enhancement Amount, excluding the available amount under the
Series 2004-1 Letter of Credit issued by such Series 2004-1 Letter of Credit
Provider, on such date and (ii) the amount available to be drawn on such Series
2004-1 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 p.m. (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 p.m. (New York City time) on the next following Business Day), draw on
such Series 2004-1 Letter of Credit in an amount equal to the lesser of the
amounts in clause (i) and clause (ii) of the immediately preceding sen-tence on
such Business Day by presenting a draft accompanied by a Certificate of
Termination Demand and shall cause the Termination Disbursement to be deposited
in the Series 2004-1 Cash Collateral Account.
 
(d)  Draws on the Series 2004-1 Letters of Credit. If there is more than one
Series 2004-1 Letter of Credit on the date of any draw on the Series 2004-1
Letters of Credit pursuant to the terms of this Supplement, the Administrator or
the Administrative Agent shall instruct the Trustee, in writing, to draw on each
Series 2004-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of
the Series 2004-1 Letter of Credit Provider issuing such Series 2004-1 Letter of
Credit of the amount of such draw on the Series 2004-1 Letters of Credit.
 
-50-

--------------------------------------------------------------------------------


(e)  Establishment of Series 2004-1 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2004-1 Letter of Credit pursuant to
Section 3.8(b) or (c) above, CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, or cause to be estab-lished and
maintained, an account (the “Series 2004-1 Cash Collateral Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty. The Series 2004-1 Cash Collateral Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segre-gated trust
account with the corporate trust depart-ment of a depository institution or
trust company having corporate trust powers and act-ing as trustee for funds
deposited in the Series 2004-1 Cash Collateral Account; provided that, if at any
time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depository institution or trust
company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by
Moody’s, then CRCF shall, within 30 days of such reduction, establish a new
Series 2004-1 Cash Collateral Account with a new Qualified Institution or a new
segre-gated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2004-1 Cash Collateral Account. If a new
Series 2004-1 Cash Collateral Account is established, CRCF shall instruct the
Trustee in writing to transfer all cash and invest-ments from the non-qualifying
Series 2004-1 Cash Collateral Account into the new Series 2004-1 Cash Collateral
Account.
 
(f)  Administration of the Series 2004-1 Cash Collateral Account. CRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2004-1 Cash Collateral Account to invest funds on deposit in the Series
2004-1 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2004-1
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-1 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-1 Cash
Collateral Account. CRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2004-1 Cash Collateral Account shall remain uninvested.
 
(g)  Earnings from Series 2004-1 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-1 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.
 
-51-

--------------------------------------------------------------------------------


(h)  Series 2004-1 Cash Collateral Account Surplus. In the event that the Series
2004-1 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2004-1 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall with-draw from the Series 2004-1 Cash Collateral Account an
amount equal to the Series 2004-1 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2004-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-1 Reimbursement Agreement, and, second, to CRCF any
remaining amount.
 
(i)  Termination of Series 2004-1 Cash Collateral Account. Upon the termina-tion
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2004-1 Noteholders and payable from
the Series 2004-1 Cash Collateral Account as provided herein, shall withdraw
from the Series 2004-1 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 3.8(h) above) and shall pay
such amounts: first, to the Series 2004-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-1 Reimbursement Agreement, and, second, to CRCF any
remaining amount.
 
(j)  Termination Date Demands on the Series 2004-1 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2004-1 Letter of Credit Termination Date, the Administrator shall
determine the Series 2004-1 Demand Note Payment Amount as of the Series 2004-1
Letter of Credit Termination Date. If the Series 2004-1 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2004-1 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the Series
2004-1 Demand Note Payment Amount over the Series 2004-1 Available Reserve
Account Amount and (ii) the Series 2004-1 Letter of Credit Liquidity Amount on
the affected Series 2004-1 Letters of Credit by presenting to each Series 2004-1
Letter of Credit Provider a draft accompanied by a Certificate of Termination
Date Demand; provided, however, that if the Series 2004-1 Cash Collateral
Account has been established and funded, the Trustee shall draw an amount equal
to the product of (a) 100% minus the Series 2004-1 Cash Collateral Percentage
and (b) the lesser of the amounts referred to in clause (i) or (ii) on such
Business Day on the Series 2004-1 Letters of Credit as calculated by the
Administrator and provided in writing to the Trustee. The Trustee shall cause
the Termination Date Disbursement to be deposited in the Series 2004-1 Cash
Collateral Account.
 
Section 3.9.   Series 2004-1 Distribution Account. (a)  Establishment of Series
2004-1 Distribu-tion Account. CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, or cause to be established and
maintained, an account (the “Series 2004-1 Distribution Account”), bearing a
designa-tion clearly indicating that the funds deposited therein are held for
the benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest
Rate Hedge Counterparty. The Series 2004-1 Distribution Account shall be
maintained (i) with a
 
-52-

--------------------------------------------------------------------------------


Qualified Institu-tion, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2004-1
Distri-bution Account; provided that, if at any time such Quali-fied Institution
is no longer a Qualified Institution or the credit rating of any securities
issued by such depos-itory institution or trust company shall be reduced to
below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within
30 days of such reduction, establish a new Series 2004-1 Distribution Account
with a new Qualified Institu-tion. If the Series 2004-1 Distribution Account is
not maintained in accordance with the previous sen-tence, CRCF shall establish a
new Series 2004-1 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualify-ing Series 2004-1 Distribution Account into the new Series 2004-1
Distribution Account. Initially, the Series 2004-1 Distribu-tion Account will be
established with The Bank of New York.
 
(b)  Administration of the Series 2004-1 Dis-tribution Account. The
Administrator may instruct the institution maintaining the Series 2004-1
Distribution Account to invest funds on deposit in the Series 2004-1
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2004-1 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2004-1 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition; and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of CRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2004-1 Distribution Account. CRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2004-1 Distribution
Account shall remain uninvested.
 
(c)  Earnings from Series 2004-1 Distribution Account. All interest and
earn-ings (net of losses and investment expenses) paid on funds on deposit in
the Series 2004-1 Distribution Account shall be deemed to be on deposit and
available for distribution.
 
(d)  Series 2004-1 Distribution Account Constitutes Additional Collateral for
Series 2004-1 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2004-1 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2004-1 Noteholders and
each Series 2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title
and interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2004-1 Distri-bution Account, including any security
entitlement thereto; (ii) all
 
-53-

--------------------------------------------------------------------------------


funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-1
Distribution Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2004-1 Distribution Account, whether constituting securities, instruments,
general intangibles, invest-ment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2004-1 Distribution Account, the funds on deposit therein from
time to time or the invest-ments made with such funds; and (vi) all proceeds of
any and all of the fore-going, including, without limitation, cash (the items in
the foregoing clauses (i) through (vi) are referred to, collec-tively, as the
“Series 2004-1 Distribution Account Collateral”). The Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Series 2004-1 Distribution Account and in and to all proceeds thereof, and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2004-1 Distribution Account. The Series 2004-1 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty. The Series 2004-1 Agent hereby agrees (i) to act as the
securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2004-1 Distribution Account; (ii) that its
jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2004-1 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee without further consent by CRCF or any other
entitlement holder.
 
Section 3.10.   Series 2004-1 Interest Rate Hedges. (a) CRCF may from time to
time enter into one or more interest rate swaps or interest rate caps (each a
“Series 2004-1 Interest Rate Hedge”) with a Qualified Interest Rate Hedge
Counterparty in order to hedge its floating rate interest rate exposure. Each
Series 2004-1 Interest Rate Hedge shall limit the right of the related Qualified
Interest Rate Hedge Counterparty to receive payments from CRCF only to the
extent of funds available for such purpose in accordance with the provisions of
this Supplement.
 
(b)  To secure payment of all CRCF Obligations with respect to the Series 2004-1
Notes, CRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2004-1
Noteholders, all of CRCF’s right, title and interest in the Series 2004-1
Interest Rate Hedges and all proceeds thereof (the “Series 2004-1 Interest Rate
Hedge Collateral”). CRCF shall require all Series 2004-1 Interest Rate Hedge
Proceeds to be paid to, and the Trustee shall allocate all Series 2004-1
Interest Rate Hedge Proceeds to, the Series 2004-1 Accrued Interest Account of
the Series 2004-1 Collection Account.
 
(c)  If at any time the Series 2004-1 Interest Rate Hedge Counterparty to a
Series 2004-1 Interest Rate Hedge is no longer a Qualified Interest Rate Hedge
Counterparty, then CRCF shall take one of the following actions within 30 days
from the date it ceases to be a Qualified Interest Rate Hedge Counterparty: (i)
cause the Series 2004-1 Interest Rate Hedge Counterparty to post collateral in
an amount and in a manner acceptable to the Administrative
 
-54-

--------------------------------------------------------------------------------


 Agent; (ii) cause the Series 2004-1 Interest Rate Hedge Counterparty to provide
at the Series 2004-1 Interest Rate Hedge Counterparty’s cost a guarantee of its
obligations under each Series 2004-1 Interest Rate Hedge to which it is a party
from a person who would qualify as a Qualified Interest Rate Hedge Counterparty
or (iii) with the consent of the Administrative Agent, terminate the Series
2004-1 Interest Rate Hedge with such Series 2004-1 Interest Rate Hedge
Counterparty.
 
(d)  If at any time (i) a Series 2004-1 Interest Rate Hedge Counterparty fails
to make a payment on a Series 2004-1 Interest Rate Hedge or (ii) a Series 2004-1
Interest Rate Hedge Counterparty is no longer a Qualified Interest Rate Hedge
Counterparty and fails to take one of the actions within the timeframe set forth
in Section 3.10(c) hereof, CRCF shall, at the Administrative Agent’s direction,
terminate such Series 2004-1 Interest Rate Hedge.
 
(e)  CRCF shall, promptly following the execution of a Series 2004-1 Interest
Rate Hedge, deliver to the Trustee such Series 2004-1 Interest Rate Hedge.
 
 
Section 3.11.   Series 2004-1 Demand Notes Constitute Additional Collateral for
Series 2004-1 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2004-1 Notes, CRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title and
interest in and to the follow-ing (whether now or hereafter existing or
acquired): (i) the Series 2004-1 Demand Notes; (ii) all certificates and
instruments, if any, representing or evidencing the Series 2004-1 Demand Notes;
and (iii) all proceeds of any and all of the foregoing, including, without
limitation, cash. On the date hereof, CRCF shall deliver to the Trustee, for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty, each Series 2004-1 Demand Note, endorsed in blank. The
Trustee, for the benefit of the Series 2004-1 Noteholders and each Series 2004-1
Interest Rate Hedge Counterparty, shall be the only Person authorized to make a
demand for payments on the Series 2004-1 Demand Notes.
 
Section 3.12.   Payments to Purchasers. Notwithstanding anything to the contrary
herein or in the Base Indenture, amounts distributable by CRCF, the Trustee, the
Paying Agent or the Administrative Agent to Purchaser shall be paid by wire
transfer of immediately available funds no later than 4:00 p.m. (New York time)
for credit to the account or accounts designated by the Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent shall not be so
obligated unless the Administrative Agent shall have received the funds by 10:00
a.m. (New York City time).
 
Section 3.13.   Appointment of Series 2004-1 Agent. Each of the Purchasers
hereby irrevocably designates and appoints the Series 2004-1 Agent as the agent
of such Person with respect to the Series 2004-1 Collateral under this
Supplement and irrevocably authorizes the Series 2004-1 Agent, in such capacity,
to take such action on its behalf with respect to the Series 2004-1 Collateral
(other than the Collateral) under the provisions of this Supplement and to
exercise such powers and perform such duties as are expressly delegated to the
Series 2004-1 Agent by the terms of this Supplement, together with such other
powers as are reasonably incidental thereto.
 
-55-

--------------------------------------------------------------------------------


 
ARTICLE IV
AMORTIZATION EVENTS
 
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2004-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2004-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2004-1 Notes):
 
(a) a Series 2004-1 Enhancement Deficiency shall occur and continue for at least
two (2) Business Days; provided, however, that such event or condition shall not
be an Amortization Event if during such two (2) Business Day period such Series
2004-1 Enhancement Deficiency shall have been cured in accordance with the terms
and condi-tions of the Indenture and the Related Documents;
 
(b) an AESOP I Operating Lease Vehicle Deficiency shall occur and continue for
at least two (2) Business Days;
 
(c) the Collection Account, the Series 2004-1 Collection Account, the Series
2004-1 Excess Collection Account, the Series 2004-1 Distribution Account or the
Series 2004-1 Reserve Account shall be subject to an injunction, estoppel or
other stay or a Lien (other than Liens permitted under the Related Docu-ments);
 
(d) all principal of, and interest and Commitment fees on, the Series 2004-1
Notes is not paid on the Series 2004-1 Expected Final Distribution Date;
 
(e) the Series 2004-1 Carryover Controlled Amortization Account Amount is
greater than zero on two consecutive Distribution Dates (after giving effect to
all the distribution of the Monthly Total Principal Allocation on such
Distribution Dates);
 
(f) any Series 2004-1 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and a Series 2004-1 Enhancement Deficiency would
result from excluding such Series 2004-1 Letter of Credit from the Series 2004-1
Enhancement Amount;
 
(g) from and after the funding of the Series 2004-1 Cash Collateral Account, the
Series 2004-1 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and a Series 2004-1 Enhancement
Deficiency would result from excluding the Series 2004-1 Available Cash
Collateral Account Amount from the Series 2004-1 Enhancement Amount;
 
(h) an Event of Bankruptcy shall have occurred with respect to any Series 2004-1
Letter of Credit Provider or any Series 2004-1 Letter of Credit Provider
repudi-ates its Series 2004-1 Letter of Credit or refuses to honor a proper draw
thereon and a Series 2004-1 Enhancement Deficiency would result from excluding
such Series 2004-1 Letter of Credit from the Series 2004-1 Enhancement Amount;
 
-56-

--------------------------------------------------------------------------------


(i) the occurrence of an Event of Bankruptcy (including, without limitation, the
appointment of a receiver or liquidator) with respect to Cendant or any
Permitted Sublessee; and
 
(j) a Change in Control shall have occurred.
 
In the case of any event described in clause (j) above, an Amortization Event
shall have occurred with respect to the Series 2004-1 Notes only if either the
Trustee or the Requisite Noteholders declare that an Amortization Event has
occurred. In the case of an event described in (a), (b), (c), (d), (e), (f),
(g), (h) or (i), an Amortization Event with respect to the Series 2004-1 Notes
shall have occurred without any notice or other action on the part of the
Trustee or any Series 2004-1 Noteholders, immediately upon the occurrence of
such event. Amortization Events with respect to the Series 2004-1 Notes
described in (a), (b), (c), (d), (e), (f), (g), (h) or (i) may be waived with
the written consent of the Purchasers having Commitment Percentages aggregating
100%. Amortization Events with respect to the Series 2004-1 Notes described in
clause (j) above may be waived in accordance with Section 9.5 of the Base
Indenture.
 
 
ARTICLE V
RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
Notwithstanding any provision to the contrary in the Indenture or the Related
Docu-ments, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or CRCF (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, either (a) the Series 2004-1 Maximum
Non-Program Vehi-cle Amount is or will be exceeded or (b) an excess will exist
under clause (y) of paragraph (ii) of the definition of Series 2004-1 Required
Enhancement Amount or (ii) that the Les-sees, the Borrowers and CRCF have
determined to in-crease any Series 2004-1 Maximum Amount or the percentage set
forth in clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vii) or (viii)
of the definition of Series 2004-1 Required Enhancement Amount, (such notice, a
“Waiver Request”), each Series 2004-1 Note-holder may, at its option, waive the
Series 2004-1 Maximum Non-Program Vehicle Amount, any other Series 2004-1
Maximum Amount or any increase in the Series 2004-1 Required Enhancement Amount
based upon clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vii) or
(viii) of the definition of the Series 2004-1 Required Enhancement Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Administrative Agent
by the Trustee.
 
Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2004-1 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trust-ee in the Series 2004-1 Collection Account for ratable distribution as
described below.
 
-57-

--------------------------------------------------------------------------------


Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2004-1 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount. Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to each
Purchaser. If the Trustee receives the Consents from the Requisite Noteholders
agreeing to waiver of the applicable Waivable Amount within forty-five (45) days
after the Trustee notifies the Administrative Agent of a Waiver Request (the day
on which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2004-1 Noteholders, (ii) the Trus-tee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Purchaser from whom the Trustee has not received a Consent on or
before the Consent Period Expiration Date will be deemed not to have consented
to such waiver.
 
If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Dis-tribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchasers. Upon the receipt of funds from the Trustee pursuant
to this Article V, the Administrative Agent shall pay the Designated Amounts as
follows:
 
(i) to each non-consenting Purchaser, such Purchaser’s pro rata share based on
the Purchaser Invested Amount with respect to such Purchaser relative to the
Purchaser Invested Amount with respect to all non-consenting Purchasers of the
Designated Amounts up to the amount required to reduce to zero the Purchaser
Invested Amounts with respect to all non-consenting Purchasers; and
 
(ii) any remaining Designated Amounts to the Series 2004-1 Excess Collection
Account.
 
If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Invested Amount with respect to each
non-consenting Purchaser to zero on the date specified therein, then on each day
following such Dis-tribution Date, the Admin-istrator will allocate to the
Series 2004-1 Collection Account on a daily basis all Designated Amounts
collected on such day. On each fol-lowing Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2004-1 Collection Account and
deposit the same in the Series 2004-1 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchasers. Upon
the receipt of funds from the Trustee pursuant to this Article V, the
Administrative Agent shall pay the Designated Amounts as follows:
 
(a) to each non-consenting Purchaser, such Purchaser’s pro rata share based on
the Purchaser Invested Amount with respect to such Purchaser relative to the
Purchaser Invested Amount with respect to all non-consenting Purchasers of the
Designated Amounts in the Series 2004-1 Collection Account as of the applicable
 
-58-

--------------------------------------------------------------------------------


Determination Date up to the amount required to reduce to zero the Purchaser
Invested Amounts with respect to all non-consenting Purchasers; and
 
(b) any remaining Designated Amounts to the Series 2004-1 Excess Collection
Account.
 
If the Requisite Noteholders do not timely consent to such waiver, the
Desig-nated Amounts will be re-allocated to the Series 2004-1 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.
 
In the event that the Series 2004-1 Amor-tization Period shall commence after
receipt by the Trustee of a Waiver Request, all such Designated Amounts will
thereafter be considered Principal Collections allo-cated to the Series 2004-1
Noteholders.
 
 
ARTICLE VI
CONDITIONS PRECEDENT
 
Section 6.1.   Conditions Precedent to Effectiveness of Supplement. This
Supplement shall become effective on the date (the “Effective Date”) on which
the following conditions precedent have been satisfied:
 
(a)  Documents. The Administrative Agent shall have received a copy, executed
and delivered in form and substance satisfactory to it of (i) the Base
Indenture, executed by a duly authorized officer of each of CRCF and the
Trustee, (ii) each Lease, executed by a duly authorized officer of each of CCRG,
as Lessee, Permitted Sublessees, the Intermediary and Administrator, and the
Lessor party thereto, (iii) each Loan Agreement, executed by a duly authorized
officer of each of CRCF, the Lessor party thereto and the Permitted Nominees
party thereto, (iv) each Vehicle Title and Lienholder Nominee Agreement,
executed by the duly authorized officer of each of the Permitted Nominee party
thereto, CCRG, the Lessor party thereto and the Trustee and (v) the
Administration Agreement, executed by a duly authorized officer of each of CRCF
and the Administrator.
 
(b)  Corporate Documents; Proceedings of CRCF and CCRG. The Adminis-trative
Agent shall have received from CRCF, the Administrator, and CCRG true and
complete copies of:
 
(i)  to the extent applicable, the certificate of incorporation or certificate
of formation, including all amendments thereto, of such Person, certified as of
a recent date by the Secretary of State or other appropriate authority of the
state of incorporation or organization, as the case may be, and a certificate of
compliance, of status or of good standing, as and to the extent applicable, of
each such Person as of a recent date, from the Secretary of State or other
appropriate authority of such jurisdiction;
 
-59-

--------------------------------------------------------------------------------


(ii)  a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on
such date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of the resolutions, in form and substance reasonably satisfac-tory to the
Administrative Agent, of the Board of Directors or Managers of such Person or
committees thereof authorizing the execution, delivery and performance of this
Supplement and the Related Documents executed in connection therewith to which
it is a party and the transactions contemplated thereby, and that such
resolutions have not been amended, modi-fied, revoked or rescinded and are in
full force and effect, (C) that the certificate of incorporation or certificate
of formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing this Supplement and
the Related Documents or any other document delivered in connection herewith or
therewith on behalf of such Person; and
 
(iii)  a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.
 
(c)  Representations and Warranties. All representations and warranties of each
of CRCF, the Administrator, AESOP Leasing, AESOP Leasing II, Original AESOP,
each of the Permitted Nominees and CCRG contained in each of the Related
Documents shall be true and correct as of such date.
 
(d)  No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2004-1 Notes or any other Series of Notes shall exist
on the date hereof and no AESOP I Operating Lease Vehicle Deficiency shall exist
on the date hereof.
 
(e)  Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements filed since execution
of the Original Series 2004-1 Supplement, in each case that name CRCF, AESOP
Leasing, AESOP Leasing II, Original AESOP, each of the Permitted Nominees or
CCRG as debtor or assignor and that are filed in the State of New York, the
State of Delaware and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements, and tax and judgment lien searches showing no such liens that are
not permitted by the Base Indenture, this Supplement or the Related Documents.
 
(f)  Legal Opinions. The Administrative Agent shall have received, addressed to
each Purchaser and the Trustee, opinions of counsel with respect to such other
matters
 
-60-

--------------------------------------------------------------------------------


as may be reasonably requested by the Administrative Agent, in form and
substance reasonably acceptable to the addressees thereof and their counsel.
 
(g)  Fees and Expenses. Each Purchaser shall have received payment of all fees,
out-of-pocket expenses and other amounts due and payable to such Purchaser on or
before the Effective Date.
 
(h)  Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2004-1 Collection
Account, the Series 2004-1 Reserve Account and the Series 2004-1 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.
 
(i)  Opinion. The Administrative Agent shall have received, addressed to each
Purchaser, an opinion of counsel to the Trustee as to the due authorization,
execution and delivery by the Trustee of this Supplement and the due execution,
authentication and delivery by the Trustee of the Series 2004-1 Notes.
 
(j)  Proceedings. All corporate and other proceedings and all other documents
and legal matters in connection with the transactions contemplated by the
Related Documents shall be satisfactory in form and substance to the
Administrative Agent and its counsel.
 
(k)  Use of Proceeds. CRCF shall use the net cash proceeds of the Class A-1
Notes and the Class A-2 Notes to repay in full the Series 2004-5 Notes.
 
 
ARTICLE VII
CHANGE IN CIRCUMSTANCES
 
Section 7.1.   Increased Costs. (a) If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Purchaser (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)  impose on any Purchaser (or its holding company) or the London interbank
market any other condition affecting the Indenture or the Related Documents or
the funding of Eurodollar Tranches by such Purchaser;
 
and the result of any of the foregoing shall be to increase the cost to such
Purchaser of mak-ing, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obliga-tion to do so) or to reduce any amount
received or receivable by such Purchaser hereunder or in connection herewith
(whether principal, interest or otherwise), then CRCF will pay to such Purchaser
such additional amount or amounts as will compensate such Purchaser for such
additional costs incurred or reduction suffered.
 
-61-

--------------------------------------------------------------------------------


(b)  If any Purchaser determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Purchaser’s capital or the capital of any corporation controlling such Purchaser
as a consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such Change in Law
(taking into consideration such Purchaser’s or such corporation’s policies with
respect to capital adequacy), then from time to time, CRCF shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser
for any such reduction suffered.
 
(c)  A certificate of a Purchaser setting forth the amount or amounts necessary
to compensate such Purchaser as specified in subsections (a) and (b) of this
Section 7.1 shall be delivered to CRCF (with a copy to the Administrative Agent)
and shall be conclusive absent manifest error. Any payments made by CRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2004-1 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
 
(d)  Failure or delay on the part of a Purchaser to demand compensation pursuant
to this Section 7.1 shall not constitute a waiver of such Purchaser’s right to
demand such compensation; provided that CRCF shall not be required to compensate
any Purchaser pursuant to this Section 7.1 for any increased costs or reductions
incurred more than 270 days prior to the date that such Purchaser notifies CRCF
of the Change in Law giving rise to such increased costs or reductions and of
such Purchaser’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reduc-tions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
Section 7.2.   Taxes. (a) Any and all payments by or on account of any
obligation of CRCF here-under shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if CRCF shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) subject to Section 7.2(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.2) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) CRCF shall make such deduc-tions and (iii) CRCF shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)  In addition, CRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c)  CRCF shall indemnify the Administrative Agent and each Purchaser within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Purchaser on or with respect to
any payment by or on account of any obligation of CRCF hereunder or under the
Indenture (including Indemnified Taxes or Other
 
-62-

--------------------------------------------------------------------------------


Taxes imposed or asserted on or attributable to amounts payable under this
Section 7.2) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that no Person shall be indemnified pursuant to
this Section 7.2(c) or entitled to receive additional amounts under the proviso
of Section 7.2(a) to the extent that the reason for such indemnification results
from the failure by such Person to comply with the provisions of Section 7.2(e)
or (g). A certificate as to the amount of such payment or liability delivered to
CRCF by the Administrative Agent or any Purchaser shall be conclusive absent
manifest error. Any payments made by CRCF pursuant to this Section 7.2 shall be
made solely from funds available in the Series 2004-1 Distribution Account for
the payment of Article VII Costs, shall be non-recourse other than with respect
to such funds, and shall not constitute a claim against CRCF to the extent that
insufficient funds exist to make such payment. The agreements in this Section
shall survive the termination of this Supplement and the Base Indenture and the
payment of all amounts payable hereunder and thereunder.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by CRCF to a Governmental Authority, CRCF shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent and reasonably available to
CRCF.
 
(e)  The Administrative Agent and each Purchaser, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made hereunder or under the Indenture shall (to the extent legally able to do
so) deliver to CRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and
reason-ably requested by CRCF on the later of (i) 30 Business Days after such
request is made and the applicable forms are provided to the Administrative
Agent or such Purchaser or (ii) 30 Business Days before prescribed by applicable
law as will permit such payments to be made without withholding or with an
exemption from or reduction of Indemnified Taxes or Other Taxes.
 
(f)  If the Administrative Agent or any Purchaser receives a refund solely in
respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
CRCF to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.2 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that CRCF shall, upon
request of the Administrative Agent or such Purchaser, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Purchaser if the Administrative Agent or such
Purchaser is required to repay such refund to such Governmental Authority.
Nothing contained herein shall require the Administrative Agent or any Purchaser
to make its tax returns (or any other information relating to its taxes which it
deems confidential) available to CRCF or any other Person.
 
(g)  The Administrative Agent and each Purchaser (other than any such entity
which is a domestic corporation) shall:
 
-63-

--------------------------------------------------------------------------------


(i)  upon or prior to becoming a party hereto, deliver to CRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2004-1 Notes and
this Supplement;
 
(ii)  deliver to CRCF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2004-1 Notes and this Supplement on or before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to CRCF; and
 
(iii)  obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CRCF and the Administrative
Agent;
 
unless, in any such case, any change in treaty, law or regulation has occurred
after the Effective Date (or, if later, the date the Administrative Agent or
such Purchaser becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent or such
Purchaser from duly completing and delivering the relevant form with respect to
it, and the Administrative Agent or such Purchaser so advises CRCF and the
Administrative Agent.
 
(h)  If a beneficial or equity owner of the Administrative Agent or Purchaser
(instead of the Administrative Agent or a Purchaser itself) is required under
United States federal income tax law or the terms of a relevant treaty to
provide IRS Form W-8BEN, W-8ECI or W-9, or any successor applicable forms, as
the case may be, in order to claim an exemption from withholding of United
States federal income taxes or backup withholding taxes, then each such
beneficial owner or equity owner shall be considered to be the Administrative
Agent or such Purchaser for purposes of Section 7.2(g).
 
Section 7.3.   Break Funding Payments. CRCF agrees to indemnify each Purchaser
and to hold each Purchaser harmless from any loss or expense which such
Purchaser may sustain or incur as a consequence of (a) the failure by CRCF to
accept any Class A-1 Increase after CRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) default by
CRCF in making any prepay-ment in connection with a Class A-1 Decrease and/or
Class A-2 Decrease after CRCF has given irrevocable notice thereof in accordance
with the provisions of Section 2.5, (c) the making of any prepayment of a
Eurodollar Tranche, or the conversion of any Alternate Base Rate Tranche into a
Eurodollar Tranche prior to the termination of the Eurodollar Period for such
Eurodollar Tranche or (d) the failure of CRCF to convert any Eurodollar Tranche
or Alternate Base Rate Tranche after notice of such conversion has been given
pursuant to Section 2.6(d) hereof. Such indemnification shall include an amount
determined by such Purchaser equal to either (x) the excess, if any, of (i) such
Purchaser’s cost of funding the amount so prepaid or not so bor-rowed for the
period from the date of such prepayment or, in the case of a Class A-1
Purchaser, of such failure to borrow to the last day of the Eurodollar Period
(or in the case of a failure to borrow the Eurodollar Period that
 
-64-

--------------------------------------------------------------------------------


would have com-menced on the date of such prepayment or of such failure), as the
case may be, over (ii) the amount of interest earned by such Purchaser upon
redeployment of an amount of funds equal to the amount prepaid or, in the case
of a Class A-1 Purchaser, not borrowed for a com-parable period or (y) if such
Purchaser is able to terminate the funding source before its sched-uled
maturity, any costs associated with such termination. Notwithstanding the
foregoing, any payments made by CRCF pursuant to this subsection shall be made
solely from funds available in the Series 2004-1 Distribution Account for the
payment of Article VII Costs, shall be non-recourse other than with respect to
such funds, and shall not constitute a claim against CRCF to the extent that
such funds are insufficient to make such payment. This covenant shall survive
the termination of this Supplement and the Base Indenture and the pay-ment of
all amounts payable hereunder and thereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by any Purchaser to
CRCF shall be conclusive absent manifest error.
 
Section 7.4.   Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
 
(b)  the Administrative Agent is advised by any Purchaser that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such Purchaser of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,
 
then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CRCF and the Trustee, whereupon until the Administrative Agent
notifies CRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Purchaser Invested Amount with respect to any Purchaser
shall not be allocated to any Eurodollar Tranche.
 
Section 7.5.   Mitigation Obligations. If a Purchaser requests compensation
under Section 7.1, or if CRCF is required to pay any additional amount to any
Purchaser or any Governmental Authority for the account of any Purchaser
pursuant to Section 7.2, then, upon written notice from CRCF, such Purchaser
shall use commercially reasonable efforts to designate a different lending
office for funding or booking its obligations hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates,
which pays a price for such assignment which is acceptable to such Purchaser and
its assignee, in the judgment of such Purchaser, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 7.1 or 7.2, as
the case may be, in the future and (ii) would not subject such Purchaser to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Purchaser. CRCF hereby agrees to pay all reasonable costs and expenses incurred
by such Purchaser in connection with any such designation or assignment.
 
-65-

--------------------------------------------------------------------------------


 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES, COVENANTS
 
Section 8.1.   Representations and Warranties of CRCF and the Administrator.
(a)  CRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent and each Purchaser that: 
 
(i)  each and every of their respective representations and warranties contained
in the Related Documents is true and correct as of the Effective Date and true
and correct in all material respects as of the Series 2004-1 Initial Funding
Date and as of the date of each Class A-1 Increase; and
 
(ii)  as of the Effective Date, they have not engaged, in connection with the
offering of the Series 2004-1 Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act.
 
(b)  CRCF hereby represents and warrants to the Trustee, the Administrative
Agent and each Purchaser that each of the Series 2004-1 Notes has been duly
authorized and executed by CRCF and when duly authenticated by the Trustee and
delivered to the Purchasers in accordance with the terms of this Supplement will
constitute legal, valid and binding obligations of CRCF enforceable in
accordance with their terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, or other similar laws relating to or affecting generally
the enforcement of creditors’ rights or by general equitable principles.
 
(c)  CRCF hereby represents and warrants to the Trustee, the Administrative
Agent and each Purchaser that the documentation for each Series of Notes
contains a provision similar in all material respects to the provision contained
in Section 3.2 (f)(ii).
 
(d) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that it is has delivered to each of the Trustee, the
Administrative Agent and each Purchaser a complete copy of the Base Indenture,
including all amendments thereto as in effect on the date hereof.


(e) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that none of CRCF, any of its members or any other person has
agreed to elect to treat CRCF as an association taxable as a corporation for
United States federal tax, or New York State income or franchise tax purposes.


Section 8.2.   Covenants of CRCF and the Administrator. (a) CRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:
 
(i)  they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;
 
(ii)  they shall afford each Purchaser, the Trustee or any representatives of
any such Purchaser or the Trustee access to all records relating to the Leases,
the Subleases,
 
-66-

--------------------------------------------------------------------------------


the Vehicles, the Manufacturer Programs and the Loan Agreements at any
reasonable time during regular business hours, upon reasonable prior notice (and
with one Business Day’s prior notice if an Amortization Event with respect to
the Series 2004-1 Notes shall have been deemed to have occurred or shall have
been declared to have occurred), for purposes of inspection and shall permit
such Purchaser, the Trustee or any representative of such Purchaser or the
Trustee to visit any of CRCF’s or the Administrator’s, as the case may be,
offices or properties during regular business hours and as often as may
reasonably be desired to discuss the business, operations, properties, financial
and other conditions of CRCF or the Administrator with their respective officers
and employees and with their independent certified public accountants;
 
(iii)  they shall promptly provide such additional financial and other
information with respect to the Related Documents, CRCF, the Lessors, the
Permitted Nominees, the Lessees, the Permitted Sublessees, the Related Documents
or the Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;
 
(iv)  they shall provide to the Administrative Agent simultaneously with
delivery to the Trustee copies of information furnished to the Trustee or CRCF
pursuant to the Related Documents as such information relates to all Series of
Notes generally or specifically to the Series 2004-1 Notes or the Series 2004-1
Collateral. The Administrative Agent shall distribute to the Purchasers copies
of all information delivered to it pursuant to this Section 8.2(d);
 
(v)  they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders; provided that, for the avoidance of doubt, CRCF and the
Administrator acknowledge that any amendment to the Base Indenture or any
Related Document requiring the consent of 100% of the Noteholders shall require
the consent of each Series 2004-1 Noteholder;
 
(vi)  on or prior to the Distribution Date in each month, the Administrator
agrees to deliver a report to the Administrative Agent setting forth the Net
Book Value of Vehicles leased under the Finance Lease and the Net Book Value of
Vehicles leased under the Finance Lease by state of registration for the five
states with the largest Net Book Value of Vehicles registered therein;
 
(vii)  they shall not agree to any amendment, modification, waiver or other
action of any kind under the Base Indenture or any other Related Document, in
each case that requires satisfaction of the Rating Agency Consent Condition,
without having received the prior written consent of the Requisite Noteholders;
and
 
(viii)  if, following the Restatement Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation regarding the tax
treatment of the LKE Programs could materially and adversely affect the holders
of the 2004-1 Notes, then the Administrator shall cause AESOP Leasing, ARAC,
BRAC and CCRG to cease delivering vehicles to the Intermediary under the LKE
Programs.
 
-67-

--------------------------------------------------------------------------------


(b)  If any portion of the Series 2004-1 Enhancement Amount is in the form of
Series 2004-1 Letters of Credit on the Series 2004-1 Letter of Credit
Termination Date, then CRCF hereby agrees to maintain such Series 2004-1 Letters
of Credit in full force and effect until the Business Day following the Series
2004-1 Letter of Credit Termination Date.
 
(c)  The Administrator agrees that it shall not acquire, directly or indirectly,
or otherwise merge with Budget Rent A Car System, Inc. without the prior written
consent of each Purchaser.
 
(d) CRCF agrees not to elect to be treated as an association taxable as a
corporation for United States federal tax, or New York State income or franchise
tax purposes.
 
(e) The Administrator agrees that it shall promptly notify the Administrative
Agent of (i) any Amortization Event of which it has knowledge, (ii) any refusal
or failure of a Series 2004-1 Letter of Credit Provider to reinstate all or any
portion of a Series 2004-1 Letter of Credit Amount, and (iii) the occurrence of
any Early Controlled Amortization Date.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
Section 9.1.   Appointment. Each of the Purchasers hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Person under this
Supplement and irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Supplement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Supplement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Supplement, the Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any Purchaser, and no implied
covenants, functions, responsibilities, duties, obliga-tions or liabilities
shall be read into this Supplement or otherwise exist against the Administrative
Agent.
 
Section 9.2.   Delegation of Duties. The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 
Section 9.3.   Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrator or any officer thereof contained in this Supple-
 
-68-

--------------------------------------------------------------------------------


ment or any other Related Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the
Administra-tive Agent under or in connection with, this Supplement or any other
Related Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Supplement, any other Related Document, or
for any failure of any of CRCF, the Lessors, the Lessees, the Permitted
Sublessees, the Intermediary or the Administrator to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Supplement, any other Related Document or to inspect the properties, books or
records of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary or the Administrator.
 
Section 9.4.   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (includ-ing,
without limitation, counsel to CRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2004-1 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Purchasers against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Supplement and the other
Related Documents in accordance with a request of the Requisite Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2004-1
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.
 
Section 9.5.   Notice of Administrator Default or Amortization Event or
Potential Amortization Event. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event or any Administrator Default unless the
Administrative Agent has received written notice from a Purchaser, CRCF or the
Administrator referring to the Indenture or this Supplement, describing such
Amortization Event or Potential Amortization Event, or Adminis-tra-tor Default
and stating that such notice is a “notice of an Amortization Event or Potential
Amortization Event” or “notice of an Administrator Default,” as the case may be.
In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Purchasers, the Trustee,
CRCF and the Administrator. The Administrative Agent shall take such action with
respect to such event as shall be reasonably directed by the Requisite
Noteholders, provided that unless and until the Adminis-trative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such event as it shall deem advisable in the best interests of the
Purchasers.
 
-69-

--------------------------------------------------------------------------------


Section 9.6.   Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Purchasers expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary or the Administrator shall be deemed to constitute any
representation or warranty by the Administrative Agent to any such Person. Each
of the Purchasers repre-sents to the Administrative Agent that it has,
independently and without reliance upon the Administra-tive Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own apprai-sal of and investi-ga-tion into the business,
operations, property, financial and other condi-tion and creditworthiness of
CRCF, the Lessors, the Lessees, the Permitted Sublessees, the Intermediary and
the Administrator and made its own decision to enter into this Supplement. Each
of the Purchasers also represents that it will, independently and without
reliance upon the Administrative Agent or any other Purchaser and based on such
docu-ments and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and deci-sions in taking or not taking
action under this Supplement and the other Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
opera-tions, property, financial and other condition and creditworthiness of
CRCF, the Lessors, the Lessees, the Permitted Sublessees, the Intermediary and
the Adminis-trator. Except for notices, reports and other documents expressly
required to be furnished to the Purchasers by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Purchaser with any credit or other information concerning the
busi-ness, operations, property, condi-tion (financial or otherwise), prospects
or creditworthiness of CRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary or the Administrator which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
 
Section 9.7.   Indemnification. Each of the Purchasers agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reim-bursed by
CRCF and the Administrator and without limiting the obligation of CRCF and the
Administrator to do so), ratably according to their respective Pro Rata Shares
in effect on the date on which indemnification is sought under this Section 9.7
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Supplement, any of the other Related Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connec-tion with any of the foregoing; provided that no Purchaser shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of all amounts payable hereunder.
 
Section 9.8.   The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CRCF, the Administrator or any
of their Affiliates as though
 
-70-

--------------------------------------------------------------------------------


 the Administrative Agent were not the Administrative Agent hereunder. With
respect to any Series 2004-1 Note held by the Administrative Agent, the
Administrative Agent shall have the same rights and powers under this Supplement
and the other Related Documents as any Purchaser and may exercise the same as
though it were not the Administrative Agent, and the term “Purchaser” shall
include the Administrative Agent in its individual capacity.
 
Section 9.9.   Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Purchasers, the Trustee, CRCF and the
Administrator. If Mizuho shall resign as Administrative Agent under this
Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Purchasers, which successor administrative
agent shall be approved by CRCF and the Administrator (which approval shall not
be unreasonably withheld or delayed) whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Supplement. If no successor administrative agent has
accepted appointment as Administrative Agent by the date which is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Purchaser with the greatest Purchaser Invested Amount (or, if such
Person is the retiring Administrative Agent, the Person with the next highest
Purchaser Invested Amount) shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Requisite
Noteholders appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Supplement.
 
 
ARTICLE X
GENERAL
 
Section 10.1.   Successors and Assigns. (a)  This Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that CRCF may not assign or transfer any of its
rights under this Supplement without the prior written consent of all of the
Series 2004-1 Noteholders, and no Purchaser may assign or transfer any of its
rights under this Supplement other than in accordance with clauses (b) and/or
(c) below of this Section 10.1.
 
(b)  Any Purchaser may, in the ordinary course of its business and in
accor-dance with applicable law, at any time sell all or any part of its rights
and obligations under this Supplement and the Series 2004-1 Notes (including its
Commitment), with the prior written consent of the Administrative Agent and,
prior to the occurrence and continuance of an Amortization Event CRCF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
to one or more banks (an “Acquiring Purchaser”) pursuant to a transfer
supplement, substantially in the form of Exhibit H (the “Transfer Supplement”),
executed by
 
-71-

--------------------------------------------------------------------------------


such Acquiring Purchaser, such assigning Purchaser, the Administrative Agent,
CRCF and the Administrator and delivered to the Administrative Agent; provided
that no prior written consent of CRCF or the Administrator shall be required by
a Purchaser to assign its Series 2004-1 Note to an Affiliate that directly or
indirectly owns 100% of such Purchaser or is directly or indirectly 100% owned
by such Purchaser.
 
(c)  Any Purchaser may, in the ordinary course of its business and in
accor-dance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its Series
2004-1 Note, its Commitment and its rights hereunder pur-suant to documentation
in form and substance satisfactory to such Purchaser and the Participant;
provided, however, that (i) in the event of any such sale by a Purchaser to a
Participant, (A) such Purchaser’s obligations under this Supplement shall remain
unchanged, (B) such Purchaser shall remain solely responsible for the
performance thereof and (C) CRCF and the Administrative Agent shall continue to
deal solely and directly with such Purchaser in connection with its rights and
obligations under this Supplement and (ii) no Purchaser shall sell any
participating interest under which the Participant shall have rights to approve
any amend-ment to, or any consent or waiver with respect to, this Supplement,
the Base Indenture or any Related Document, except to the extent that the
approval of such amendment, consent or waiver otherwise would require the
unanimous consent of all Purchasers hereunder. A Participant shall have the
right to receive Article VII Costs but only to the extent that the related
selling Purchaser would have had such right absent the sale of the related
participation and, with respect to amounts due pursuant to Section 7.2, only to
the extent such Participant shall have complied with the provisions of Section
7.2(e) and (g) as if such Participant were the Administrative Agent or a
Purchaser.
 
(d)  CRCF authorizes each Purchaser to disclose to any Participant or Acquiring
Purchaser (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Purchaser’s possession concerning CRCF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such Purchaser by CRCF or the Administrator in connection with such
Purchaser’s credit evaluation of CRCF, the Collateral and the Administrator;
provided that each Transferee or Potential Transferee has agreed to comply with
the confidentiality provisions of Section 10.20 hereof.
 
Section 10.2.   Securities Law. Each Purchaser hereby represents and warrants to
CRCF that it is an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D under the Securities Act and has sufficient assets to bear the
economic risk of, and sufficient knowledge and experi-ence in financial and
business matters to evaluate the merits and risks of, its investment in a Series
2004-1 Note. Each Purchaser agrees that its Series 2004-1 Note will be acquired
for invest-ment only and not with a view to any public distribution thereof, and
that such Purchaser will not offer to sell or otherwise dispose of its Series
2004-1 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any appli-cable state or other securities
laws. Each Purchaser acknowledges that it has no right to require CRCF to
register its Series 2004-1 Note under the Securities Act or any other securities
law. Each Purchaser hereby confirms and agrees that in connection with any
transfer by it of an interest in the Series 2004-1 Note, such Purchaser has not
engaged and will not engage in a general soli-ci-ta-tion or general advertising
including advertisements, articles, notices or other communi-cations published
in any newspaper, magazine or similar media or broadcast over radio
 
-72-

--------------------------------------------------------------------------------


or television, or any seminar or meeting whose attendees have been invited by
any general solicitation or general advertising.
 
Section 10.3.   Adjustments; Set-off. (a)  If any Purchaser (a “Benefitted
Purchaser”) shall at any time receive in respect of its Purchaser Invested
Amount any distribution of principal, interest or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise)
in a greater propor-tion than any such distribution received by any other
Purchaser, if any, in respect of such other Purchaser’s Purchaser Invested
Amount, or interest thereon, such Benefitted Purchaser shall purchase for cash
from the other Purchaser such portion of such other Purchaser’s interest in the
Series 2004-1 Notes, or shall provide such other Purchaser with the benefits of
any such collateral, or the proceeds thereof, as shall be neces-sary to cause
such Benefitted Purchaser to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser; provided, however, that
if all or any por-tion of such excess payment or benefits is thereafter
recovered from such Benefitted Purchaser, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest. CRCF agrees that any Purchaser so purchasing a portion of
another Purchaser’s Purchaser Invested Amount may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Purchaser were the direct holder of such portion.
 
(b)  In addition to any rights and remedies of the Purchaser provided by law,
each Purchaser shall have the right, without prior notice to CRCF, any such
notice being expressly waived by CRCF to the extent permitted by applicable law,
upon any amount becom-ing due and payable by CRCF hereunder or under the Series
2004-1 Notes to set-off and appro-priate and apply against any and all deposits
(general or special, time or demand, provi-sional or final), in any currency,
and any other credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Purchaser to or for the credit or the account of
CRCF. Each Purchaser agrees promptly to notify CRCF, the Administrator and the
Administrative Agent after any such set-off and appli-ca-tion made by such
Purchaser; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
 
Section 10.4.   No Bankruptcy Petition. (a)  Each of the Administrative Agent
and the Purchasers hereby covenants and agrees that, prior to the date which is
one year and one day after the later of payment in full of all Series of Notes,
it will not institute against, or join any other Person in instituting against,
CRCF any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
 
(b)  This covenant shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
 
Section 10.5.   Costs and Expenses. CRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser (including in connection with
the preparation, execution and delivery of this Supplement the reasonable fees
and disbursements of one counsel to the Administrative Agent
 
-73-

--------------------------------------------------------------------------------


and the Purchaser) in connection with (i) the preparation, execution and
delivery of this Supplement and the other Related Documents and any amendments
or waivers of, or consents under, any such documents and (ii) the enforcement by
the Administrative Agent or any Purchaser of the obligations and liabilities of
CRCF, the Lessors, the Lessees, the Permitted Sublessees, the Intermediary and
the Administrator under the Indenture, this Supplement, the other Related
Documents or any related document and all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Agreement and the other Related Documents and (y) all reasonable out of
pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable fees and disbursements of counsel to the Administrative
Agent) in connection with the administration of this Supplement and the other
Related Documents. Any payments made by CRCF pursuant to this Section 10.5 shall
be made solely from funds available in the Series 2004-1 Distribution Account
for the payment of Article VII Costs, shall be non-recourse other than with
respect to such funds, and shall not constitute a claim against CRCF to the
extent that insufficient funds exist to make such payment. The agreements in
this Section shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder. 
 
Section 10.6.   Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.
 
Exhibit A-1:
Form of Series 2004-1 Note, Class A-1
Exhibit A-2
Form of Series 2004-1 Note, Class A-2
Exhibit B:
Form of Class A-1 Increase Notice
Exhibit C:
Form of Consent
Exhibit D:
Form of Series 2004-1 Demand Note
Exhibit E:
Form of Series 2004-1 Letter of Credit
Exhibit F:
Form of Lease Payment Deficit Notice
Exhibit G:
Form of Demand Notice
Exhibit H:
Form of Transfer Supplement

 
Section 10.7.   Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supple-mented by this Supplement shall be read, taken, and
construed as one and the same instru-ment.
 
Section 10.8.   Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 10.9.   Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
 
Section 10.10.   Amendments. This Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided,
however, that if, pur-suant to the terms of the Base Indenture or this
Supplement, the consent of the Required Note-holders is required for an
amendment or modifi-ca-tion of this Supplement, such requirement
 
-74-

--------------------------------------------------------------------------------


shall be satisfied if such amendment or modification is consented to by the
Requisite Noteholders; provided, further, that the definition of "Class A-1
Increase Expiry Date" and the resulting date may only be amended or waived with
the consent of Class A-1 Purchasers having in the aggregate 100% of the
aggregate amount of the Class A-1 Commitment Percentages for all Class A-1
Purchasers.


Section 10.11.   Discharge of Indenture. Notwith-standing anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2004-1 Notes without the consent of the Requisite Noteholders.
 
Section 10.12.   Capitalization of CRCF. CRCF agrees that on the Effective Date
and on the date of any increase in the Class A-1 Maximum Invested Amount it will
have capitali-zation in an amount equal to or greater than 3% of the sum of (x)
the Series 2004-1 Maximum Invested Amount and (y) the invested amount of the
Series 1998-1 Notes, Series 2000-2 Notes, the Series 2000-4 Notes, the Series
2001-2 Notes, the Series 2002-1 Notes, Series 2002-2 Notes, Series 2002-3 Notes,
Series 2003-1 Notes, Series 2003-2 Notes, Series 2003-3 Notes, Series 2003-4
Notes, Series 2003-5 Notes, Series 2004-1 Notes, Series 2004-2 Notes, Series
2004-4 Notes, the Series 2004-5 Notes and the Series 2005-1 Notes.
 
Section 10.13.   Series 2004-1 Required Non-Program Enhancement Percentage. CRCF
agrees that it will not make any Loan under any Loan Agreement to finance the
acquisi-tion of any Vehicle by AESOP Leasing, AESOP Leas-ing II or CCRG, as the
case may be, if, after giving effect to the making of such Loan, the acquisition
of such Vehicle and the inclusion of such Vehicle under the relevant Lease, the
Series 2004-1 Required Non-Program Enhancement Percentage would exceed 33.0%.
 
Section 10.14.   Series 2004-1 Demand Notes; Series 2004-1 Letter of Credit. (a)
Other than pursuant to a demand thereon pursuant to Section 3.5 of this
Supplement, CRCF shall not reduce the amount of the Series 2004-1 Demand Notes
or forgive amounts payable thereunder so that the outstanding principal amount
of the Series 2004-1 Demand Notes after such reduction or forgiveness is less
than the Series 2004-1 Letter of Credit Liquidity Amount.
 
(b) At no time (i) while an Amortization Event has occurred and is continuing or
(ii) within two years prior to the Series 2004-1 Termination Date shall CRCF
reduce the Series 2004-1 Letter of Credit Liquidity Amount below the excess of
(x) the sum of the Series 2004-1 Required Enhancement Amount plus the
Pre-Preference Period Demand Note Payment Amount over (y) the Series 2004-1
Available Reserve Account Amount.
 
Section 10.15.   Termination of Supplement. This Supplement shall cease to be of
further effect on the date which is the later of (x) the date when all
outstanding Series 2004-1 Notes theretofore authenticated and issued have been
delivered (other than destroyed, lost, or stolen Series 2004-1 Notes which have
been replaced or paid) to the Trustee for cancellation and CRCF has paid all
sums payable hereunder and (y) the date which is the day after one year (or such
longer maximum preference period then in effect) from the last day on which any
amount was called and paid pursuant to a Series 2004-1 Demand Note.
 
-75-

--------------------------------------------------------------------------------


Section 10.16.   Collateral Representations and Warranties of CRCF. CRCF hereby
represents and warrants to the Trustee, the Administrative Agent and each
Purchaser that:
 
(a) the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2004-1 Collateral in favor of the Trustee
for the benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest
Rate Hedge Counterparty, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.
 
(b) The Collateral and the Series 2004-1 Collateral (in each case, other than
the Vehicles) consist of “investment property,” “securities accounts,”
“instruments,” “general intangibles,” “deposit accounts” and “chattel paper”
within the meaning of the applicable UCC.
 
(c) CRCF owns and has good and marketable title to the Collateral and the Series
2004-1 Collateral free and clear of any lien, claim or encumbrance of any
Person.
 
(d) With respect to the portion of the Collateral that consists of instruments,
all original executed copies of each instrument that constitute or evidence part
of the Collateral have been delivered to the Trustee. None of the instruments
that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee.
 
(e) With respect to the portion of the Collateral that consists of general
intangibles, CRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.
 
(f) With respect to the portion of the Collateral and the Series 2004-1
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), CRCF has
delivered to the Trustee a fully executed agreement pursuant to which the bank
maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by CRCF. The Bank Accounts are not in the name
of any person other than CRCF or the Trustee. CRCF has not consented to the bank
maintaining the Bank Accounts to comply with instructions of any person other
than the Trustee.
 
(g) Other than the security interest granted to the Trustee under the Base
Indenture and this Supplement, CRCF has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral or the Series
2004-1 Collateral. CRCF has not authorized the filing of and is not aware of any
financing statements
 
-76-

--------------------------------------------------------------------------------


against CRCF that includes a description of collateral covering the Collateral
other than any financing statement under the Base Indenture or that has been
terminated. CRCF is not aware of any judgment or tax lien filings against CRCF.
 
(h) CRCF has not authorized the filing of and is not aware of any financing
statements against CRCF that include a description of collateral covering the
Collateral other than any financing statements (i) relating to the security
interest granted to the Trustee in the Base Indenture or (ii) that has been
terminated.
 
Section 10.17.   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent or any
Purchaser, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.
 
Section 10.18.   Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent and the Purchasers hereunder shall be made without set-off
or counterclaim.
 
Section 10.19.   Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent and the
Purchasers, in writing, and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, in the case of
facsimile notice, when received, or in the case of overnight air courier, one
Business Day after the date such notice is delivered to such overnight courier,
addressed as follows in the case of the Administrative Agent and to the
addresses therefor set forth in Schedule I, in the case of the Purchasers; or to
such other address as may be hereafter notified by the respective parties
hereto:
 
Administrative
Agent:           Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Department Head - Syndications
Fax: (212) 282-4490
with a copy to: Department Head - Legal
Fax: (212) 354-7260


Section 10.20.   Confidential Information.  (a)  The Trustee and each Purchaser
will maintain the confidentiality of all Confidential Information in accordance
with procedures adopted by the Trustee or such Purchaser in good faith to
protect Confidential Information of third parties delivered to such Person;
provided, that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the
 
-77-

--------------------------------------------------------------------------------


Confidential Information substantially in accordance with the terms of this
Section 10.20; (ii) such Person’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 10.20; (iii) any
other Purchaser; (iv) any Person of the type that would be, to such Person’s
knowledge, permitted to acquire Series 2004-1 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2004-1 Note or any part thereof or any participation therein and
that agrees to hold confidential the Confidential Information substantially in
accordance with this Section 10.20 (or in accordance with such other
confidentiality procedures as are acceptable to CRCF); (v) any federal or state
or other regulatory, governmental or judicial authority having jurisdiction over
such Person; (vi) the National Association of Insurance Commissioners or any
similar organiza-tion, or any nationally recognized rating agency that requires
access to information about the investment portfolio of such Person, (vii) any
reinsurers or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 10.20 (or
in accordance with such other confidentiality procedures as are acceptable to
CRCF); (viii) any Person acting as a placement agent or dealer with respect to
any commercial paper (provided that any Confidential Information provided to any
such placement agent or dealer does not reveal the identity of Cendant or any of
its Affiliates); (ix) any other Person with the consent of CRCF; or (x) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation, statute or
order applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to CRCF (unless prohibited by appli-cable law, rule,
order or decree or other requirement having the force of law), (C) in
connec-tion with any litigation to which such Person is a party upon prior
notice to CRCF (unless prohi-bited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Amortization Event with
respect to the Series 2004-1 Notes has occurred and is continuing, to the extent
such Person may reason-ably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under the Series 2004-1 Notes, the Indenture or any other Related
Document; and provided, further, however, that delivery to any Purchaser of any
report or information required by the terms of the Indenture to be provided to
such Purchaser shall not be a viola-tion of this Section 10.20. Each Purchaser
agrees, except as set forth in clauses (v), (vi) and (x) above, that it shall
use the Confidential Information for the sole purpose of making an investment in
the Series 2004-1 Notes or administering its investment in the Series 2004-1
Notes. In the event of any required disclosure of the Confidential Information
by such Purchaser, such Purchaser agrees to use reasonable efforts to protect
the confiden-tiality of the Confidential Information. Each Purchaser, by its
acceptance of a Series 2004-1 Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 10.20; provided, that in no
event shall any Purchaser or any Affiliate thereof be obligated or required to
return any materials furnished by CRCF.
 
(b) For the purposes of this Section 10.20, “Confidential Information” means
information delivered to the Trustee or any Purchaser by or on behalf of CRCF in
connection with and relating to the transactions contemplated by or otherwise
pursuant to the Indenture and the Related Documents; provided, that such term
does not include information that: (i) was publicly known or otherwise known to
the Trustee or such Purchaser prior to the time of such disclosure; (ii)
subsequently becomes publicly known through no act or omission by the Trustee,
any Purchaser or any person acting on behalf of the Trustee or any Purchaser;
(iii) otherwise is
 
-78-

--------------------------------------------------------------------------------


known or becomes known to the Trustee or any Purchaser other than (x) through
disclosure by CRCF or (y) as a result of the breach of a fiduciary duty to CRCF
or a contractual duty to CRCF; or (iv) is allowed to be treated as
non-confidential by consent of CRCF.
 
(c) Notwithstanding anything to the contrary herein, each of the parties hereto
(and each of its employees, representatives or other agents) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure (as defined in Section 1.6011-4 of the Treasury Regulations) of the
transactions contemplated by the Indenture or the Related Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person in connection therewith relating to such tax treatment
and tax structure.
 
Section 10.21.   USA Patriot Action Notice. The Purchasers hereby notify CRCF
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.
107.56 (signed into law October 26, 2001)) (the “Patriot Act”), the Purchasers
are required to obtain, verify and record information that identifies CRCF,
which information includes the name and address of CRCF and other information
that will allow the Purchasers to identify CRCF in accordance with the Patriot
Act.


Section 10.22. Role of Syndication Agent and Documentation Agent. The parties
hereto agree that neither Syndication Agent nor the Documentation Agent shall
have any duties or obligations under this Supplement beyond its respective
duties and/or obligations as a Purchaser.
 
Section 10.23. Notice to Moody’s. CRCF or the Administrator shall provide
Moody’s with (i) notice of any waiver of the type described in clause (b) of the
definition of “Class A-1 Increase Expiry Date” and (ii) notice of the occurrence
of any of the events described in Section 3.10(c), (d) or (e) hereof.

 
-79-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.
 
 



 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
as Issuer
 
 
By: /s/ Lori Gebron
 
Name: Lori Gebron
Title: Vice President
         
CENDANT CAR RENTAL GROUP, INC.,
as Administrator
 
 
By: /s/ Elizabeth R. Cohen
 
Name: Elizabeth R. Cohen
Title: Vice President & Assistant Treasurer
       




--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------




 
MIZUHO CORPORATE BANK, LTD
as Administrative Agent and a Purchaser
 
 
By:  /s/ Robert Gallagher
 
Name: Robert Gallagher
Title: Senior Vice President & Team Leade

 

--------------------------------------------------------------------------------



 

 
CALYON CAYMAN ISLANDS BRANCH, as Documentation Agent and a Purchaser
 
By: /s/ James Gibson 
 
Name: James Gibson
Title: Managing Director
 
 
By: /s/ Rod Hurst
 
Name: Rod Hurst
Title: Director

 

--------------------------------------------------------------------------------





 
LANDESBANK HESSEN TH&UUML;RINGEN GIROZENTRALE, as a Purchaser
 
 
By: /s/ Michael D. Novack
 
Name: Michael D. Novack
Title: Vice President Corporate Finance
Division Structured Finance Dept.
 
 
 
By: /s/ Frank Dohl
 
Name: Frank Dohl
Title: Vice President Corporate Financ
Division Structured Finance Depte

 

--------------------------------------------------------------------------------




 
CREDIT INDUSTRIEL ET COMMERCIAL, as a Purchaser
 
By: /s/ Eric Dulot
 
Name: Eric Dulot
Title: Vice President
 
 
 
By: /s/ Albert M. Calo
 
Name: Albert M. Calo
Title: Vice President

 

--------------------------------------------------------------------------------


 


 
RZB FINANCE LLC, as a Purchaser
 
By: /s/ John A. Naliska
 
Name: John A. Valiska
Title: First Vice President
 
 
 
By: /s/ Christoph Hoedl
 
Name: Christoph Hoedl
Title: Group Vice President

 

--------------------------------------------------------------------------------






 
STATE BANK OF INDIA, as a Purchaser
 
 
By: /s/ Rakesh Chandra
 
Name: Rakesh Chandra
Title: Vice President & Head (Credit)

 

--------------------------------------------------------------------------------





 
BANK HAPOALIM B.M., as a Purchaser
 
 
By: /s/ Helen H. Gateson
 
Name: Helen Gateson
Title: Vice President
 
 
 
By: /s/ Lenroy Hackett
 
Name: Lenroy Hacket
Title: First Vice President

 

--------------------------------------------------------------------------------



 

 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Purchaser
 
 
By: /s/ Ken Hamilton
 
Name: Ken Hamilton
Title: Director
 
 
 
By: /s/ Richard Cordover
 
Name: Richard Cordover
Title: Director

 

--------------------------------------------------------------------------------



 

 
BAYERISCHE LANDESBANK NEW YORK BRANCH, as a Purchaser and as Syndication Agent
 
 
By: /s/ Catherine Schilling
 
Name: Catherine Schilling
Title: Vice President
 
 
 
By: /s/ Norman McClave
 
Name: Norman McClave
Title: First Vice President

 

--------------------------------------------------------------------------------





 
PEOPLE’S BANK, as a Purchaser
 
 
By: /s/ Francis J. McGinn
 
Name: Francis J. McGinn
Title: Vice President

 

--------------------------------------------------------------------------------


 


 
THE BANK OF NEW YORK, as Trustee
 
 
By: /s/ John Bobko
 
Name: John Bobko
Title: Assistant Vice President
 
 
 
 
THE BANK OF NEW YORK, as Series 2004-1 Agent
 
 
By: /s/ John Bobko
 
Name: John Bobko
Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT
 

 
 
Class A-1 Purchaser
 
 
Class A-1 Maximum Purchaser Invested Amount
 
 
 
 
 
 
 
 
Address
 
 
1.
 
Mizuho Corporate Bank, Ltd.
 
$35,000,000.00
 
    1251 Avenue of the Americas
    New York, NY 10020
 
2.
 
Crédit Industriel et Commercial
 
14,736,842.11
 
    520 Madison Avenue, 37th Floor
    New York, NY 10022
 
3.
 
RZB Finance LLC
 
5,526,315.79
 
    1133 Avenue of the Americas, 16th Floor
    New York, NY 10036
 
4.
 
Bank Hapoalim B.M.
 
7,368,421.05
 
    1177 Avenue of the Americas, 16th Floor
    New York, NY 10036
 
5.
 
State Bank of India
 
5,526,315.79
 
    460 Park Avenue
    New York, NY 10022
 
6.
 
Bayerische Landesbank New York Branch
 
31,315,789.47
 
    560 Lexington Avenue, New York, NY 10022
 
7.
 
Bayerische Hypo- und Vereinsbank AG, New York Branch
 
18,421,052.63
 
    150 East 42nd Street
    New York, NY 10017
 
8.
 
People’s Bank
 
7,368,421.05
 
    850 Main Street
    Bridgeport, CT 06604
 
9.
 
Landesbank Hessen Thüringen Girozentrale
 
18,421,052.63
 
    420 Fifth Avenue, 24th Floor
    New York, New York 10018
 
10.
 
Calyon Cayman Islands Branch
 
31,315,789.47
 
    1301 Avenue of the Americas
    New York, New York 10019
 
 
Total:
 
$175,000,000
 



 

--------------------------------------------------------------------------------



 
 
Class A-2 Purchaser
 
 
Class A-2 Maximum Purchaser Invested Amount
 
 
 
 
 
 
 
 
Address
 
 
1.
 
Mizuho Corporate Bank, Ltd.
 
$60,000,000.00
 
    1251 Avenue of the Americas
    New York, NY 10020
 
2.
 
Crédit Industriel et Commercial
 
25,263,157.89
 
    520 Madison Avenue, 37th Floor
    New York, NY 10022
 
3.
 
RZB Finance LLC
 
9,473,684.21
 
    1133 Avenue of the Americas, 16th Floor
    New York, NY 10036
 
4.
 
Bank Hapoalim B.M.
 
12,631,578.95
 
    1177 Avenue of the Americas, 16th Floor
    New York, NY 10036
 
5.
 
State Bank of India
 
9,473,684.21
 
    460 Park Avenue
    New York, NY 10022
 
6.
 
Bayerische Landesbank New York Branch
 
53,684,210.53
 
    560 Lexington Avenue, New York, NY 10022
 
7.
 
Bayerische Hypo- und Vereinsbank AG, New York Branch
 
31,578,947.37
 
    150 East 42nd Street
    New York, NY 10017
 
8.
 
People’s Bank
 
12,631,578.95
 
    850 Main Street
    Bridgeport, CT 06604
 
9.
 
Landesbank Hessen Thüringen Girozentrale
 
31,578,947.37
 
    420 Fifth Avenue, 24th Floor
    New York, New York 10018
 
10.
 
Calyon Cayman Islands Branch
 
53,684,210.53
 
    1301 Avenue of the Americas
    New York, New York 10019
 
 
Total:
 
$300,000,000
 



 

--------------------------------------------------------------------------------


 

   
EXHIBIT A-1
to
Series 2004-1
Supplement




CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
FORM OF SERIES 2004-1
 
FLOATING RATE RENTAL CAR ASSET
 
BACKED NOTES SERIES 2004-1, CLASS A-1
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the “Company”), for value received, hereby promises to
pay to [______________________], as the Class A-1 Purchaser, or registered
assigns, the principal sum of [_________________] MILLION DOLLARS, or, if less,
the aggregate unpaid principal amount hereof shown on the records of the
Administrative Agent pursuant to Section 2.2(b) of the Series 2004-1 Supplement,
which amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Class A-1 Note shall be due on the Series 2004-1 Termination Date. The Company
will pay interest on this Class A-1 Note as provided in Sections 3.3 and 3.4 of
the Series 2004-1 Supplement. Such interest shall be payable on each
Distribution Date until the principal of this Class A-1 Note is paid or made
available for payment, to the extent funds will be available from Interest
Collections allocable to the Class A-1 Notes processed from but not including
the preceding Distribution Date through each such Distribution Date. The
principal amount of this Class A-1 Note shall be subject to Decreases and Class
A-1 Increases as permitted by the Series 2004-1 Supplement on any Business Day,
and accordingly, such principal amount is subject to prepayment at any time.
Notwithstanding the foregoing, prior to the Series 2004-1 Termination Date, a
Distribution Date on which the Principal Deficit Amount is greater than zero or
the commencement of the Series 2004-1 Controlled Amortization Period, and unless
an Amortization Event shall have occurred, only interest payments on the
outstanding principal amount of the Class A-1 Note are required to be made to
the holder hereof. Beginning on the first Distribution Date following the
occurrence of an Amortization Event or the commencement of the Series 2004-1
Controlled Amortization Period, subject to Decreases on any Business Day, the
principal of this Class A-1 Note shall be paid in installments on each
subsequent Distribution Date to the extent of funds available for payment
therefor pursuant to the Indenture. Such principal of and interest on this Class
A-1 Note shall be paid in the manner specified on the reverse hereof.
 
The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note. This Class A-1 Note does not represent an
interest in, or an obligation of, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, CCRG, or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, ARAC, BRAC or CCRG other than the Company.
 

--------------------------------------------------------------------------------



 
EXHIBIT A-1
Page 2

 
Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-1 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II and
the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date: __________ 



 
CENDANT RENTAL CAR FUNDING
(AESOP) LLC
 
By: ________________________
 
Name: 
Title:


 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A-1 Notes of a series issued under the within-mentioned
Indenture.
 



 
THE BANK OF NEW YORK, as Trustee
 
By: ________________________
 
Authorized Signature



--------------------------------------------------------------------------------



 
EXHIBIT A-1
Page 3


REVERSE OF FLOATING RATE NOTE
 
This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Company, designated as its Series 2004-1 Floating Rate Rental Car Asset Backed
Notes, Class A-1 (herein called the “Class A-1 Notes”), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
exclusive of any Supplements thereto creating a new Series of Notes, is herein
called the “Base Indenture”), between the Company and The Bank of New York, as
trustee (the “Trustee”, which term includes any successor Trustee under the Base
Indenture) and (ii) an Amended and Restated Series 2004-1 Supplement, dated as
of March 29, 2004 (such supplement, as may be amended, supplemented or modified
in accordance with its terms, is herein called the “Series 2004-1 Supplement”),
among the Company, as Issuer, Cendant Car Rental Group, Inc., as Administrator,
Mizuho Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New
York Branch, as Syndication Agent, Calyon Cayman Islands Branch, as
Documentation Agent, the Purchasers named therein, the Trustee and The Bank of
New York, as Series 2004-1 Agent. The Base Indenture as supplemented by the
Series 2004-1 Supplement is referred to herein as the “Indenture”. The Class A-1
Notes are subject to all terms of the Indenture. All terms used in this Class
A-1 Note that are defined in the Indenture, shall have the meanings assigned to
them in or pursuant to the Indenture.
 
The Class A-1 Notes are and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture and the
Series 2004-1 Supplement.
 
“Distribution Date” means the 20th day of each month, or, if any such date is
not a Business Day, the next succeeding Business Day, commencing April 20, 2005.
 
As described above, principal of this Class A-1 Note shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, the
entire unpaid principal amount of this Class A-1 Note shall be due and payable
on the Series 2004-1 Termination Date. Notwithstanding the foregoing, if an
Amortization Event, Liquidation Event of Default, Waiver Event, the Series
2004-1 Controlled Amortization Period shall have commenced or a Series 2004-1
Limited Liquidation Event of Default shall have occurred and be continuing or
the Principal Deficit Amount is greater than zero then, in certain
circumstances, principal on the Class A-1 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-1 Notes shall
be made pro rata to the Noteholders entitled thereto.
 
Payments of interest on this Class A-1 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Class A-1 Note, shall be made by wire
transfer to the Administrative Agent for the accounts of the Purchasers. Any
reduction in the principal amount of this Class A-1 Note (or any one or more
predecessor Class A-1 Notes) effected by any payments made in accordance with
the terms hereof and of the Indenture shall be binding upon all future Holders
of this Class A-1 Note and of any Class A-1 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.
 
The Company shall pay interest on overdue installments of interest at a rate per
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A-1
Page 4

 
annum equal to the Alternate Base Rate, plus 2% per annum, to the extent lawful.
 
This Class A-1 Note is nontransferable except in accordance with the Series
2004-1 Supplement.
 
Each Noteholder, by acceptance of a Class A-1 Note, covenants and agrees that no
recourse may be taken, directly or indirectly, with respect to the obligations
of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC,
CCRG or the Trustee on the Class A-1 Notes or under the Indenture or any
certificate or other writing delivered in connection therewith, against (i) the
Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in
its individual capacity, (ii) any owner of a beneficial interest in the Company
or (iii) any partner, owner, beneficiary, agent, officer, director or employee
of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, any holder of a beneficial interest in the
Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG or
the Trustee or of any successor or assign of Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, CCRG or the Trustee, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company for any and all
liabilities, obligations and undertakings contained in the Indenture or in this
Class A-1 Note, subject to Section 13.18 of the Base Indenture.
 
Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder will not, for a period of one
year and one day following payment in full of all Notes institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Class A-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-1
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.
 
It is the intent of the Company and each Noteholder that, for federal, state and
local income and franchise tax purposes, the Class A-1 Notes will evidence
indebtedness of the Company secured by the Series 2004-1 Collateral. Each
Noteholder, by the acceptance of this Class A-1 Note, agrees to treat this Class
A-1 Note for federal, state and local income and franchise tax purposes as
indebtedness of the Company.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-1 Notes under the
Indenture at any time by the Company
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A-1
Page 5

 
with the consent of Holders of Series 2004-1 Notes representing more than 50% in
principal and/or commitment amount of the aggregate outstanding principal and/or
commitment amount of the Series 2004-1 Notes. The Indenture also contains
provisions permitting the Holders of Series 2004-1 Notes representing specified
percentages of the aggregate outstanding principal and/or commitment amount of
the Series 2004-1 Notes, on behalf of the Holders of all the Series 2004-1
Notes, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Class A-1 Note (or any one or
more predecessor Class A-1 Notes) shall be conclusive and binding upon such
Holder and upon all future Holders of this Class A-1 Note and of any Class A-1
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Class A-1 Note. The Indenture also permits the Trustee to amend or waive certain
terms and conditions set forth in the Indenture without the consent of Holders
of the Series 2004-1 Notes issued thereunder.
 
The term “Company” as used in this Class A-1 Note includes any successor to the
Company under the Indenture.
 
The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Class A-1 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Class A-1 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-1 Note at the times, place, and rate, and in the coin or currency herein
prescribed, subject to any duty of the Company to deduct or withhold any amounts
as required by law, in-cluding any applicable U.S. withholding taxes.
 

--------------------------------------------------------------------------------


ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
_________________________________
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

--------------------------------------------------------------------------------


(name and address of assignee)
 
 
the within Class A-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ___________________, attorney, to transfer said Class
A-1 Note on the books kept for registration thereof, with full power of
substitution in the premises.
 
Dated: ________________________________ ________________________________* 
 
Signature Guaranteed:
 
______________________________________ ________________________________
 


 



--------------------------------------------------------------------------------

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------



 
EXHIBIT A-2
to
Series 2004-1
Supplement





 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
FORM OF SERIES 2004-1
 
FLOATING RATE RENTAL CAR ASSET
 
BACKED NOTES SERIES 2004-1, CLASS A-2
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the “Company”), for value received, hereby promises to
pay to [______________________], as the Class A-2 Purchaser, or registered
assigns, the principal sum of [_________________] MILLION DOLLARS, which amount
shall be payable in the amounts and at the times set forth in the Indenture,
provided, however, that the entire unpaid principal amount of this Class A-2
Note shall be due on the Series 2004-1 Termination Date. The Company will pay
interest on this Class A-2 Note as provided in Sections 3.3 and 3.4 of the
Series 2004-1 Supplement. Such interest shall be payable on each Distribution
Date until the principal of this Class A-2 Note is paid or made available for
payment, to the extent funds will be available from Interest Collections
allocable to the Class A-2 Notes processed from but not including the preceding
Distribution Date through each such Distribution Date. Notwithstanding the
foregoing, prior to the Series 2004-1 Termination Date, a Distribution Date on
which the Principal Deficit Amount is greater than zero or the commencement of
the Series 2004-1 Controlled Amortization Period, and unless an Amortization
Event shall have occurred, only interest payments on the outstanding principal
amount of the Class A-2 Note are required to be made to the holder hereof.
Beginning on the first Distribution Date following the occurrence of an
Amortization Event or the commencement of the Series 2004-1 Controlled
Amortization Period, the principal of this Class A-2 Note shall be paid in
installments on each subsequent Distribution Date to the extent of funds
available for payment therefor pursuant to the Indenture. Such principal of and
interest on this Class A-2 Note shall be paid in the manner specified on the
reverse hereof.
 
The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Company
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note. This Class A-2 Note does not represent an
interest in, or an obligation of, Original AESOP, AESOP Leasing, AESOP Leasing
II, ARAC, BRAC, CCRG, or any affiliate of Original AESOP, AESOP Leasing, AESOP
Leasing II, ARAC, BRAC or CCRG other than the Company.
 

--------------------------------------------------------------------------------



 

 
EXHIBIT A-2
Page 2



Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note. Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of AESOP Leasing, AESOP Leasing II and
the Trustee. A copy of the Indenture may be requested from the Trustee by
writing to the Trustee at: The Bank of New York, c/o BNY Midwest Trust Company,
2 North LaSalle Street, 10th Floor, Chicago, Illinois 60602. To the extent not
defined herein, the capitalized terms used herein have the meanings ascribed to
them in the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date: __________ 



 
CENDANT RENTAL CAR FUNDING
(AESOP) LLC
 
By: ________________________
 
Name: 
Title:

 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A-2 Notes of a series issued under the within-mentioned
Indenture.
 
 

 
THE BANK OF NEW YORK, as Trustee
 
By: ________________________
 
Authorized Signature


 

--------------------------------------------------------------------------------


 

 
EXHIBIT A-2
Page 3

 
REVERSE OF FLOATING RATE NOTE
 
This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Company, designated as its Series 2004-1 Floating Rate Rental Car Asset Backed
Notes, Class A-2 (herein called the “Class A-2 Notes”), all issued under (i) a
Second Amended and Restated Base Indenture, dated as of June 3, 2004 (such Base
Indenture, as amended, supplemented or modified in accordance with its terms
exclusive of any Supplements thereto creating a new Series of Notes, is herein
called the “Base Indenture”), between the Company and The Bank of New York, as
trustee (the “Trustee”, which term includes any successor Trustee under the Base
Indenture) and (ii) an Amended and Restated Series 2004-1 Supplement, dated as
of March 29, 2004 (such supplement, as may be amended, supplemented or modified
in accordance with its terms, is herein called the “Series 2004-1 Supplement”),
among the Company, as Issuer, Cendant Car Rental Group, Inc., as Administrator,
Mizuho Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New
York Branch, as Syndication Agent, Calyon Cayman Islands Branch, as
Documentation Agent, the Purchasers named therein, the Trustee and The Bank of
New York, as Series 2004-1 Agent. The Base Indenture as supplemented by the
Series 2004-1 Supplement is referred to herein as the “Indenture”. The Class A-2
Notes are subject to all terms of the Indenture. All terms used in this Class
A-2 Note that are defined in the Indenture, shall have the meanings assigned to
them in or pursuant to the Indenture.
 
The Class A-2 Notes are and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture and the
Series 2004-1 Supplement.
 
“Distribution Date” means the 20th day of each month, or, if any such date is
not a Business Day, the next succeeding Business Day, commencing April 20, 2005.
 
As described above, principal of this Class A-2 Note shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, the
entire unpaid principal amount of this Class A-2 Note shall be due and payable
on the Series 2004-1 Termination Date. Notwithstanding the foregoing, if an
Amortization Event, Liquidation Event of Default, Waiver Event, the Series
2004-1 Controlled Amortization Period shall have commenced or a Series 2004-1
Limited Liquidation Event of Default shall have occurred and be continuing or
the Principal Deficit Amount is greater than zero then, in certain
circumstances, principal on the Class A-2 Notes may be paid earlier, as
described in the Indenture. All principal payments on the Class A-2 Notes shall
be made pro rata to the Noteholders entitled thereto.
 
Payments of interest on this Class A-2 Note due and payable on each Distribution
Date, together with the installment of principal then due, if any, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Class A-2 Note, shall be made by wire
transfer to the Administrative Agent for the accounts of the Purchasers. Any
reduction in the principal amount of this Class A-2 Note (or any one or more
predecessor Class A-2 Notes) effected by any payments made in accordance with
the terms hereof and of the Indenture shall be binding upon all future Holders
of this Class A-2 Note and of any Class A-2 Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.
 
The Company shall pay interest on overdue installments of interest at a rate per
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A-2
Page 4

annum equal to the Alternate Base Rate, plus 2% per annum, to the extent lawful.
 
This Class A-2 Note is nontransferable except in accordance with the Series
2004-1 Supplement.
 
Each Noteholder, by acceptance of a Class A-2 Note, covenants and agrees that no
recourse may be taken, directly or indirectly, with respect to the obligations
of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC,
CCRG or the Trustee on the Class A-2 Notes or under the Indenture or any
certificate or other writing delivered in connection therewith, against (i) the
Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG, in
its individual capacity, (ii) any owner of a beneficial interest in the Company
or (iii) any partner, owner, beneficiary, agent, officer, director or employee
of the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC or
CCRG, in its individual capacity, any holder of a beneficial interest in the
Company, Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG or
the Trustee or of any successor or assign of Original AESOP, AESOP Leasing,
AESOP Leasing II, ARAC, BRAC, CCRG or the Trustee, in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company for any and all
liabilities, obligations and undertakings contained in the Indenture or in this
Class A-2 Note, subject to Section 13.18 of the Base Indenture.
 
Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder will not, for a period of one
year and one day following payment in full of all Notes institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Class A-2
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Class A-2 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A-2
Note be overdue, and neither the Company, the Trustee nor any such agent shall
be affected by notice to the contrary.
 
It is the intent of the Company and each Noteholder that, for federal, state and
local income and franchise tax purposes, the Class A-2 Notes will evidence
indebtedness of the Company secured by the Series 2004-1 Collateral. Each
Noteholder, by the acceptance of this Class A-2 Note, agrees to treat this Class
A-2 Note for federal, state and local income and franchise tax purposes as
indebtedness of the Company.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2004-1 Notes under the
Indenture at any time by the Company
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A-2
Page 5

 
with the consent of Holders of Series 2004-1 Notes representing more than 50% in
principal and/or commitment amount of the aggregate outstanding principal and/or
commitment amount of the Series 2004-1 Notes. The Indenture also contains
provisions permitting the Holders of Series 2004-1 Notes representing specified
percentages of the aggregate outstanding principal and/or commitment amount of
the Series 2004-1 Notes, on behalf of the Holders of all the Series 2004-1
Notes, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Class A-2 Note (or any one or
more predecessor Class A-2 Notes) shall be conclusive and binding upon such
Holder and upon all future Holders of this Class A-2 Note and of any Class A-2
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Class A-2 Note. The Indenture also permits the Trustee to amend or waive certain
terms and conditions set forth in the Indenture without the consent of Holders
of the Series 2004-1 Notes issued thereunder.
 
The term “Company” as used in this Class A-2 Note includes any successor to the
Company under the Indenture.
 
The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed, subject to any duty of the Company to deduct or withhold any amounts
as required by law, in-cluding any applicable U.S. withholding taxes.
 

--------------------------------------------------------------------------------



 
EXHIBIT A-2
Page 6



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
_________________________________
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 

--------------------------------------------------------------------------------

(name and address of assignee)
 
the within Class A-2 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ___________________, attorney, to transfer said Class
A-2 Note on the books kept for registration thereof, with full power of
substitution in the premises.
 
Dated: ________________________________ ________________________________* 
 
Signature Guaranteed:
 
______________________________________ ________________________________
 


 


 



--------------------------------------------------------------------------------

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.
 


 

--------------------------------------------------------------------------------



 
EXHIBIT B
to
Series 2004-1
Supplement

 
FORM OF NOTICE OF CLASS A-1 INCREASE
 


 
Mizuho Corporate Bank, Ltd.,
1251 Avenue of the Americas
New York, NY 10020
Attention: [ ]
Fax: [ ]: 
 
Ladies and Gentlemen:
 
Reference is hereby made to the Amended and Restated Series 2004-1 Supplement,
dated as of March 29, 2005 (as may be amended, supplemented or modified from
time to time in accordance with its terms, the “Series 2004-1 Supplement”),
among Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as Issuer, Cendant Car
Rental Group, Inc., as Administrator, Mizuho Corporate Bank. Ltd., as
Administrative Agent, Bayerische Landesbank New York Branch, as Syndication
Agent, Calyon Cayman Islands Branch, as Documentation Agent, the Purchasers
named therein, and The Bank of New York, as Trustee (in such capacity, the
“Trustee”) and as Series 2004-1 Agent, to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between CRCF and the Trustee. Capitalized
terms used in this Notice of Class A-1 Increase and not otherwise defined herein
shall have the meanings assigned thereto in the Series 2004-1 Supplement.
 
This letter constitutes the notice required in connection with any Class A-1
Increase pursuant to Section 2.3(a) of the Series 2004-1 Supplement.
 
CRCF hereby requests that a Class A-1 Increase be made by each Class A-1
Purchaser on ________ ___ in the aggregate amount equal to its Class A-1
Commitment Percentage of $__________. The Class A-1 Invested Amount will equal
$________ after giving effect thereto. CRCF hereby represents and warrants as of
the date of such Class A-1 Increase after giving effect thereto, the conditions
set forth in Sections 2.3(a) and (b) of the Series 2004-1 Supplement with
respect to such Class A-1 Increase have been satisfied.
 
IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to be
executed by its duly authorized officer as of the date first above written.
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ________________________________
 
Name:
Title:
 

--------------------------------------------------------------------------------





 
EXHIBIT C
to
Series 2004-1
Supplement




FORM OF CONSENT


The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street, 10th Floor
Chicago, Illinois 60602
Attn: Indenture Trust Administration
 
Cendant Rental Car Funding (AESOP) LLC
c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Attn: Benjamin Abedine
 
This Consent is delivered pursuant to the Waiver Request dated ____________, __
(the “Notice”) and the Amended and Restated Series 2004-1 Supplement, dated as
of March 29, 2005 (as may be amended, supplemented or modified from time to time
in accordance with its terms, the “Series 2004-1 Supplement”), among Cendant
Rental Car Funding (AESOP) LLC (“CRCF”), as Issuer, Cendant Car Rental Group,
Inc., as Administrator, Mizuho Corporate Bank. Ltd., as Administrative Agent,
Bayerische Landesbank New York Branch, as Syndication Agent, Calyon Cayman
Islands Branch, as Documentation Agent, the Purchasers named therein, and The
Bank of New York, as Trustee (in such capacity, the “Trustee”) and as Series
2004-1 Agent, to the Second Amended and Restated Base Indenture, dated as of
June 3, 2004 (as may be amended, supplemented or modified from time to time in
accordance with its terms, the “Base Indenture” and, as supplemented by the
Series 2004-1 Supplement, the “Indenture”), between CRCF and the Trustee.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Series 2004-1 Supplement.
 
Pursuant to Article V of the Series 2004-1 Supplement, the Trustee has delivered
a Notice indicating that [choose which applies] [(i) the Manufacturer
Pro-gram[s] of [name of Manufacturer] [is/are] no longer [an] Eligible
Manufacturer Program[s] and that, as a result, the Series 2004-1 Maximum
Non-Program Vehicle Amount [and/or] the Series 2004-1 Maximum Non-Eligible
Manufac-turer Amount is or will be exceeded [and/or] [an excess will exist under
clause (y) of paragraph (ii) of the definition of Series 2004-1 Required
Enhancement Amount] or (ii) that the Lessees, the Borrower and CRCF have
determined to increase [the Series 2004-1 Maximum Non-Program Vehicle Amount]
[the Series 2004-1 Maximum Manufacturer Amount] [any Series 2004-1 Maximum
Specified States Amount] [the Series 2004-1 Maximum Non-Eligible Manufacturer
Amount] [the percentage set forth in clause (y) of any of paragraphs (ii),
(iii), (iv), (v), (vii) or (viii) of the definition of the Series 2004-1
Required Enhancement Amount.] The undersigned hereby disregards any excess
occurring in the [Series 2004-1 Maximum Non-Program Vehicle Amount] [Series
2004-1 Maximum Manufacturer Amount] [any Series 2004-1 Maximum Specified States
Amount] [Series 2004-1 Maximum Non-Eligible Manufacturer Amount] [and/or] [in
clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vii) or
 

--------------------------------------------------------------------------------



 
EXHIBIT C
 

 
(viii) of the definition of the Series 2004-1 Required Enhancement Amount.]. The
undersigned understands that this Consent will only be effective if the Trustee
receives Consents from the Requisite Noteholders on or before ____________,
20__. The rights of each non-consenting Purchaser shall be as set forth in
Article V of the Series 2004-1 Supplement.
 

--------------------------------------------------------------------------------



 
EXHIBIT C
Page 2




The undersigned hereby represents and warrants that it is the beneficial owner
of $___________ in principal amount of Series-1 Notes.
 



 
[Name]
 
By: ________________________
 
Name: 
Title:

 
 

--------------------------------------------------------------------------------



 
EXHIBIT D
to
Series 2004
Supplement


 





Cendant Rental Car Funding (AESOP) LLC
Demand Note
 
DEMAND NOTE
(Series 2004-1)
 
New York, New York
$[___________________][_____________]
 
FOR VALUE RECEIVED, the undersigned, [________________], a [Delaware]
corporation (the “Demand Note Issuer”), promises to pay to the order of Cendant
Rental Car Funding (AESOP) LLC, a Delaware limited liability company (“CRCF”),
or its permitted assigns (“Holder”) on any date of demand (each, a “Demand
Date”) the principal sum of $[_________], together with interest thereon at a
rate per annum (the “Interest Rate”) equal to LIBOR plus [___]%, computed on the
basis of a 360-day year for the actual number of days elapsed (including the
first day but excluding the last day).
 
Definitions. Capitalized terms used, but not defined, in this Demand Note shall
have the respective meanings assigned to them in the Second Amended and Restated
Base Indenture, dated as of June 3, 2004 (as may be amended, restated,
supplemented or modified from time to time in accordance with its terms,
exclusive of supplements thereto creating a new series of notes, the “Base
Indenture”), between CRCF, as Issuer and The Bank of New York, a New York
banking corporation, as trustee (in such capacity, the “Trustee”), as
supplemented by the Amended and Restated Series 2004-1 Supplement, dated as of
March 29, 2005 (as may be amended, restated, supplemented or modified from time
to time in accordance with its terms, the “Series 2004-1 Supplement”), among
CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent.
 
Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.
 
Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing [_______, ____]. In addition,
interest shall be paid on each Demand Date to the extent demand is made
therefor.
 
Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2004-1
Interest Period to the outstanding principal balance for such Series 2004-1
Interest Period. The outstanding principal balance as of
 

--------------------------------------------------------------------------------



 
EXHIBIT D
Page 2



any day shall be the outstanding principal balance as of the beginning of such
day, less any payments of principal credited to the Demand Note Issuer’s account
on that day. The records of
 

--------------------------------------------------------------------------------



 
EXHIBIT D
Page 2



Holder with respect to amounts due and payments received hereunder shall be
presumed to be correct evidence thereof.
 
Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.
 
Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.
 
Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate until paid.
 
Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.
 
Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the “Default Rate”) at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.
 
Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.
 

--------------------------------------------------------------------------------



 
EXHIBIT D
Page 3



No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Demand Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.
 
Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless (a)
the same shall be in writing and signed and delivered by each of Holder and the
Demand Note Issuer, and (b) all consents required for such actions under the
Base Indenture and the Related Documents shall have been received by the
appropriate Persons.
 
Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.
 
Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK.
 
No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the secured parties under the Series 2004-1 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the secured parties under the Series 2004-1
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2004-1 Supplement and the other
Related Documents, and payments hereunder shall be made only to said Trustee.
 
Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2004-1 Supplement.
 
Acknowledgment. The Demand Note Issuer hereby acknowledges receipt of capital
contribution on the date of the issuance of this Demand Note in the principal
amount of $[_____].
 
Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.
 
[Remainder of Page Intentionally Left Blank]
 



--------------------------------------------------------------------------------






 
EXHIBIT D
Page 4


 
 
IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.



 
[DEMAND NOTE ISSUER]
 
By: ________________________
 
Name: 
Title:


 




ENDORSEMENT




Pay to the Order of ________________________________________, without recourse
 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ________________________
 
Name: 
Title:


 

--------------------------------------------------------------------------------


 

 
EXHIBIT D
Page 5



PAYMENT GRID
 
Date
 
Principal
Amount
 
Amount of Principal
Payment
 
 
Outstanding
Principal
Balance
 
 
Notation
Made
By
 
                                                                               
                                                                               
         




 

--------------------------------------------------------------------------------



 
EXHIBIT E
to
Series 2004
Supplement


 
FORM OF IRREVOCABLE SERIES 2004-1 LETTER OF CREDIT
 
 
No.[ ]
 
March [__], 2005
 
The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602
Attention:
 
Dear Sir or Madam:
 
The undersigned (“Series 2004-1 Letter of Credit Provider”) hereby establishes,
at the request and for the account of Cendant Corporation, a Delaware
corporation (“Cendant”), pursuant to, and in accordance with, that certain Five
Year Competitive Advance and Revolving Credit Agreement, dated as of November
22, 2004 (as amended, supple-mented, restated or otherwise modified from time to
time in accordance with the terms thereof, the “Credit Agreement”), among
Cendant and the financial institutions party thereto (collectively, the “Series
2004-1 Letter of Credit Providers”), in accordance with the terms of such Credit
Agreement (i) in your favor in respect of Lease Deficit Demands (as defined
below), (ii) in your favor in respect of Unpaid Demand Note Demands (as defined
below), (iii) in your favor in respect of Termination Demands (as defined below)
and (iv) in your favor in respect of Termination Date Demands (as defined
below), this Irrevocable Letter of Credit No. [     ], in an aggregate maximum
amount of [___________________________] DOLLARS ($[________]) (such amount, as
the same may be reduced and reinstated from time to time as provided herein,
being the “Letter of Credit Amount”), effective immediately and expiring at 4:00
p.m. (New York time) at our [ ] office located at [       ] Attention: [    ],
Telephone No.:  [__________], Facsimile No.: [  ] (such office or any other
office which may be designated by the Series 2004-1 Letter of Credit Provider by
written notice delivered to you, being the “Series 2004-1 Letter of Credit
Provider’s Office”) on the date (the “Expiration Date”) that is the earlier of
(i) ___________ 200_ or such later date to which the term of this Series 2004-1
Letter of Credit is extended (or, if such date is not a Business Day, the
immediately succeeding Business Day) (the “Scheduled Expiration Date”) and (ii)
the date on which we receive written notice from you that the Series 2004-1
Letter of Credit Termination Date shall have occurred. You are the trustee under
that certain Second Amended and Restated Base Indenture (the “Base Indenture”),
dated as of June 3, 2004, between you, as Trustee (in such capacity, the
“Trustee”) and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP
Funding II L.L.C.) (“CRCF”), as the same may be amended, supplemented or
otherwise modified from time to time. “Series 2004-1 Supplement” means the
Amended and Restated Series 2004-1 Supplement, dated as of March 29, 2005, among
CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator (in such
capacity, the “Administrator”), Mizuho Corporate Bank, Ltd., as Administrative
Agent, Bayerische Landesbank New York Branch, as Syndication
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 2

 
Agent, Calyon Cayman Islands Branch., as Documentation Agent, the Purchasers
named therein, the Trustee and The Bank of New York, as Series 2004-1 Agent, to
the Base Indenture, as the same may be amended, supplemented, restated or
other-wise modified from time to time. Capitalized terms used herein and in the
Annexes hereto and not otherwise defined herein shall have the meaning set forth
in the Series 2004-1 Supplement and the Base Indenture.
 
The Series 2004-1 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as herein-after set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee in the form of Annex A attached hereto (any such certificate being a
“Lease Deficit Demand”), each presented to the Series 2004-1 Letter of Credit
Provider at the Series 2004-1 Letter of Credit Provider’s Office, payable at
sight on a Business Day (as defined below), in each case, in an amount equal to
the amount set forth in such Lease Deficit Demand but in the aggregate amount
not exceeding the Letter of Credit Amount as in effect on such Business Day, (2)
in one or more drawings by the Trustee pursuant to the Trustee’s written and
completed certificate signed by the Trustee in the form of Annex B attached
hereto (such certificate being an “Unpaid Demand Note Demand”), each presented
to the Series 2004-1 Letter of Credit Provider at the Series 2004-1 Letter of
Credit Provider’s Office, payable at sight on a Business Day, in each case, in
an amount equal to the amount set forth in such Unpaid Demand Note Demand but in
the aggregate amount not exceeding the Letter of Credit Amount as in effect on
such Business Day, (3) in a single drawing by the Trustee pursuant to the
Trustee’s written and completed certificate signed by the Trustee in the form
of Annex C attached hereto (such certificate being a “Termination Demand”),
presented to the Series 2004-1 Letter of Credit Provider at the Series 2004-1
Letter of Credit Provider’s Office, payable at sight on a Business Day, in an
amount equal to the amount set forth in such Termination Demand but not
exceeding the Letter of Credit Amount as in effect on such Business Day,
provided that only one such Termination Demand may be made hereunder and (4) in
a single drawing by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee in the form of Annex D attached hereto (such
certificate being a “Termination Date Demand”), presented to the Series 2004-1
Letter of Credit Provider at the Series 2004-1 Letter of Credit Provider’s
Office, payable at sight on a Business Day, in an amount equal to the amount set
forth in such Termination Date Demand but not exceeding the Letter of Credit
Amount as in effect on such Business Day, provided that only one such
Termination Date Demand may be made hereunder. In the event that there is more
than one draw request payable on the same Business Day, the draw requests shall
be honored in the following order: (1) the Lease Deficit Demand; (2) the Unpaid
Demand Note Demand; (3) the Termination Demand and (4) the Termination Date
Demand; provided that in no event shall the Series 2004-1 Letter of Credit
Provider be required to honor any draw request to the extent such draw request
is in an amount greater than the Letter of Credit Amount at such time after
giving effect to all other draw requests honored on such day. Upon the honoring
of a Termination Date Demand in full, the Series 2004-1 Letter of Credit
Provider shall have no obligation to honor any other draw request. Any payments
made by the Series 2004-1 Letter of Credit Provider shall be paid from funds of
the Series 2004-1 Letter of Credit Provider. Any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand may be
delivered by facsimile transmission to the Series 2004-1 Letter of Credit
Provider’s Office as
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 3

 
herein provided. “Business Day” means any day other than a Saturday, Sunday or
other day on which banks are required or authorized by law to close in New York
City, New York or Chicago, Illinois. Upon the Series 2004-1 Letter of Credit
Provider’s honoring any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand presented hereunder, the Letter of
Credit Amount shall automatically be decreased by an amount equal to the amount
of the Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand or
Termination Date Demand paid by the Series 2004-1 Letter of Credit Provider to
the Trustee. In addition to the fore-going reduction, upon the Series 2004-1
Letter of Credit Provider’s honoring any Termination Date Demand presented to it
hereunder in full, the Letter of Credit Amount shall automatically be reduced to
zero and this Series 2004-1 Letter of Credit shall be terminated.
 
The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2004-1 Letter of
Credit Provider has not received notice from the Administrative Agent under the
Credit Agreement as of the date of receipt of written notice from Cendant
referred to in clause (iii) below that an Event of Default (as defined in Annex
E attached hereto) has occurred and is continuing under the Credit Agreement,
(ii) the Series 2004-1 Letter of Credit Provider receives notice from the
Administrative Agent under the Credit Agreement that the amount requested for
reinstatement, as specified in the written notice from Cendant referred to in
clause (iii) below, together with all L/C Exposure (as defined in Annex E
attached hereto) as of the date of receipt of Annex E, does not exceed the
maximum amount permitted under Section 2.25 of the Credit Agreement, (iii) the
Series 2004-1 Letter of Credit Provider is reimbursed by CRCF, a Lessee, CCRG or
Cendant for any amount drawn hereunder as a Lease Deficit Demand or Unpaid
Demand Note Demand, (iv) the Series 2004-1 Letter of Credit Provider receives
written notice from Cendant in the form of Annex E hereto that the Letter of
Credit Amount should be reinstated in an amount set forth therein (which shall
equal the amount reimbursed pursuant to clause (iii)) and that no Event of
Bankruptcy (as defined in Annex E attached hereto) with respect to Cendant or
any Permitted Sublessee has occurred and is continuing and (v) this Series
2004-1 Letter of Credit has not been terminated in accordance with the terms
hereof.
 
Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand and
Termination Date Demand shall be dated the date of its presentation, shall have
a cover letter clearly marked “PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED” and
shall be presented to the Series 2004-1 Letter of Credit Provider at the Series
2004-1 Letter of Credit Provider’s Office. If the Series 2004-1 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
Scheduled Expiration Date, all in conformity with the terms and conditions of
this Series 2004-1 Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Series 2004-1 Letter of Credit Provider will make
such funds available by 4:00 p.m. (New York City time) on the same day in
accordance with your payment instructions. If the Series 2004-1 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
termination hereof, all in conformity with the terms and conditions of this
Letter of Credit, after 12:00 noon (New York City time) on a Business Day, the
Series 2004-
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 4

 
1 Letter of Credit Provider will make the funds available by 4:00 p.m. (New York
City time) on the next succeeding Business Day in accordance with your payment
instructions. If you so request the Series 2004-1 Letter of Credit Provider,
payment under this Letter of Credit may be made by wire transfer of Federal
Reserve Bank of New York funds to your account in a bank on the Federal Reserve
wire system or by deposit of same day funds into a designated account.
 
Upon the earliest of (i) the date on which the Series 2004-1 Letter of Credit
Provider honors a Termination Date Demand presented hereunder, (ii) the date on
which the Series 2004-1 Letter of Credit Provider receives written notice from
you that this Series 2004-1 Letter of Credit has been replaced by an alternate
letter of credit and such alternate letter of credit has been received by you,
(iii) the date on which the Series 2004-1 Letter of Credit Provider receives
written notice from you in the form attached hereto as Annex F, and (iv) the
Scheduled Expiration Date, this Series 2004-1 Letter of Credit shall
automatically terminate and you shall surrender this Series 2004-1 Letter of
Credit to the undersigned Series 2004-1 Letter of Credit Provider on such day.
 
For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A ,B and D: “Pro Rata Share” means, with respect to any Series
2004-1 Letter of Credit Provider as of any date, the fraction (expressed as a
percentage) obtained by dividing (A) such Series 2004-1 Letter of Credit
Provider’s Letter of Credit Amount as of such date by (B) an amount equal to the
aggregate amount of the Letter of Credit Amounts of all the Series 2004-1 Letter
of Credit Providers under their respective Series 2004-1 Letters of Credit as of
such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2004-1 Letter of Credit Provider as of any date, if
such Series 2004-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand (as defined in
the related Series 2004-1 Letter of Credit) made prior to such date, such Series
2004-1 Letter of Credit Provider’s Letter of Credit Amount, as of such date
shall be treated as reduced (for calculation purposes only) by the amount of
such unpaid Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand, as the case may be, and shall not be reinstated for
purposes of such calculation unless and until the date as of which such Series
2004-1 Letter of Credit Provider has paid such amount to the Trustee and been
reimbursed by CRCF, the Lessee, CCRG or Cendant, as the case may be, for such
amount (provided that the forego-ing calculation shall not in any manner reduce
the undersigned’s actual liability in respect of any failure to pay any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand).
 
This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Series 2004-1 Letter of Credit Provider has succeeded you, as
Trustee, and may be successively transferred. Transfer of this 2004-1 Letter of
Credit to such transferee shall be effected by the presentation to the Series
2004-1 Letter of Credit Provider of this Series 2004-1 Letter of Credit
accompanied by a certificate in the form of Annex G attached hereto. Upon such
presentation the Series 2004-1 Letter of Credit Provider shall forthwith
transfer this 2004-1 Letter of Credit to the transferee.
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 5

 
This Series 2004-1 Letter of Credit sets forth in full the undertaking of the
Series 2004-1 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.
 
On the Business Day immediately following any Business Day on which the Series
2004-1 Invested Amount shall have been reduced (each a “Decrease Day”), the
Letter of Credit Amount may be reduced upon prior written notice (which may be
by facsimile transmission with telephone confirmation of receipt as herein
provided) delivered to the Series 2004-1 Letter of Credit Provider on or before
such Decrease Day purportedly signed by the Administrator by an amount (which
will be expressed in United States Dollars in such notice) set forth in such
notice equal to the lesser of the Pro Rata Share of (1) the excess, if any, of
the Series 2004-1 Enhancement Amount over the Series 2004-1 Required Enhancement
Amount and (2) the excess, if any, of the Series 2004-1 Liquidity Amount over
the Series 2004-1 Required Liquidity Amount, in the case of (1) and (2)
calculated as of such Decrease Day after giving effect to all payments of
principal on such Decrease Day with respect to the Series 2004-1 Notes.
 
Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing. Article 41 of the Uniform Customs (as defined
below) shall not apply to this Series 2004-1 Letter of Credit.
 
 
This Series 2004-1 Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 (the
“Uniform Customs”), except as otherwise provided above and except that
notwithstanding any provisions of Article 17 of the Uniform Customs which
contains provisions to the contrary, if this Letter of Credit expires during an
interruption of business (as described in Article 17), we agree to effect
payment under this Letter of Credit, if a drawing which conforms to the terms
and conditions of this Letter of Credit is made within twenty (20) days after
the resumption of business, and, as to matters not covered by the Uniform
Customs, shall be governed by the law of the State of New York, including the
Uniform Commercial Code as in effect in the State of New York.  Communications
with respect to this Series 2004-1 Letter of Credit shall be in writing and
shall be addressed to the Series 2004-1 Letter of Credit Provider at the Series
2004-1 Letter of Credit Provider’s Office, specifically referring to the number
of this Series 2004-1 Letter of Credit.
 
 

 
Very truly yours,


 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 6

 

 
[____________________], as Series 2004-1 Letter of Credit Provider
 
By: ________________________
 
Name: 
Title:


 
ANNEX A
 
CERTIFICATE OF LEASE DEFICIT DEMAND
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[        ] (the “Series 2004-1 Letter of Credit”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated
_______ __, 200_, issued by _______________, as the Series 2004-1 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-1 Letter of Credit Provider as follows:
 
1.  [            ] is the Trustee under the Indenture.
 
2.  [The Trustee is making a drawing under the Series 2004-1 Letter of Credit as
required by Section 3.3(d) of the Series 2004-1 Supplement in an amount equal to
$________ (the “Interest Lease Deficit Disbursement”), which amount is equal to
the lesser of (i) the product of the Series 2004-1 Letter of Credit Provider’s
Pro Rata Share as of the date hereof and the Series 2004-1 Lease Interest
Payment Deficit and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.] [The Trustee is making a drawing under the Series 2004-1
Letter of Credit as required by Section 3.5(c)(ii) of the Series 2004-1
Supplement in an amount equal to $_________ (the “Principal Lease Deficit
Disbursement”), which amount is equal to the lesser of (i) the product of the
Series 2004-1 Letter of Credit Provider’s Pro Rata Share as of the date hereof
and the Series 2004-1 Lease Principal Payment Deficit and (ii) the Letter of
Credit Amount as in effect on the date of this certificate. The “Lease Deficit
Disbursement” on any day shall be the sum of the Interest Lease Deficit
Disbursement and the Principal Lease Deficit Disbursement.
 
3. Concurrently with the draw being demanded hereby, the undersigned is making a
draw under each of the other Series 2004-1 Letters of Credit in an amount equal
to the
 

--------------------------------------------------------------------------------


 

 
ANNEX A
Page 2

 
related other Series 2004-1 Letter of Credit Providers’ Pro Rata Share of the
amount to be drawn on the Series 2004-1 Letters of Credit pursuant to Section
3.3(d) and/or Section 3.5(c)(ii) of the Series 2004-1 Supplement on the date
hereof.
 
4.  The Series 2004-1 Lease Payment Deficit is attributable to the Lessee’s
failure to pay amounts due under the Leases.
 
5.  You are requested to deliver an amount equal to the Lease Deficit
Disbursement pursuant to the following instructions:
 
[insert payment instructions for wire to the
Trustee and payment date]
 
6.  The Trustee acknowledges that, pursuant to the terms of the Series 2004-1
Letter of Credit, upon the Series 2004-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2004-1 Letter of Credit Provider in respect of such draft.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________, ____.
 

 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:

 
 

--------------------------------------------------------------------------------



 
ANNEX B
 
CERTIFICATE OF UNPAID DEMAND NOTE DEMAND
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [      ] (the “Series 2004-1 Letter of Credit”; the terms defined therein
and not other-wise defined herein being used herein as therein defined), dated
as of __________ __, 200_, issued by _____________, as the Series 2004-1 Letter
of Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-1 Letter of Credit Provider as follows:
 
1.  [            ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2004-1 Letter of Credit as
required by Sections 3.5[(c)(iv)], [(d)(iii)] and [(e)(iii)] of the Series
2004-1 Supplement in an amount equal to $_________ (the “Unpaid Demand Note
Disbursement”), which amount is equal to the lesser of (i) the product of the
Series 2004-1 Letter of Credit Provider’s Pro Rata Share as of the date hereof
and the Series 2004-1 Unpaid Demand Amount and (ii) the Letter of Credit Amount
as in effect on the date of this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2004-1 Letters of Credit in an amount
equal to the related other Series 2004-1 Letter of Credit Providers’ Pro Rata
Share of the Series 2004-1 Unpaid Demand Amount.
 
4.  You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 

--------------------------------------------------------------------------------


 
 

 
ANNEX B
Page 2

 
5.  The Trustee acknowledges that, pursuant to the terms of the Series 2004-1
Letter of Credit, upon the Series 2004-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2004-1 Letter of Credit Provider in respect of such draw.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ___________________, ________.
 

 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:

 
 

--------------------------------------------------------------------------------


 
ANNEX C
 
CERTIFICATE OF TERMINATION DEMAND
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
 
Attention: [  ]
 
Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[   ] (the “Series 2004-1 Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by ___________, as the Series 2004-1 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-1 Letter of Credit Provider as follows:
 
1.  [            ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2004-1 Letter of Credit as
required by Sections 3.8[(b)] and [(c)]of the Series 2004-1 Supplement in an
amount equal to $___________ (the “Termination Disbursement”), which amount is
equal to the lesser of (i) the greater of (A) the excess, if any, of the Series
2004-1 Required Enhancement Amount over the Series 2004-1 Enhancement Amount,
excluding the Letter of Credit Amount as in effect on the date of this
certificate and (B) the excess, if any, of the Series 2004-1 Required Liquidity
Amount over the Series 2004-1 Liquidity Amount, excluding the Letter of Credit
Amount on the date of this certificate and (ii) the Letter of Credit Amount as
in effect on the date of this certificate.
 
3.  You are requested to deliver an amount equal to the Termination Disbursement
pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 

--------------------------------------------------------------------------------


 
 

 
ANNEX C
Page 2

 
 
4.  The Trustee acknowledges that, pursuant to the terms of the Series 2004-1
Letter of Credit, upon the Series 2004-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2004-1 Letter of Credit
shall terminate and be immediately returned to the Series 2004-1 Letter of
Credit Provider.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 

 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:

 

--------------------------------------------------------------------------------


 
 
ANNEX D
 
CERTIFICATE OF TERMINATION DATE DEMAND
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
 
Attention: [  ]
 
Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [  ] (the “Series 2004-1 Letter of Credit”; the terms defined therein and
not other-wise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by _______________, as the Series 2004-1 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2004-1 Letter of Credit Provider as follows:
 
1.  [] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2004-1 Letter of Credit as
required by Section 3.8(j) of the Series 2004-1 Supplement in an amount equal to
$_________ (the “Termination Date Disbursement”), which amount is equal to the
lesser of [the product of the Series 2004-1 Letter of Credit Provider’s Pro Rata
Share as of the date hereof and] (i) the excess of the Series 2004-1 Demand Note
Payment Amount over the Series 2004-1 Available Reserve Account Amount and (ii)
the Series 2004-1 Letter of Credit Liquidity Amount as in effect on the date of
this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2004-1 Letters of Credit in an amount
equal to the related other Series 2004-1 Letter of Credit Providers’ Pro Rata
Share of the Series 2004-1 Demand Note Payment Amount.
 
4.  You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:
 

--------------------------------------------------------------------------------


 
 

 
ANNEX D
Page 2

 
[insert payment instructions for wire to the
Trustee and payment date]
 
5.  The Trustee acknowledges that, pursuant to the terms of the Series 2004-1
Letter of Credit, upon the Series 2004-1 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2004-1 Letter of Credit
shall terminate and be immediately returned to the Series 2004-1 Letter of
Credit Provider.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 
 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:


 

--------------------------------------------------------------------------------





ANNEX E
 
CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2004-1 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2004-1 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (in such capacity, the “Trustee”), under that certain Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between the Trustee and
Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) (“CRCF”), as Issuer, as supplemented by that certain Amended and
Restated Series 2004-1 Supplement thereto, dated as of March 29, 2005, among
CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent.
 
The undersigned, a duly authorized officer of Cendant Corporation (“Cendant”),
hereby certifies to the Series 2004-1 Letter of Credit Provider as follows:
 
1.  As of the date of this certificate, the Series 2004-1 Letter of Credit
Provider has been reimbursed by [ ] in the amount of $[] (the “Reimbursement
Amount”) in respect of the [Lease Deficit Demand] [Unpaid Demand Note Demand]
made on ____________, ____.
 
2.  Cendant hereby notifies you that, pursuant to the terms and conditions of
the Series 2004-1 Letter of Credit, the Letter of Credit Amount of the Series
2004-1 Letter of Credit Provider is hereby reinstated in the amount of
$[        ] [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the Letter of Credit
Amount of the Series 2004-1 Letter of Credit Provider after taking into account
such reinstatement is in an amount equal to $[        ] [NOT TO EXCEED MAXIMUM
AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].
 
3.  As of the date of this Certificate, no Event of Bankruptcy with respect to
Cendant or the Lessee has occurred and is continuing. “Event of Bankruptcy”,
with respect to the Lessee or Cendant, means (a) a case or other proceeding
shall be commenced, without the appli-cation or consent of such Person, in any
court, seeking the liquidation, reorganization, debt arrangement, dissolution,
winding up, or composition or readjustment of debts of such Person, the
appointment of a trustee, receiver, custodian, liquidator, assignee,
 

--------------------------------------------------------------------------------


 
 

 
ANNEX E
Page 2

 
sequestrator or the like for such Person or all or any substantial part of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolv-ency, reorganization, winding up or composition or
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecu-tive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrange-ment,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or (c) the board of directors of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.
 
4.  As of the date of this Certificate, (i) no Event of Default (as defined in
the Credit Agreement) has occurred and is continuing under the Credit Agreement
and (ii) the amount requested for reinstatement, as specified herein, together
with all L/C Exposure (as defined in the Credit Agreement) as of the date
hereof, does not exceed the maximum amount permitted under Section 2.25 of the
Credit Agreement.
 
IN WITNESS WHEREOF, Cendant has executed and delivered this certificate on this
___ day of _____________, ___.
 


 
CENDANT CORPORATION
 
By: ________________________
 
Name: 
Title:

 

Acknowledged and Agreed:
 
The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Trustee that the undersigned’s Letter of Credit Amount is in an amount equal to
$__________ as of the date hereof after taking into account the reinstatement of
the undersigned’s Letter of Credit Amount by an amount equal to the
Reimbursement Amount.
 
[Series 2004-1 Letter of Credit Provider]

 

--------------------------------------------------------------------------------


 

 
ANNEX E
Page 3

 

By: ________________________

Name: 
Title:


--------------------------------------------------------------------------------


 




ANNEX F
 
CERTIFICATE OF TERMINATION
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2004-1 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2004-1 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (the “Trustee”), under that certain Second Amended and Restated Base
Indenture (the “Base Indenture”), dated as of June 3, 2004, between the Trustee
and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) (“CRCF”), as supplemented by that certain Series 2004-1 Supplement
thereto, dated as of March 29, 2005, among CRCF, as Issuer, Cendant Car Rental
Group, Inc., as Administrator, Mizuho Corporate Bank, Ltd., as Administrative
Agent, Bayerische Landesbank New York Branch, as Syndication Agent, Calyon
Cayman Islands Branch, as Documentation Agent, the Purchasers named therein, the
Trustee and The Bank of New York, as Series 2004-1 Agent (the “Series 2004-1
Supplement” and, together with the Base Indenture, the “Indenture”).
 
The undersigned, duly authorized officers of the Trustee, hereby certify to the
Series 2004-1 Letter of Credit Provider as follows:
 
1.  [] is the Trustee under the Indenture.
 
2.  As of the date of this certificate, the Series 2004-1 Letter of Credit
Termination Date has occurred under the Series 2004-1 Supplement.
 
3.  The Trustee hereby notifies the Series 2004-1 Letter of Credit Provider that
as a result of the occurrence of the Series 2004-1 Letter of Credit Termination
Date, the undersigned is returning the Series 2004-1 Letter of Credit Provider’s
Series 2004-1 Letter of Credit to the Series 2004-1 Letter of Credit Provider.
 



--------------------------------------------------------------------------------



 
ANNEX F
Page 2

 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________.
 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:


 

--------------------------------------------------------------------------------


 
ANNEX G
 
INSTRUCTION TO TRANSFER
 
______________ __, ____
 
 
[Series 2004-1 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Re: Irrevocable Letter of Credit No. [  ]
 
Ladies and Gentlemen:
 
For value received, the undersigned beneficiary hereby irrevocably transfers to:
 
________________________________
 
(Name of Transferee]
 
 
________________________________
 
 
[Address]
 
all rights of the undersigned beneficiary to draw under the above-captioned
Series 2004-1 Letter of Credit (the “Series 2004-1 Letter of Credit”) issued by
the Series 2004-1 Letter of Credit Provider named therein in favor of the
undersigned. The transferee has succeeded the under-signed as Trustee under that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
between the Trustee and Cendant Rental Car Funding (AESOP) LLC (formerly known
as AESOP Funding II L.L.C.) (“CRCF”), as supplemented by that certain Amended
and Restated Series 2004-1 Supplement thereto, dated as of March 29, 2005, among
CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent.
 
By this transfer, all rights of the undersigned beneficiary in the Series 2004-1
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2004-1 Letter of Credit
pertaining to transfers.
 
 

--------------------------------------------------------------------------------



 
ANNEX G
Page 2

 
 
The Series 2004-1 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2004-1
Letter of Credit Provider transfer the Series 2004-1 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2004-1 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2004-1 Letter of Credit.
 
[____________________], as Trustee
 
By: ________________________
 
Name: 
Title:

 
By: ________________________
 
Name: 
Title:



 

--------------------------------------------------------------------------------



 
EXHIBIT F
to
Series 2004
Supplement


 
FORM OF LEASE PAYMENT DEFICIT NOTICE
 
[DATE]




The Bank of New York, as Trustee
c/o BNY Midwest Company
2 North LaSalle Street
Chicago, IL 60602




Attn: Corporate Trust Officer


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between The Bank of New York, as Trustee (in such
capacity, the “Trustee”) and Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as
Issuer, as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent. Capitalized terms used herein and not defined herein have
the meanings set forth in the Series 2004-1 Supplement.


Pursuant to Section 3.3(c) of the Series 2004-1 Supplement, Cendant Car Rental
Group, Inc., in its capacity as Administrator under the Series 2004-1 Supplement
and the Related Documents, hereby provides notice of a Series 2004-1 Lease
Payment Deficit in the amount of $[   ].












CENDANT CAR RENTAL GROUP, INC.




By_____________________________
Name:
Title:
 


 




--------------------------------------------------------------------------------


 

 
EXHIBIT G
to
Series 2004
Supplement


FORM OF DEMAND NOTICE
 
[DATE]




[Insert Demand Note Issuer]








Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between Cendant Rental Car Funding (AESOP) LLC
(“CRCF”), as Issuer, and The Bank of New York, as Trustee (in such capacity, the
“Trustee”), as supplemented by that certain Amended and Restated Series 2004-1
Supplement thereto (the “Series 2004-1 Supplement”), dated as of March 29, 2005,
among CRCF, as Issuer, Cendant Car Rental Group, Inc., as Administrator, Mizuho
Corporate Bank, Ltd., as Administrative Agent, Bayerische Landesbank New York
Branch, as Syndication Agent, Calyon Cayman Islands Branch, as Documentation
Agent, the Purchasers named therein, the Trustee and The Bank of New York, as
Series 2004-1 Agent. Capitalized terms used herein and not defined herein have
the meanings set forth in the Series 2004-1 Supplement.


Pursuant to Sections 3.5[(c)(iii)], [(d)(ii)] and [(e)(ii)] of the Series 2004-1
Supplement, the Trustee under the Series 2004-1 Supplement hereby makes a demand
for payment on the Series 2004-1 Demand Notes in the amount of $[   ].










THE BANK OF NEW YORK, as Trustee




By_____________________________
Name:
Title:
 

--------------------------------------------------------------------------------


 

 
EXHIBIT H
to
Series 2004
Supplement



[FORM OF] TRANSFER SUPPLEMENT
 
TRANSFER SUPPLEMENT, dated as of [____________], [____] among [NAME OF
PURCHASER] (the “Transferor”), each purchaser listed as an Acquiring Purchaser
on the signature pages hereof (each, an “Acquiring Purchaser”), Cendant Rental
Car Funding (AESOP) LLC, a Delaware limited liability company (the “Company”),
Mizuho Corporate Bank, Ltd., as Administrative Agent (in such capacity, the
“Administrative Agent”) and Cendant Car Rental Group, Inc., as Administrator
(the “Administrator”).
 
W I T N E S S E T H:
 
WHEREAS, this Transfer Supplement is being executed and delivered in accordance
with Section 10.1(b) of the Amended and Restated Series 2004-1 Supplement, dated
as of March 29, 2005 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Series 2004-1 Supplement”;
terms defined therein being used herein as therein defined), among the Company,
the Administrator, Bayerische Landesbank New York Branch, as Syndication Agent,
Calyon Cayman Islands Branch, as Documentation Agent, the Purchasers named
therein, and The Bank of New York, as trustee (the “Trustee”) and Series 2004-1
Agent, to the Second Amended and Restated Base Indenture, dated as of June 3,
2004 (as may be amended, supplemented or otherwise modified, the “Base
Indenture” and, together with the Series 2004-1 Supplement, the “Indenture”),
between the Company and the Trustee;
 
WHEREAS, each Acquiring Purchaser (if it is not already an existing Purchaser)
wishes to become a Purchaser party to the Series 2004-1 Supplement; and
 
WHEREAS, the Transferor is selling and assigning to each Acquiring Purchaser,
rights, obligations and commitments under the Series 2004-1 Supplement and
Series 2004-1 Notes;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Upon the execution and delivery of this Transfer Supplement by each
Acquiring Purchaser, the Transferor, the Company, the Administrator and the
Administrative Agent (the date of such execution and delivery, the “Transfer
Issuance Date”), each Acquiring Purchaser shall be a Purchaser party to the
Series 2004-1 Supplement for all purposes thereof.
 
2.  The Transferor acknowledges receipt from each Acquiring Purchaser of an
amount equal to the purchase price, as agreed between the Transferor and such
Acquiring Purchaser (the “Purchase Price”), of the portion being purchased by
such Acquiring Purchaser (such Acquiring Purchaser’s “Purchased Percentage”) of
the Transferor’s Commitment under the Series 2004-1 Supplement and the
Transferor’s Series 2004-1 Invested Amount. The Transferor hereby irrevocably
sells, assigns and transfers to each Acquiring Purchaser, without recourse,
representation or warranty, and each Acquiring Purchaser hereby irrevocably
purchases, takes and assumes from the Transferor, such Acquiring Purchaser’s
Purchased Percentage of the Transferor’s Commitment under the Series 2004-1
Supplement and the Transferor’s Series 2004-1 Invested Amount.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT H
Page 2


3.  The Transferor has made arrangements with each Acquiring Purchaser with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor to such Acquiring Purchaser of any Commitment Fees
heretofore received by the Transferor pursuant to the Series 2004-1 Supplement
prior to the Transfer Issuance Date and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Purchaser to the Transferor
of Commitment Fees or Series 2004-1 Monthly Interest received by such Acquiring
Purchaser pursuant to the Series 2004-1 Supplement from and after the Transfer
Issuance Date.
 
4.  From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2004-1
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Transfer Supplement, whether such
amounts have accrued prior to the Transfer Issuance Date or accrue subsequent to
the Transfer Issuance Date.
 
5.  Each of the parties to this Transfer Supplement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Transfer Supplement.
 
6.  By executing and delivering this Transfer Supplement, the Transferor and
each Acquiring Purchaser confirm to and agree with each other and the Purchasers
as follows: (i) other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned hereby free and clear of any
adverse claim created by it, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2004-1 Supplement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2004-1 Notes, the Related Documents or any
instrument or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of the Company’s obligations under the Indenture, the Related
Documents or any other instrument or document furnished pursuant hereto; (iii)
each Acquiring Purchaser confirms that it has received a copy of the Indenture
and such other Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Transfer Supplement; (iv) each Acquiring Purchaser will, independently and
without reliance upon the Administrative Agent or the Transferor and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Indenture; (v) each Acquiring Purchaser appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Series 2004-1 Supplement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article 9 of the Series
2004-1 Supplement; and (vi) each Acquiring Purchaser agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Indenture are required to be performed by it as an Acquiring Purchaser.
 

--------------------------------------------------------------------------------



 
EXHIBIT H
Page 3


7.  Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring Purchaser as well as administrative information
with respect to each Acquiring Purchaser.
 
8.  THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 



--------------------------------------------------------------------------------



 
EXHIBIT H
Page 4


 
IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.
 
[NAME OF SELLING PURCHASER], as
 
Transferor
 
By:______________________________
 
Title:
 
[NAME OF ACQUIRING PURCHASER], as Acquiring Purchaser
 
By:______________________________
 
Title:
 


 



--------------------------------------------------------------------------------



 
EXHIBIT H
Page 5


 
CONSENTED AND ACKNOWLEDGED:
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: _______________________________
 
Title:
 
CENDANT CAR RENTAL GROUP, INC.,
 
as Administrator
 
By: _______________________________
 
Title:
 
MIZUHO CORPORATE BANK, LTD.,
 
as Administrative Agent
 
By: _______________________________
 
Title:
 



--------------------------------------------------------------------------------



 
EXHIBIT H
Page 6


 
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT PERCENTAGES
 
MIZUHO CORPORATE BANK, LTD., as
 
Administrative Agent
 
_________________________________
 
_________________________________
 
New York, New York
 
Attention:
Telecopier:
 
[TRANSFEROR]
 
Address:
 
Prior Commitment Percentage:
 
Revised Commitment Percentage:
 
Prior Purchaser Invested Amount:
 
Revised Purchaser Invested Amount:
 
[ACQUIRING PURCHASER] 
 
Address: 
 
[Prior] Commitment Percentage:
 
[Revised Commitment Percentage:]
 
[Prior Purchaser Invested Amount]
 
[Revised] Purchaser Invested Amount:
 
 

--------------------------------------------------------------------------------


 